 BEVERLY HEALTH & REHABILITATION SERVICES 635Beverly Health and Rehabilitation Services, Inc., its Operating Regional Offices, Wholly Owned Subsidiaries and Individual Facilities and each of them, and/or its Wholly Owned Subsidiary Beverly Enterprises-Pennsylvania, Inc., d/b/a Beverly Manor of Monroeville, et al. and District 1199P, Service Employees International Union, AFLŒCIO, CLC.  Case 6ŒCAŒ27873 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On May 1, 1997, Administrative Law Judge Robert T. Wallace issued an order bifurcating this proceeding and deferring litigation of remedial issues pending his deter-mination of whether, and to what extent, the Respondent committed the unfair labor practices alleged in the Gen-eral Counsel™s complaint. On November 26, 1997, the judge issued his attached initial decision, finding that the Respondent had committed most of the unlawful actions alleged. Accordingly, the judge convened an additional evidentiary proceeding for the remedial phase of the trial.1 On November 30, 1999, he issued his attached supplemental decision addressing the remedial issues. In the first phase of the proceeding, the Respondent2 filed exceptions and a supporting brief and the General Counsel filed limited exceptions and a supporting brief. The Respondent and the General Counsel each filed an answer to the other™s exceptions, and the Respondent filed a reply to the General Counsel™s answering brief. In the remedial phase, the Respondent filed additional ex-ceptions and a supporting brief and the General Counsel filed additional limited exceptions and a supporting brief. The Respondent and the General Counsel each filed an answer, and the Respondent filed a reply to the General Counsel™s answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.                                                                                                                      1 The judge included a recommended remedy in his initial decision, subject to the outcome of the remedial phase. 2 As detailed in the background section of the judge™s initial deci-sion, the Respondent includes 20 nursing homes located in Pennsyl-vania and operated by Beverly Health and Rehabilitation Services, Inc. (Beverly). In his initial decision, the judge found that Beverly and its subsidiary Beverly EnterprisesŒPennsylvania, Inc. (BE-P) shared re-sponsibility for the Respondent™s unfair labor practices. In his supple-mental decision, however, the judge corrected himself and found that BE-P was ﬁsimply a shell through which reports are filed with Pennsyl-vania government authorities.ﬂ The Respondent agrees in its brief that the distinction between Beverly and BE-P was merely ﬁtechnical.ﬂ Accordingly, the unlawful conduct attributed to both Beverly and BE-P in the judge™s initial decision is instead attributed only to Beverly. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,3 and conclusions.4 1. We adopt the judge™s finding that the Respondent violated Section 8(a)(1) when the administrator of its  3 The parties have excepted to some of the judge™s credibility find-ings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. Consistent with the motion filed by the Respondent, we take admin-istrative notice of the April 28, 1999, decision in Beverly Health & Rehabilitation Services v. NLRB, mem. 181 F.3d 99 (6th Cir. 1999), where the Sixth Circuit, in reviewing a bargaining order based on the Board™s certification of a union in an underlying representation pro-ceeding, held that the licensed practical nurses (LPNs) at Haida Manor were supervisors at the time relevant to the certification. (The relevant time period commenced in June 1997, when the union had filed the petition that initiated the representation proceeding.) We find, however, that that decision is not dispositive of the employee status of the LPNs for purposes of the issues presented in this case, even assuming that our order here is subsequently reviewed by the Sixth Circuit, rather than the Third Circuit, where the unfair labor practices arose.  The events under-lying the unfair labor practices found here all occurred on March 9, 1996, or earlier. Thus, we have had reason to consider the status of the LPNs based only on their duties and authority during that period, some 15 months before the petition was filed in the representation case re-viewed by the Sixth Circuit. We had no occasion to consider any sub-sequent developments that affected their status during the period con-sidered by the court. Accordingly, while we regard the Sixth Circuit™s decision as the law of that case, binding on us as to the later certifica-tion, we do not find it dispositive here. Finally, in affirming the judge™s finding that the Haida Manor LPNs are not supervisors, we have also considered the Supreme Court™s re-cent opinion in NLRB v. Kentucky River Community Care, 532 U.S. 706 (2001). In that case, the Court rejected the Board™s interpretation of ﬁindependent judgmentﬂ in Sec. 2(11)™s test for supervisory status, i.e., that registered nurses will not be deemed to have used ﬁindependent judgmentﬂ when they exercise ordinary professional or technical judg-ment in directing less-skilled employees to deliver services in accor-dance with employer-specified standards.  However, while the Court found the Board™s interpretation of ﬁindependent judgmentﬂ in this respect to be inconsistent with the Act, it recognized that it is within the Board™s discretion to determine, within reason, what scope or degree of ﬁindependent judgmentﬂ meets the statutory threshold.  The Court also upheld the Board™s rule that the burden of proving 2(11) supervisory status rests with the party asserting it.  Here, the judge™s extended fact-findings at sec. VI, C of his decision confirm that, contrary to the Re-spondent™s contentions, the LPNs exercised only ﬁroutineﬂ authority that did not require the use of independent judgment in directing the work of other employees within the meaning of Sec. 2(11).  We there-fore find that the Respondent has not met its burden of establishing that the LPNs are supervisors. 4 Although Member Liebman dissented from the holding in Haci-enda Resort Hotel & Casino, 331 NLRB 665 (2000), that an em-ployer™s obligation to check off dues does not survive the expiration of the collective-bargaining agreement imposing that obligation, she and Member Walsh agree that under Board law, the judge correctly dis-missed the allegations that the Respondent™s postexpiration cessation of checkoff at certain facilities violated Sec. 8(a)(5) and (1). 335 NLRB No. 54  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636Meadville facility, shortly before the Union™s
5 contract 
expired, called a mandatory meeting of certified nurse 
assistants (CNAs) and gave them written questionnaires 
asking what they knew about, and whether they agreed 
with, an anonymous letter he had received from one or 
more CNAs protesting against the Respondent™s treat-
ment of employees and patients. At that meeting, the 

administrator, John Ferritto,  also said the letter™s authors 
were ﬁassholesﬂ and ﬁfucking idiots,ﬂ derided the Union 
and its ability to service its members, and said that the 
CNAs who supported the Union were ﬁgoing to get 
screwed.ﬂ  
Our dissenting colleague disagrees with the judge™s 
finding that this conduct viol
ated 8(a)(1), characterizing 
Ferritto™s statements as simply an ﬁoutburst of temperﬂ 
and a ﬁresponse in kindﬂ to what Ferritto reasonably re-
garded as an ﬁincendiary and defamatory letter.ﬂ  How-
ever, the fact is that Ferritto
™s loud and obscene ﬁtiradeﬂ 
(our colleague™s apt word) was hardly delivered in the 
heat of the moment.  As the judge found, Ferritto had 
known about the letter, including its author, for more 

than 2 weeks.  His statements were made, moreover, in a 
specially called, mandatory meeting that involved the 
interrogation of employees.  Further, contrary to our col-
league, we do not find comparable the statements in the 
letter complaining about the Employer™s treatment of 
employees and patients and Ferritto™s comments that the 
authors were ﬁassholesﬂ and 
ﬁfucking idiotsﬂ and that 
union supporters were ﬁgoing to get screwed.ﬂ 
Accordingly, contrary to ou
r colleague, we agree with the judge that Ferritto™s comments were coercive in vio-
lation of Section 8(a)(1).   
2. We also adopt the judge™s finding that the Respon-
dent violated Section 8(a)(5) when, in anticipation of the 
strike, it unilaterally canceled vacations, personal/bonus 
days, and leave without pay at its Grandview facility. On 
receiving the strike notice re
quired under Section 8(g) of 
the Act, the Respondent had the right to make lawful 
preparations for the strike. However, contrary to our dis-
senting colleague™s assertion, the Respondent had no 
license under the Act to make unilateral changes in its 
represented employees™ terms of employment without 
giving the Union an opportunity to bargain over those 
changes. 
3. We also adopt the judge™s finding that the Respon-
dent violated Section 8(a)(5) by implementing a number 
of unilateral changes in the terms of employment and 
working conditions at 1 or more of the 20 nursing homes 
                                                          
                                                           
5 The Union is Service Employees 
International Union, AFLŒCIO, 
CLC. All of the Charging Parties are 
affiliates of the Union. The term 
ﬁUnion localﬂ refers to the particular local union certified to represent 
the employees at the named facility. 
involved in the case, after the expiration of the parties™ 
collective-bargaining agreemen
ts. As the judge found, 
the management-rights clause in those agreements, 
which the Respondent cites as authority for making these 
changes, did not survive the contracts™ expiration.
6 Moreover, the unilateral changes at issue altered work 

hours, disciplinary policy, absenteeism policy, job de-
scriptions and duties, medical leave, required in-service 
meetings, vacation scheduling, conversion of full-time to 
part-time positions, work schedule posting requirements, 
unit work jurisdiction, and overtime. It is well settled that 
these terms of employment are mandatory subjects of 
bargaining. 
NLRB v. Katz,
 369 U.S. 736 (1962); 
NLRB v. Borg-Warner Corp.,
 356 U.S. 342 (1958). It is also set-

tled law that any waiver by a union of its right to bargain 
over mandatory subjects must be clear and explicit, 
Met-ropolitan Edison Co. v. NLRB, 
460 U.S. 693 (1983); and 
that the employer has the bur
den of establishing an af-
firmative defense that a unilateral postexpiration change 
was consistent with past practice. 
Eugene Iovine, Inc.,
 328 NLRB 294 fn. 2 (1999)
, enfd. mem. 242 F.3d 366 
(2d Cir. 2001). 
Our dissenting colleague™s unsupported assertions that 
the Respondent™s unilateral 
changes were permissible 
ﬁbusiness decisionsﬂ even if 
the management-rights clause 
did not survive, and that the General Counsel had the bur-
den of showing that these changes were a ﬁradical depar-

tureﬂ from the preexpiration terms of employment, are 
entirely contrary to this establ
ished authority. He contends, 
in effect, that even if a ma
nagement-rights clause expires 
with the contract, this waiver of a union™s right to bargain 
has nonetheless established a status quo in the terms of 
employment which continues beyond contract expiration.  
This cannot be correct, for the essence of the management-
rights clause is the union™s waiver of its right to bargain.  

Once the clause expires, the waiver expires, and the over-
riding statutory obligation to bargain controls.
7 If our col- 6 Paul Mueller Co.,
 332 NLRB 312, 313 (2000); 
Ryder/Ate, Inc.,
 331 NLRB 889 fn. 1 (2000); 
Ironton Publications, 321 NLRB 1048, 1048 
(1996); 
University of Pittsburgh Medical Center, 325 NLRB 443, 443 
fn. 2 (1998), enfd. 182 F.3d 904 (3d Cir. 1999); 
Control Services,
 303 NLRB 481, 484 (1991), enfd. 961 F.2d 1568 (3d Cir. 1992); 
Buck Creek Coal, 310 NLRB 1240, 1240 fn. 1 (1993); 
Kendall College of 
Art & Design,
 288 NLRB 1205 (1988); 
Holiday Inn of Victorville,
 284 NLRB 916, 916 (1987). 
To the extent that certain earlier casesŠ
Saints Mary & Elizabeth 
Hospital, 282 NLRB 73, 78 fn. 13 (1986); 
Cummins Component Plant,
 259 NLRB 456, 465 (1981); 
Winn-Dixie Stores,
 224 NLRB 1418, 
1432Œ1434 (1976), enfd. in part on other grounds 567 F.2d 1343 (5th 
Cir. 1978); and 
Shell Oil Co., 149 NLRB 283, 286Œ287 (1964)Šcould 
be read to imply to the contrary, 
those cases have been overruled sub 
silentio by the more recent cases cited above. 
7 Because the waiver embodied in a management-rights clause lasts 
only until the contract expires, the 
status quo after contract expiration 
cannot include the right to make uni
lateral changes since such changes 
 BEVERLY HEALTH & REHABILITATION SERVICES 637league were correct, such a fluid status quo would vitiate 
an employer™s bargaining obligation whenever a contract 
containing a broad management-rights clause expired.  In 
that event, the expiration of the management-rights clause 
would be meaningless wherever the employer had taken 
advantage of the waiver to make changes. Contrary to our 
dissenting colleague, we decline to depart from well-

established precedent to adopt 
a policy that makes little 
sense and discourages, rather than promotes, collective 
bargaining.   
Finally, our dissenting colleague™s expansive concep-
tion of the ﬁnecessary decisi
ons,ﬂ which an employer is 
permitted to make on a unilateral basis, also would far 
exceed the narrow category of
 ﬁeconomic exigencies,ﬂ 
which the Board has long r
ecognized as exceptions to 
Section 8(a)(5). See 
RBE Electronics of S.D.,
 320 NLRB 
80, 81Œ82 (1995). There is no 
evidence that the decisions 
involved herein were ﬁnecess
aryﬂ in any sense beyond 
their being seen as desirable by the Respondent.
8 4. The General Counsel excepts to the judge™s finding 
that the Respondent did not violate Section 8(a)(5) and 
(1) by laying off employees Irene Susman and Blanche 
Lyons from Beverly Manor of Monroeville. The judge 
dismissed the allegations because he found that there was 

no evidence that the layoffs of the two laundry workers 
occurred as a result of the Respondent™s unlawful im-
plementation of the Attends incontinence program at that 
facility. However, as indicated in the General Counsel™s 
exceptions, copies of letters to Susman and Lyons in-
forming them of their impending layoff referred specifi-

cally to the fact that a ﬁshift in the laundry is being 
eliminated as a result of redu
ction in work load due to 
the Attends incontinent progra
m.  Therefore, effective 
February 8, 1996, you are being furloughed from Beverly 
Manor of Monroeville.ﬂ In view of this evidence, to 
which the judge made no reference, we grant the General 
Counsel™s exception and find that the Respondent vio-
lated Section 8(a)(5) and (1) when it laid off Susman and 
Lyons. 
Great Western Produce,
 299 NLRB 1004, 1005Œ
1006 (1990) (discipline or discharge resulting from 

unlawfully implemented rule violates Sec. 8(a)(5)). 
5. The General Counsel ha
s also excepted to the 
judge™s failure to make specific findings as to some of 
the complaint allegationsŠfindings that would follow 
logically from the violations he did find. In view of the 
fact that the issues were alleged and fully litigated, and 
                                                                                            
                                                           
cannot be made in the absence of a 
waiver. See cases 
cited at fn. 6, 
supra. 
8 We also adopt the judge™s finding that the Respondent failed to no-
tify the Union of the discharges of Dan Bump and Julie Whitman at the 
Meadville facility in violation of Sec.
 8(a)(5), and will include them in 
the remedial order. 
the violations derive directly from the violations found 
by the judge, we grant the General Counsel™s exceptions 
and find the following additional violations: 
(a) The Respondent violated Section 8(a)(5) and (1) by 
failing to notify and bargain with the appropriate Local Un-

ion over the implementation of the Attends incontinence 
program at Beverly Manor of Monroeville, Clarion Care 
Center, Fayette Health Care, 
Franklin Care Center, Haida 
Manor, Richland Manor, and 
Camp Hill Care Center. 
(b) The Respondent violated Section 8(a)(5) and (1) by 
failing to notify and bargain with the appropriate Local 
Union over the admitted im
plementation of the Attends 
incontinence program at Mt. Lebanon Manor Convales-
cent Center, Murray Manor, and William Penn Nursing 
Center.
9 (c) The Respondent violated Section 8(a)(5) and (1) by 
failing to provide the Local Union with notice and an 
opportunity to bargain before laying off housekeeping 
employees at Haida Manor on or about February 12, 
1996.
10 (d) The Respondent violated Section 8(a)(5) and (1) by 
failing to provide the Local Union with notice and an 

opportunity to bargain before laying off Murray Manor 
employee Helen Ressler and others.
11 (e) The Respondent violated Section 8(a)(5) and (1) by 
failing to provide the Local Union with notice and an 
opportunity to bargain before laying off Richland Manor 
employees Karen Berkey and Judy Grech.
12 (f) The Respondent violated Section 8(a)(5) and (1) by 
failing to notify and bargain with the Local Union before 
laying off William Penn Nursing Center laundry depart-
ment employee Joy Kahly on or about February 20, 
1996.
13   (g) The Respondent violated Section 8(a)(5) and (1) by 
failing to notify and bargain with the Local Union before 
 9 In the answer to the complaint,
 the Respondent admitted it did not 
notify and bargain with the Local Un
ion over the implementation of the 
Attends incontinence program at these facilities.  
10 The administrator at this facility
 testified that two housekeeping 
employees were laid off as a result of the implementation of the At-
tends incontinence program. 
11 The employees were laid off the same day as the Attends program 
was implemented. The Respondent has 
admitted that it failed to bargain 
with the Local Union regarding the layoffs. 
12 The Respondent admitted that it laid off Berkey and Grech and the 
testimony of the Local Union Representative Todd Hobler is uncontro-

verted that the Respondent did not provide notice of the layoffs or an 
opportunity to bargain. 
13 In its answer, the Respondent admits that it unilaterally imple-
mented the Attends incontinence 
program, that the implementation 
resulted in a reduction in hours in the laundry department and that it 
laid off Kahly the day it implemented the program.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 638reducing the hours of dietary and housekeeping employ-
ees at Fayette Health Care 
Center since January 1996.
14   
(h) The Respondent violated Section 8(a)(5) and (1) by 
failing to notify and bargain with the Local Union before 

reducing the hours of Camp Hill Care Center employees 
in the nursing and housekeeping departments since Janu-
ary 1996.
15 (i) The Respondent violated Section 8(a)(1) of the Act 
by threatening employees at Richland Manor for bring-

ing union literature into the facility.
16 (j) The Respondent violated Section 8(a)(5) and (1) by 
failing to notify and bargain with the Local Union before 

transferring Meadville Care Center employee Barbara 
Glancey from the day shift to a newly created shift.
17 (k) The Respondent violated Section 8(a)(5) and (1) by 
failing to post for bid a newly created shift in the house-
keeping department at Meadville Care Center. 
6. The Respondent excepts to
 the judge™s finding that 
it violated Section 8(a)(1) 
after receiving the Union™s 
strike notice by advertising higher wages for replacement 
workers at Grandview Manor Nursing Home in March 
1996. The judge found that ﬁi
n the context of the numer-
ous instances of unlawful conduct found in the case,ﬂ the 
ad was another attempt to undermine the Union by 

ﬁthreatening yet another unilateral action (raising 
wages)ﬂ if the employees engaged in a strike. There is no 
dispute that the Respondent ran the advertisement, or that 
the ad promised higher wa
ges than the Respondent was 
currently paying. The Respondent contends, however, 

that its action was privileged because it had no duty to 

bargain over the terms and conditions of employment for 
striker replacements, citing 
Harding Glass Co.,
 316 
NLRB 985 (1995), and 
GHR Energy Corp.,
 294 NLRB 
1011, 1012 (1989). The Respondent argues that the 
judge™s reliance on 
Service Electric Co.,
 281 NLRB 633, 
639 fn. 11 (1986), is misplaced. We disagree. 
                                                          
                                                           
14 Administrator James Filipone ad
mitted that he did not consult 
with the Local Union before reducing the working hours in the dietary 
and housekeeping departments. 
15 The Respondent admitted that it reduced the hours of nursing em-
ployees at this facility prior to th
e implementation of the Attends incon-
tinence program and that it did so without notice to or bargaining with 
the Local Union. 16 The judge found that Richland Manor Administrator John Poltrack 
and Director of Nursing Ron Lindrose, on two separate occasions, 
threatened employees Margaret Py
nkais and Donna Zonts with disci-
pline if they continued to bring union literature into the building but 
found only that the prohibition of union literature was unlawful and 
failed to find that the threats of disc
ipline also violated Sec. 8(a)(1). 
17 The judge found that the Respondent violated Sec. 8(a)(5) and (1) 
by failing to notify and bargain ov
er a newly created position but ap-
parently inadvertently faile
d to find that the transfer of Glancey to that 
position and the failure to post the position also violated Sec. 8(a)(5) 
and (1). 
In Service Electric, supra, the Board held that although 
an employer may lawfully hire replacements in the event 
of a strike and unilaterally set the terms and conditions of 
employment for those replacements, it may not exercise 
that right in a manner designed to undermine the Union. 
Id. Here, the Respondent committed a number of unfair 
labor practices before and shortly after it placed the ads, 

including unilateral actions th
at disparaged the Local 
Union™s representative role and discriminatory treatment 
of two Grandview Manor union activists. In the context 
of these unlawful actions, as the judge found, and given 
the Respondent™s corporatewide and centralized policy of 
hostility to its employees™ rights under the Act, discussed 

infra, the unexplained and publicized offer of higher 
wages to strike replacements can only be seen as de-
signed further to undermine the Local Union in the eyes 
of the employees it represented.
18 Accordingly, we adopt 
the judge™s finding that that action violated Section 
8(a)(1).
19 7. In the bifurcated remedial
 stage of this proceeding, 
the judge recommended a corporatewide cease-and-desist 
order and notice posting at all of the Respondent™s facili-
ties.20 He based this recommendation not only on the 
evidence in the present record
 but on the Board™s find-
ings and decisions in 
Beverly California Corp. (Beverly
 III),
 326 NLRB 232 (1998), enfd. in part and remanded 
227 F.3d 817 (7th Cir. 2000); 
Beverly California Corp. 
(Beverly II),
 326 NLRB 153 (1998), enfd. 227 F.3d 817 
(7th Cir. 2000); 
Beverly Enterprises (Beverly I), 
310 
NLRB 222 (1993), enf. denied in relevant part sub nom. 
Torrington Extend-A-Care Employees Assn. v. NLRB,
 17 
F.3d 580 (2d Cir. 1994); and other cases involving the 

Respondent.
21 In Beverly III, the Board imposed and the 
Seventh Circuit approved a corporatewide remedial order 
 18 The cases relied on by the Respondent and our dissenting col-
league are inapposite. All three i
nvolved only a respondent™s 8(a)(5) 
right to hire and set the terms a
nd conditions of employment of re-
placement workers without bargaining 
with the Union. By contrast, at 
issue here is whether the Respondent may advertise for such replace-
ment workers in advance of a strike with the purpose of interfering 
with, restraining, or coercing the empl
oyees in the exercise of their Sec. 
7 rights. 
19 In view of this finding, we find it unnecessary to pass on the Re-
spondent™s exception to the judge™s 
finding that the Respondent also 
violated Sec. 8(a)(1) by advertisi
ng for replacement workers at Mead-
ville. 20 The recommended Order in the judge™s supplemental decision su-
persedes his initial orders. 21 The Respondent objects to the judge™s having relied in part on 11 
previous Board cases involving the Respondent, cited in fn. 23 of his 
decision, to support his finding that the Respondent has a proclivity to 
violate the Act. As in 
Beverly I, 
310 NLRB at 227Œ228 fns. 23 and 25, 
we do not rely on those cases in adopting this finding.  However, it was 
not improper for the judge to consider
 the other cases he cited in this 
connection. 
 BEVERLY HEALTH & REHABILITATION SERVICES 639and posting requirement on the basis of the pervasive 
involvement of the Respondent™s corporate, divisional, 
and regional officials in a 
wide range of unfair labor 
practices at 54 of the Respondent™s facilities in 18 
States.22 As in Beverly III,
 we agree with the judge™s recom-
mendation.
23 In this case, we have not only the now-
familiar pattern of involvement of the Respondent™s cor-
porate personnel in the unlawful actions found to have 
occurred, but convincing doc
umentary evidence of the 
Respondent™s corporatewide responsibility for almost all 
of its actions pertaining to its employees™ protected ac-
tivities. The Respondent™s assertions that its corporate 
personnel provided only ﬁsupport and consultationﬂ 
solely in order to ﬁensure 
complianceﬂ with the Act are 
based largely on the testimony of its corporate witnesses, 
which the judge did not credit.
24 As the judge found, ﬁin 
almost every instance where 
unfair labor practices are 
found herein Beverly officials above the facility level 
were either directly involved or, having knowledge of 
what was happening, took no steps to avert violations.ﬂ 

High-ranking corporate and re
gional officials who played 
prominent roles in directing, approving, or knowingly 

failing to prevent unlawful actions included Beverly 
President Bill Mathies; Vice President for Labor and 
Employment Donald Dotson; Region 1 (Northeast) Vice 
President of Operations Clau
de Lee; Region 1 Director 
for Associate Relations Wayne Chapman; and Region 1 
Labor Relations Manager Ron St. Cyr.
25                                                           
                                                           
22 The court remanded the Board™s order in 
Beverly III
 for modifica-
tion. We discuss that remand, infra. 
23 The Respondent, citing Sec. 17415 of the NLRB Manual (Divi-
sion of Judges), excepts to the judge™s having chosen to incorporate 
excerpts of the General Counsel™s brief in the factfinding section of his 
supplemental decision. It is true that we discourage the extensive incor-
poration of a party™s brief into a judge™s decision, in order to preclude 
an appearance that the judge failed 
to base his decision on an independ-ent analysis. Waterbury Hotel Management LLC,
 333 NLRB 482 
(2001); 
Regency Electronics,
 276 NLRB 4 fn. 2 (1985). However, such 
borrowing of text is not, in and of itself, reversible error. Id. The 

judge™s analysis of the material f
acts and applicable legal authorities, 
which (except for an elementary 
opening paragraph) the Respondent 
does not allege was borrowed from 
the General Counsel™s brief, dem-

onstrate that his decision was based on independent judgment. 
24 Although the Respondent contends 
that its corporate-level efforts 
to ensure compliance with the Act ha
ve steadily reduced the number of 
unfair labor practices it has been found to have committed over time, 

the figures the Respondent cites to support this contention do not in-
clude the unfair labor practices found in this proceeding. 25 In 
Beverly III, corporate and divisional personnel were found to 
have frequently visited the respondent
™s facilities to play a role in the 
unlawful activities that occurred. Here, although there is less specific 
evidence of corporate personnel coming physically on site to engage in 
unlawful conduct, there is abundant evidence of their affecting policy 
and actions taken at the facility le
vel on an ongoing basis through the 
corporate chain of command. 
We also agree with the judg
e that the Respondent™s in-
ternal corporate structure an
d centralized control of vir-
tually all aspects of its business activities meet the 
Board™s criteria for finding the Respondent and its facili-
ties to be a single employer for remedial purposes.
26 In 
the area of labor relations, the Respondent established 

and consistently enforced a 
range of centralized opera-
tional procedures and reporting requirements in connec-
tion with monitoring its employees™ union or concerted 
activities. This included centralized involvement in col-
lective bargaining with the Union, maintaining or chang-
ing terms and conditions of employment after contract 
expiration, restricting or 
permitting union access to the 
Respondent™s facilities, handling grievances, responding 

to the Board™s and the Union™s information requests, and 
preparing for and responding to strikes and union corpo-
rate campaigns, including communications with the me-
dia and the public. Corporate and regional officials pro-
vided ongoing instruction and guidance in all of these 
areas. With respect to dealing with the Union or the 
Board, local facility administrators were specifically for-
bidden from taking certain actions without approvalŠ
e.g., responding to the Board™s or the Unions™ requests 
for information, negotiating union contracts, resolving 
 26 As a procedural matter, we note th
at the parties, with the judge™s 
permission, agreed to ﬁmove into th
e recordﬂ the remedial-stage hear-
ing transcripts and exhibits from 
Beverly II
 and Beverly III,
 without actually introducing any of those exhibits or transcript excerpts as 
individual exhibits in this case. At 
the time of the hearing in this pro-
ceeding, the judges™ decisions in 
Beverly II and Beverly III
 were pend-
ing before the Board. The parties™ stated reason for following this pro-

cedure was to limit the size of the record and avoid extensive duplica-
tion. However, the General Counsel pr
ovided a separate set of the rele-
vant material from the two previous 
cases to the judge after the hearing. 
In their briefs, both the General Counsel and the Respondent have cited 
to exhibits in the earlier records. Of course, litigants before the Boar
d may, at the judge™s discretion, 
introduce copies of relevant testim
ony or exhibits from a previous 
proceeding. The parties™ concern for minimizing the length of a case 
record is also laudable. However,
 we strongly discourage the practice 
of verbally incorporating entire secti
ons of previous trial records into 
the record en masse as an alternative to introducing the particular ex-
cerpts or exhibits on which a party intends to rely. The undifferentiated 

incorporation, in whole or in part, 
of a separate trial record tends to 
make it more difficult for the Board and a reviewing court to identify 

the specific evidence on which the judge™s findings were based. Incor-
poration of the record of another cas
e which is still pending before the 
Board may also create complications 
in jurisdiction between the Board 
and reviewing courts of appeals. Moreover, requiring the Board to 
review portions of the records of previous cases (which may be located 
at different sites) puts an additio
nal burden on the Board™s resources 
and can cause significant delay in th
e processing of cases. For all of 
these reasons, the Board expects the pa
rties in each case to introduce all 
nontestimonial evidence on which they rely in the form of individual 
exhibits. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 640grievances beyond the second step, or agreeing to arbi-
trate grievances.
27 Similarly, in the broader area of human resources, the 
Respondent maintained centralized policies and proce-

dures in job classification, wage and hour compliance, 
OSHA reporting, Family and Medical Leave Act compli-
ance, ADA compliance, time and attendance, pay in-

creases, overtime, payroll, tr
ansfer of employees between 
facilities, employee health/injuries, workers™ compensa-
tion, employee training, behavior policy, employee bene-
fits, employee evaluations, sexual harassment, and af-
firmative action. 
The Respondent contends that the Union™s campaign 
to achieve a single contract fo
r all 20 of the Pennsylvania 
facilities at issue created a ﬁuniqueﬂ situation, and that its 
coordinated response was atypical and limited to Penn-
sylvania. However, the Respondent operated in a simi-
larly centralized and coordinated manner in 1992, the last 
time contracts were negotiate
d for these facilities. More-
over, even if the 1995Œ1996 negotiating situation in 

Pennsylvania had been ﬁunique,ﬂ as the Respondent con-
tends, that would not negate the judge™s critical finding, 
which we adopt, that all of the Respondent™s policies and 
strategic decisions concerning labor relations were for-
mulated and implemented by corporate and regional 
management. 
On the basis of the record in this case and our findings 
in 
Beverly III, supra, we agree with the judge that the 
Respondent™s violations in 
their entirety reflect a sus-tained, corporate-level union animus and ﬁan abiding 
determination to demonstrate to employees . . . the futil-

ity of recourse to unionization and its concomitant need 
to bargain collectivelyﬂ; that the Respondent, ﬁin pursu-
ing that objective [was] . . . more than willing to and fre-
quently did resort to unlawful meansﬂ; and that the Re-
spondent™s ﬁefforts to defeat
 employees™ protected right 
to organize [are] not confined
 to the particular facilities 
and area involved in this 
proceeding but extend nation-
wide.ﬂ  We accordingly find that the Respondent contin-
ues to have a proclivity to violate the Act; that its wide-
spread misconduct demonstrates a general disregard for 
its employees™ Section 7 rights; and that, absent a corpo-
ratewide remedy, the Respondent is likely to commit 
such unlawful actions at its other facilities against other 
employees. 
The authorities cited by the Respondent do not support 
its position that a corporatewide order is inappropriate in 
this case. In Beverly I,
 supra, where the reviewing court 
declined to enforce a corp
oratewide order, there was 
                                                          
                                                           
27 For example, in one memorandum pertaining to an information 
request, a facility administrator inquired of Director of Associate Rela-
tions Chapman: ﬁIs this what we 
were to be slow responding to?ﬂ 
much less record evidence of
 corporate involvement in 
the misconduct found.
28 In the only other cited case in 
which a reviewing court refused to enforce a corporate-
wide order, 
Florida Steel Corp.,
 244 NLRB 395 (1979), 
remanded sub nom. 
Steelworkers v. NLRB, 
646 F.2d 616 
(D.C. Cir. 1981), on reconsideration 262 NLRB 1460 
(1982), enf. denied in relevant part 713 F.2d 823 (D.C. 
Cir. 1983), the Board™s reme
dy included corporatewide 
access for the union to the respondent™s facilities.
29 Here, although the General Counsel sought such access for the 
Union, the judge declined to
 recommend it. The judge™s 
Order is broad in its terms
30 and extends to all of the Re-
spondent™s facilities.  But its affirmative requirements are 
limited to reinstating and making whole employees who 
suffered unlawful discrimination; complying with the 
duty to bargain and to provide information; restoring 
terms and conditions of employment subject to bargain-
ing; and posting notices. 
Such a remedy falls well within the Board™s authority 
to define the scope and terms of a remedial order as 

ﬁnecessary to prevent the employer before it from engag-
ing in any unfair labor pr
actice affecting commerce.ﬂ 
May Department Stores Co. v. NLRB,
 326 U.S. 376, 390 
(1945). As we concluded in 
Beverly III,
 ﬁ[t]he procession 
of violations in facility after facility of the Respondent™s 
operations and the continuing involvement of officials 
above the facility level in labor relations . . . warrants a 
remedial approach that is something other than business 
as usual.ﬂ 326 NLRB at 238. The Seventh Circuit agreed, 
finding that ﬁ[t]he Board was entitled to conclude, espe-
cially after specific remedies in [
Beverly I
] did not appear 
to stop the efforts from the Company™s central manage-

ment to stop unions in any way possible, that the time 
was past for piecemeal relief.ﬂ 227 F.3d at 847. As we 
also observed in 
Beverly III, the fact that the Board has 
not issued a corporatewide order in some cases where 
 28 As we noted in Beverly III,
 ﬁ[t]he fact that the court [in 
Torring-
ton] viewed the role of regiona
l or divisional officials [in 
Beverly I] as 
insignificant even if ‚isolated unfai
r labor practices occurred™ when 
they were present does not foreclose 
a different finding if the record, as 
here, shows a continuing pattern of 
unfair labor practices thereafter.ﬂ 
326 NLRB at 237. 
29 The D.C. Circuit™s lengthy analysis in 
Florida Steel,
 supra, selec-
tively quoted by the Respondent, focused almost entirely on the 
Board™s authority to order corporatewide access for the union. 646 F.2d 
616. In addition, the employer™s unlawful conduct in 
Florida Steel
 consisted of only one unfair labor
 practice involving two employees 
that was ﬁconcededly minor [and] inconsequential.ﬂ 713 F.2d at 835Œ

836. 
30 We agree with the judge that the Respondent™s history of repeated 
violations and its established procliv
ity to violate the Act necessitate a 
broad cease-and-desist order. Hickmott Foods,
 242 NLRB 1357, 1357 
(1979).
  BEVERLY HEALTH & REHABILITATION SERVICES 641such an order might have been warranted does not pre-
clude us from doing so here. 
Finally, we reject the Respondent™s contention that 
corporatewide posting will ﬁchill the exercise of Section 
7 rightsﬂ by ﬁtelling employees about unfair labor prac-
tices that occurred at other locations.ﬂ It is true, as the 
Respondent points out, that an
 employer™s corporatewide 
publication of the unlawful actions it has taken at one 
facility is unlawful, since such publication indeed has 
such a chilling effect. E.g., 
J. P. Stevens & Co.,
 239 
NLRB 738 (1978), enfd. 623 F.2d 322 (4th Cir. 1980). 
However, an employer™s voluntary corporatewide publi-
cation of its own misconduct is not in any sense compa-
rable to a remedial Board order posted corporatewide, 
since the latter informs employ
ees not only that employer 
misconduct has occurred, but also that the misconduct 
was found by the Board to be unlawful and is being cor-
rected. The General Counsel, in his limited exceptions, seeks 
extraordinary remedies in addition to those provided in 
the judge™s Order. First, as 
noted above, he requests spe-
cial access for the Union to 
post notices and to address 
the employees at the Respondent™s facilities in connec-

tion with organizing campaigns and representation elec-
tions for a period of 2 years. The judge found, and we 
agree, that such additional ex
traordinary remedies are not 
appropriate in this case, which involves no organizing 
campaigns or representation proceedings.
31 The General Counsel also asks that the Respondent be 
required to reimburse the Agency for the litigation ex-
penses it incurred in establishing that the Respondent is a 
single employer, asserting that the Respondent™s position 
to the contrary was rejected by the Board in 
Beverly III and is patently meritless on it
s face. Because the Board™s 
decision in Beverly III
 has only recently been upheld by a 
court of appeals, we agree w
ith the judge that an award 
of litigation costs would not be appropriate here. We 
note, however, that the Respondent™s single-employer 
status has now been exhaustively litigated in three sepa-
rate Board proceedings, entailing considerable expendi-
ture of the Agency™s resource
s, and that our finding on 
this issue today merely reaffirms our earlier findings in 
Beverly I and Beverly III.32 In addition, as noted above, 
the Seventh CircuitŠwithout the benefit of the addi-
tional supporting evidence on 
the record of this caseŠ
                                                          
                                                           
31 Although the Respondent™s unlawful actions included the denial of 
union access to certain facilities in violation of Sec. 8(a)(5), the judge™s 
Order provides remedies for these violations. 
32 We declined to order a corporatewide remedy in 
Beverly II
 only be-
cause that was unnecessary in view of the corporatewide order we issued 

in Beverly III
 the same day, based on the cumulative misconduct by the 
Respondent in all three cases: 
Beverly I, Beverly II,
 and 
Beverly III
. has already endorsed our conclusion that the Respondent 
satisfies the Board™s established criteria for requiring 
corporatewide relief. It ther
efore appears highly unlikely 
that, absent significant chan
ged circumstances, further 
litigation on this issue would be warranted in future cases 

involving the Respondent. 
Finally, we address the issue raised in the Seventh Cir-
cuit™s remand in 
Beverly III. In that case, as indicated 
above, the Seventh Circuit ag
reed that a corporatewide 
remedy was justified, but remanded our order because, in 
its view: 
 [M]uch of it is no more than a laundry list of the par-
ticular violations committed at individual facilities. 
There is no reason, for example, for the corporate-wide 
order to devote two paragraphs to [discriminatee] Julie 
Schriner™s situation (and she is there in the order by 
name). 227 F.3d at 847.
33  The court left it to the Board on remand to ﬁdecide which 
parts [of the order] are properly
 directed to the corporation 
as a whole and which to particul
ar facilities,ﬂ but stated that 
ﬁcorporate-wide relief. . . . should be supplemented with 

relief directed to the individual facilities, for instances in 

which the violation does not have significance beyond 
them.ﬂ Id. The Board subsequently accepted the court™s 
remand and issued a revised order. 
Beverly California 
Corp., 
334 NLRB 713 (2001). 
The court™s decision in 
Beverly III
 is not the law of the 
case in this proceeding and 
consequently does not com-
pel the same remedy here. Nevertheless, because we ac-
cepted the remand in that case and because this proceed-
ing involves a corporatewide order against the same em-
ployer, we will attempt to ad
dress the court™s concerns in 
crafting our order. 
The Seventh Circuit did not state or imply in its opin-
ion that the Respondent would have been prejudiced by 
the Board™s order as issued in 
Beverly III. The court™s 
main concern appears to have been that, insofar as the 
remedial notices required for posting referred to matters 
that were not widely known, they would not be meaning-
ful to employees or local managers and supervisors. 
However, other readings of the court™s opinion are also 
possible. The opinion may imply that violations of the 
Act which occur only at one facility can have no ﬁsig-
nificanceﬂ elsewhere, even where the Board has found 
the respondent to be a single, multifacility employer with 
a proclivity to violate the Act. It could also be interpreted 
to suggest that, even where a corporatewide remedy is 
generally appropriate, the Board should issue a set of 
 33 Schriner had been unlawfully pl
aced on a 3-day suspension by a 
corporate official and a regional official. 326 NLRB at 277Œ278. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642remedial orders and notices individually tailored for each 
covered facility. 
We agree with the court to the extent that some em-
ployer violations of the Act can have a more strictly local 
impact than others. We also agree that the terms of a cor-
poratewide order and required notice should be meaning-
ful to all of the respondent™s employees and to all of its 

local managers and supervisors. 
However, we believe that where a single-employer re-
spondent has demonstrated a proclivity for violating the 
Act at a significant number of facilities, we should issue 
a single, corporatewide remedi
al order addressing all of 
the violations found. We also believe that in such cases 

the required notices to employees should not be indi-
vidually tailored and restricted to the misconduct that 

occurred at each facility, but sh
ould vary from each other 
only to the extent necessary to maximize their remedial 

impact.
34 We place this emphasis on uniformity and comprehen-
sive scope for the following reasons: 
First, as demonstrated above, where we determine that a 
respondent is a single employer with a proclivity for vio-
lating the Act, we have necessarily determined that the 
unfair labor practices found have generally emanated from 
a central source. The particular location where employees 
engaged in Section 7 activity c
onsequently had little or no 
bearing on the respondent™s decision to respond in an 
unlawful manner; the respondent would presumably have 
committed the same or similar violations regardless of 
where the protected activity occurred. In short, although 
the respondent™s propensity to violate the Act was mani-
fested primarily where empl
oyees happened to exercise 
their Section 7 rights, the propensity exists corporatewide. 
This militates in favor of issuing a single, comprehensive 
remedial order and notice which will have a deterrent ef-
fect at all the respondent™s facilities.  
Second, as a practical matter, once a single employer is 
shown to have established a pervasive corporate environ-

ment in which local management is encouraged and even 
expected to violate the Act, we may fairly presume for the 
purpose of remedy that all the violations found are at least 

in part attributable to that environment. In that context, for 
remedial purposes, we are more
 inclined to assume that a 
single-site violation had significance at other facilities than 
that it did not.
35 Particularly where the facilities at issue 
                                                          
 34 As will be seen below, the practi
cal result here differs from the re-
sult apparently intended by the court in Beverly III
 only in that we 
require a single, comprehensive reme
dial notice to all 20 of the Re-spondent™s Pennsylvania facilities invol
ved in this proceeding, rather 
than 20 facility-specific notices. 35 Even were we to take a narrower approach, we would find that 
very few of the violations committed by the Respondent in this case 
were facility-specific. 
are located in the same geographic area, we will not as-
sume that a violation committed at one facility has no re-
verberations at others. Moreover, with respect to notice 
posting, we cannot assume that a corporatewide environ-
ment that undermines respect for the Act has not adversely 
affected employees™ understanding of their Section 7 
rights. In this context, it is important that employees lo-

cated at facilities other than the one where a particular 
unfair labor practice was committed should have the bene-
fit of being informed that the respondent has been sanc-
tioned for that violation. This information gives employees 
a better understanding of their rights and makes them 
aware that the Board protect
s employees shown to have 
been victimized by their employer™s violations of the Act. 

The same posted information can
 also be expected to im-
prove local management™s understanding of and compli-
ance with the Act. 
Finally, in a case involving violations at multiple fa-
cilities, the use of a single order and a notice conserves 

the Board™s limited resources and minimizes the poten-
tial for confusion. In some cases it might be relatively 
easy to tailor individualized orders for separate facilities. 
In other cases, however, where there is a significant but 
nonuniform overlapping of violations among many fa-

cilities, the task can be disproportionately complicated. 
The resulting multiplicity of orders and notices could be 
administratively burdensome and could generate confu-
sion for affected employees, not to mention for the re-
spondent or its local management. A generalized but 
undefined requirement to tail
or the order to each individ-
ual facility could even invite further litigation over the 
appropriate form of orders and notices. 
The Board, of course, bears the primary responsibility 
for determining the appropriate remedies for violations 
of the Act. 
Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 898Œ
899 (1984); 
Phelps Dodge Corp. v. NLRB,
 313 U.S. 177, 
193Œ196 (1941); 
APRA Fuel Oil Buyers Group,
 320 NLRB 408, 410 (1995), enfd. 159 F.3d 1345 (2d Cir. 

1998). To the extent that we discharge this responsibility 
in a manner consistent with that obligation, we believe it 
is within the scope of our discretionary authority to de-
termine the proper form of substantively appropriate re-
medial provisions. In this respect, we favor simplicity 
and uniformity for the r
easons explained above. 
With these considerations in mind, and in order to ad-
dress the concerns of the court in 
Beverly III, we will mod-
ify the judge™s recommended corporatewide order to re-

quire the posting of two versions of the notice to employ-
eesŠone to be posted at each Pennsylvania facility in-
volved in this proceeding and at those of the Respondent™s separate offices which oversee 
those facilities; and one to 
be posted at each of the Respondent™s other facilities and 
 BEVERLY HEALTH & REHABILITATION SERVICES 643offices nationwide. For the sake of clarity, where the order 
and required notice specify individual employees by name, 
they also indicate that the remedy is to be provided at the 
facility where the employee is employed.
36 ORDER The Respondent, Beverly Health and Rehabilitation 
Services, Inc., Ft. Smith, Arkansas, its Operating Divi-

sions, Regions, Groups, wholly owned subsidiaries, and 
individual nursing homes, and each of them, and its offi-
cers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to allow union representatives access to 
its nursing facilities as required pending the negotiation 
of new collective-bargaining agreements. 
(b) Refusing to allow posting of union-related notices 
on bulletin boards in those facilities as required pending 
the negotiation of new collec
tive-bargaining agreements. 
(c) Laying off employees without affording to their 
bargaining representative 
(Service Employees Interna-
tional Union, AFLŒCIO, CLC, and its appropriate Local 
Unions) adequate prior notice and opportunity for bar-
gaining. 
(d) Adopting a health insurance plan for employees 
without affording to their bargaining representative ade-
quate prior notice and opportunity for bargaining. 
(e) Reducing employees™ hours of work and overtime 
opportunities without affording to their bargaining repre-

sentative adequate prior notice and opportunity for bar-
gaining. 
(f) Requiring employees to return home and retrieve 
their identification badges before permitting them to 

work without affording to their bargaining representative 
adequate prior notice and opportunity for bargaining. 
(g) Eliminating bargaining unit positions and assigning 
unit work to nonunit employees without affording to unit 
                                                          
 36 The General Counsel excepts to the judge™s inadvertent failure to 
include in the Order™s make-whole provisions several named employ-
ees and other unnamed employees wh
om he found were prejudiced by 
the Respondent™s violations of Sec. 
8(a)(5); and his failure to include, 
with respect to other violations of 
Sec. 8(a)(5), remedial requirements 
to bargain with and provide releva
nt information to the Union on re-
quest. We grant the exceptions pertaining to the Respondent™s duties to 
bargain and to provide information. With respect to make-whole relief, 
we grant the exceptions pertaining to Barbara Glancey, Helen Ressler, 
Karen Berkey, Judy Grech, Joy Ka
hly, and other unnamed employees, 
and will include them in the Order™
s make-whole provisions. Similarly, 
since the judge found that the Respondent violated Sec. 8(a)(3) by 
suspending Connie Kollar for her union support and activity at Haida; 
by requiring CNA Ruth Pilarski to take her morning and afternoon 
breaks at different times from
 other CNAs at William Penn
; and by 
reducing the working hours of LPN Beverly Higbee for her union activ-
ity at Grandview, we will include them in the Order™s make-whole 
provisions. 
 employees™ bargaining repres
entative adequate prior no-
tice and opportunity for bargaining. 
(h) Requiring employees to work overtime and elimi-
nating their opportunities for 
voluntary overtime without 
affording to their bargaini
ng representative adequate 
prior notice and opportunity for bargaining. 
(i) Failing to give the employees™ bargaining representa-
tive adequate prior notice and opportunity for bargaining 
before changing other terms and conditions of employ-
ment, including: work schedules and related-advance post-
ing requirements; absentee policies; requirements for doc-
tor™s certification for absence for illness; rules related to 
vacation scheduling and duration; and job descriptions.  
(j) Failing to honor union requests to bargain over changes 
in employees™ terms and conditions of employment. 
(k) Bypassing appropriate union representatives and 
dealing directly with unit employees. 
(l) Failing to comply with union requests for informa-
tion that would be of use to the Union in carrying out its 
statutory duties and responsibilities as collective-
bargaining representative of the Respondent™s employees. 
(m) Failing to process union grievances in a timely 
manner. 
(n) Changing the job description of licensed practical 
nurses (LPNs) without affording to their bargaining rep-
resentative adequate prior notice and opportunity for 
bargaining. 
(o) Changing LPN work and vacation schedules with-
out affording to their bargaining representative adequate 
prior notice and opportunity for bargaining. 
(p) Refusing to respond to information requests from 
the Union related to the changes in LPN status; refusing 

to bargain over such changes; and dealing directly with 
LPNs concerning the changes. 
(q) Changing the job description of LPNs in retaliation 
for their supporting the union. 
(r) Engaging in or threatening to engage in unlawful 
surveillance, including videotaping, of employees™ union 
or protected, concerted activities. 
(s) Changing the break schedule of union supporters to 
inhibit their ability to engage in union-related activities. 
(t) Soliciting employees to resign from union member-
ship, interrogating them about their willingness to strike, 
or threatening them with reduced hours if they engage in 
a strike. (u) Reducing employees™ work hours to discourage 
them from continuing to support the Union. 
(v) Threatening employees 
with discipline and dis-
charge for supporting Unions or for complaining about 
working conditions. 
(w) Threatening to grant wage increases to replace-
ment workers in the event of a strike in a manner and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644context designed to undermine the Union in the eyes of 
the employees it represents. 
(x) Soliciting and implicitly promising to remedy em-
ployee grievances in order to dissuade them from sup-
porting the Union. 
(y) Disparaging employees who engage in the pro-
tected concerted action of protesting unfair working con-

ditions by calling them derogatory names or by using 
other derogatory language. 
(z) Prohibiting employees from leaving union litera-
ture in breakrooms; prematurely removing such litera-

ture; and prohibiting employees from selling union in-
signia on off-duty time in breakrooms. 
(aa) Refusing to allow du
ly selected employee union 
representatives to attend labor-management meetings. 
(bb) Failing to reinstate unfair labor practice strikers 
immediately on receipt of th
eir unconditional offer to 
return to work. 
(cc) Discharging or suspending employees without 
giving the Union the required timely notice. 
(dd) Changing employees™ morning or afternoon break-
times to prevent them from meeting with other employees 
or from engaging in other union-related activities. 
(ee) Reducing employees™ working hours for serving 
on union negotiating committees or for engaging in other 

union activities. 
(ff) Discharging or suspending employees in retalia-
tion for attending union meetings, hosting union meet-

ings in their homes, participating in union protest 
marches, wearing union buttons and insignia, serving on 
a union negotiating committee, urging other employees 
to support the Union during an impending strike, or ac-
tively supporting unionization, or to deter other employ-
ees from engaging in such union activities. 
(gg) In any other manner interfering with, restraining, 
or coercing employees in the exercise of the rights guar-

anteed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
full reinstatement to their fo
rmer jobs to all employees 
who participated in the unfair labor practice strike which 

commenced on April 1, 1996, without prejudice to their 
seniority or any other rights or privileges they previously 

enjoyed. 
(b) Make those employees whole, with interest, for any 
loss of earnings and other benefits suffered as a result of 
the unlawful discrimination against them. 
(c) Within 14 days from the date of this Order, offer 
full reinstatement to their fo
rmer jobs to Irene Susman 
and Blanche Lyons at Beverly Manor of Monroeville, 
Dan Bump and Julie Whitman at Meadville Care Center, 
Helen Ressler at Murray Manor, Karen Berkey and Judy 
Grech at Richland Manor, and Joy Kahly at William 
Penn Nursing Center and, on request, restore the 8 a.m. 
to 4 p.m. shift of Barbara Glancey at Meadville Care 

Center, without prejudice to their seniority or any other 
rights or privileges previously enjoyed. 
(d) Make Irene Susman and Blanche Lyons at Beverly 
Manor of Monroeville, Dan Bump and Julie Whitman at 

Meadville Care Center, Helen Ressler at Murray Manor, 
Karen Berkey and Judy Grech at Richland Manor, and 
Joy Kahly at William Penn Nursing Center whole, with 
interest, for any loss of earnings or other benefits suf-
fered as a result of the Respondent™s unilateral changes 
in their terms and conditions of employment in the man-
ner set forth in the remedy section of the decision. 
(e) Within 14 days from the date of this Order, offer 
full reinstatement to their form
er jobs to Sharon Proper at 
Grandview Health Care, Diane McNulty at Haida Manor, 
and Sara Sharbaugh at Haida Manor without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed. 
(f) Make Sharon Proper at Grandview Health Care, 
Diane McNulty at Haida Manor, and Sara Sharbaugh at 
Haida Manor whole, with interest, for any loss of earn-
ings and other benefits suffered as a result of the Re-
spondent™s discrimination against them in the manner set 
forth in the remedy section of the decision. 
(g) Within 14 days from the date of this Order, make 
Connie Kollar at Haida Manor whole, with interest, for 
any loss of earnings and other benefits suffered as a re-
sult of the Respondent™s unlawful suspension of her, in 
the manner set forth in the remedy section of the deci-
sion, without prejudice to her seniority or any other 
rights or privileges previously enjoyed. 
(h) Within 14 days from the date of this Order, on re-
quest, restore the pre-January 1996 morning and after-
noon breaktimes of Ruth Pilarski at William Penn Nurs-
ing Center, and on request restore the pre-January 1996 
working hours of Beverly Higbee at Grandview Health 
Care, without prejudice to their seniority or any other 
rights or privileges previously enjoyed, and make them 

whole, with interest, for any loss of earnings and other 
benefits suffered as a result of the Respondent™s dis-
crimination against them in the manner set forth in the 
remedy section of the decision. 
(i) Within 14 days from the date of this Order, remove 
from its files any references to the Respondent™s unlaw-

ful failure to rehire each em
ployee who participated in 
the unfair labor practice st
rike which commenced on 
April 1, 1996; to the Respondent™s unlawful discharges 

of Sharon Proper, Diane McNulty, and Sara Sharbaugh; 
to the Respondent™s unlawful suspension of Connie Kol-
 BEVERLY HEALTH & REHABILITATION SERVICES 645lar; to the Respondent™s unlawful change of breaktimes 
for Ruth Pilarski; and to the Respondent™s unlawful re-
duction of the working hours of Beverly Higbee; and, 
within 3 days thereafter no
tify each of these employees 
in writing that this has been done, respectively, and that 
the unlawful action will not be used against him or her in 
any way. 
(j) On the Union™s request, rescind all unilateral ac-
tions here found to have been affected in violation of the 

Respondent™s obligation to give notice and to bargain, 
restore all other employees to former positions, shifts, or 
work hours lost due to those actions, and make all other 
employees adversely affected 
by those actions whole for 
any loss of earnings and other benefits suffered as a re-
sult thereof in the manner set forth in the remedy section 
of the judge™s decision. 
(k) Provide the Union and its appropriate Local Unions 
as the exclusive representative of the Respondent™s unit 
employees with notice and an opportunity to bargain, 
with respect to any prospectiv
e changes in rates of pay, 
wages, hours, and other terms and conditions of em-
ployment. 
(l) On the Union™s request, provide any requested in-
formation that is necessary and relevant to the Union™s 
statutory duties and responsibilities as collective-
bargaining representative of the Respondent™s employees. 
(m) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(n) Within 14 days after service by the Region, post at 
each of the individual nursing homes in Pennsylvania 
involved in this proceeding and the Respondent™s associ-
ated offices overseeing these Pennsylvania facilities cop-
ies of the attached noti
ce marked ﬁAppendix A.ﬂ
37  These individual facilities include: Beverly Manor of Monroe-
ville, Clarion Care Center, Fayette Health Care (Union-
town), Franklin Care Center (Waynesburg), Grandview 
Health Care (Oil City), Haida Manor (Hastings), Mead-

ville Care Center, Meyersdale Manor, Mt. Lebanon 
Manor, Murray Manor (Murrysville), Richland Manor 
(Johnstown), William Penn Nursing Center (Lewistown), 
                                                          
                                                           
37 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Beverly Manor of Reading, Beverly Manor of Lancaster, 
Blue Ridge Haven Convalescent Center (Camp Hill), 
Caledonia Manor (Fayettsville), Camp Hill Care Center, 
Carpenter Care Center (Tunkhannock), Stroud Manor 
(Stroudsburg), and York Terrace Nursing Center (Potts-
ville). The appropriate copies of each notice, on forms 
provided by the Regional Director for Region 6, after 

being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of business or closed any facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at such facility at any time 

since November 16, 1995. 
(o) Within 14 days after service by the Region, post at 
each of its other nursing homes and corporate offices 
copies of the attached no
tice marked ﬁAppendix B.ﬂ
38 The appropriate copies of each notice, on forms provided 
by the Regional Director for Region 6, after being signed 
by the Respondent™s authorized
 representative, shall be 
posted by the Respondent immediately and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 

posted. Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or closed any facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at such facility at any time since November 
16, 1995. (p) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED that the consolidated 
complaint is dismissed insofar as it alleges violations of 
the Act not specifically found. 
    38 See fn. 37, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646CHAIRMAN HURTGEN, dissenting in part. 
Unlike my colleagues, I do not find that the Respon-
dent violated Section 8(a)(5) and (1) of the Act by unilat-
erally reducing unit employees™ hours of work at 13 of its 
facilities.  The Respondent defended against this allega-
tion by, inter alia, citing a broad management-rights 
clause contained in each of the relevant expired con-
tracts.  The clause provided
, inter alia, that the Respon-
dent could effect reductions in hours without bargaining. 
The judge rejected this ar
gument, citing precedent for 
the proposition that a management-rights clause does not 
survive the expiration of a c
ontract.  Excepting to the 
judge™s finding that it unlawfully reduced unit employ-
ees™ hours of work, the Respondent argues, inter alia, that 
another line of Board cases stands for the proposition 
that a management-rights clause does survive contract 
expiration, and that postexpiration changes made in reli-
ance on such a clause are therefore lawful. 
I find it unnecessary to pass on this question.  In my 
view, even assuming arguendo that the instant manage-

ment-rights clause did not survive contract expiration, 
the changes at issue were lawf
ul.  That is, even if the 
management-rights clause expired with the contract, the 

work practices that were exta
nt during the contract con-
stituted a part of the terms and conditions of employ-
ment.  Thus, if the employer, after contract expiration, 
continues to act consistently with those practices, it has 
not ﬁchangedﬂ the status quo and it has not violated Sec-
tion 8(a)(5).  An employer violates Section 8(a)(5) only 
where the change is material, substantial, and signifi-
cant.1  The burden is on the General Counsel to establish 
the violation, i.e., to show the substantial change.  In 

sum, I would allow an employer to function as it did be-
fore contract expiration, according it the right to make 
management decisions of the same kind and degree that 
it made during the life of the contract.  If, on the other 
hand, an employer were to depart substantially, in either 
kind or degree, from the management decisions it had 
made while the contract was in
 effect, I would find such 
conduct presumptively unlawful.  Finally, the burden is 

on the General Counsel, as part of its case-in-chief, to 
establish such a departure. 
In the instant case, it is cl
ear to me that the changes 
were of the type that were made under the management-

rights clause.  Further, there 
is no record evidence estab-
lishing that the reductions in hours made by the Respon-
dent represented a substantial departure from the types of 

management decisions it made while the contract was in 
effect.  On the face of it, such changes would appear to 
                                                          
                                                           
1 See, e.g., 
Peerless Food Products,
 236 NLRB 161 (1978). 
be part and parcel of the normal decisions that Respon-
dent made to keep its business as a going concern.  
My colleagues say that my position would mean that 
an employer™s entire bargaining obligation would be viti-
ated on the expiration of a contract with a broad man-
agement-rights clause.  In truth, my position is not nearly 
so sweeping.  I simply asse
rt that the actual practices 
which were extant during the life of the contract would 
continue after the contract expires.  This is as true for 
provisions that are in the in
terests of employees (wages 
and benefits) as it is for provisions in the interests of em-
ployers (practice of taking unilateral action).  After all, 
collective bargaining is a two-way street. 
My colleagues also state that, in situations such as the 
instant one, I would allow an employer more discretion 

than is afforded by the Board™s highly restrictive doctrine 
regarding ﬁeconomic exigencies.ﬂ  In my view, one has 
nothing to do with the other.  The discretion permitted 

here is predicated not on
 an economic exigency, but 
rather on the fact that, as to
 the conduct at issue, the Re-
spondent lawfully continued to act consistently with its 
past practice.  Thus, as a st
atutory matter, the status quo 
continued, even after contract expiration, until impasse 
or agreement on different terms.  The discretion exer-

cised by the Respondent as to these matters was as much 
a part of the status quo as were the employees™ wages 
and benefits.  Thus, just as the latter continue as a matter 
of law after contract expiration, so does the former.  I 
would accordingly dismiss this allegation.
2 The judge and my colleagues find that the Respondent 
violated Section 8(a)(1) of the Act by advertising for 
replacement employees at two of its facilities at a rate of 
pay higher than that paid to unit employees at those fa-
cilities.  I disagree.  As the Board recently reiterated in 
Detroit Newspapers,
 327 NLRB 871 (1999), an em-
ployer need not bargain with a union with regard to the 
terms and conditions of em
ployment for replacements 
hired during a strike, and accordingly may unilaterally 
set different terms and conditions for such replacements.  
That is precisely what the Respondent has done, and I 
therefore find that it acted lawfully.
3  2 I, therefore, disagree with the judge as to the violations found un-
der the heading ﬁOther Unilateral Ch
angesﬂ and as to the violations 
found at the Respondent™s Monroev
ille and Fayette facilities with re-
gard to alleged changes in job desc
riptions and disciplinary policy for 
licensed practical nurses.  Based on th
e same rationale, I also disagree 
with my colleagues™ reversal of the judge as to Irene Susman and 
Blanche Lyons, and as to their findings of additional violations, except 
for the Richland Manor threats, supra, which I agree were unlawful. 
3 My colleagues, in agreeing with 
the judge™s finding, state that the 
Respondent™s offer was calculated to undermine the Union in the eyes 
of those whom it represented.  In reaching this conclusion, however, 
they rely on other actions by the Respondent which I, unlike them, 
 BEVERLY HEALTH & REHABILITATION SERVICES 647The judge found that the Respondent violated Section 
8(a)(1) when John Ferritto, the administrator of its 
Meadville facility, used assertedly abusive language in 
denouncing, at a mandatory meeting with unit employ-
ees, a letter sent to a labor relations director for the Re-
spondent on behalf of unidentified ﬁCNAs of Meadvilleﬂ 
(CNAs are certified nurse™s assistants).  The letter indi-
cated that copies had been sent to the Respondent™s per-
sonnel director and to the Pennsylvania Department of 
Public Health.  The letter stated, inter alia: 
 Then you wonder why so many people call off?  We 
are so physically and emotionally exhausted, if we 
didn™t call off, we would probably end up being com-
mitted.  You people are literally killing us, and you 
don™t even care!  What™s worse, you don™t appear to 
care about the residents!  You treat us like the scum of 
the earth.  You treat the residents like mindless objects 

with no feelings when you move them from room to 
room or wing to wing with no regard to what they pre-
fer.  You threaten us with more write-ups and wonder 
why you can™t get help or new admissions. 
 CNAs were given copies of the letter as they entered 
the meeting and were asked to read it.  Later they were 
given a paper asking whether they knew about the letter 
and whether they agreed with its contents.  Some re-
sponded, others did not. 
The judge found that Ferritto, via his assertedly abu-
sive speech and the questionnaire, at a time when the 
Union™s ability to obtain a new contract was in doubt, 
unlawfully sought to discourage employees from engag-
ing in the protected concerted activity of protesting per-
ceived unfair working conditions. 
In my view, however, the judge did not give adequate 
consideration to the contents of the letter that triggered 
Ferritto™s statements.  The letter was reasonably per-
ceived as incendiary and could reasonably trigger a re-
sponse in kind.  Thus, although Ferritto™s language may 
have been intemperateŠhe called those responsible for 
the letter ﬁŠholesﬂ and ﬁŠing idiotsﬂŠhis reaction 
seems to have been simply an outburst of temper in re-
sponse to what he reasonably considered an incendiary 
and defamatory letter.  Although he did say that those 
who supported the Union would ﬁget screwed,ﬂ the con-
                                                                                            
 consider lawful.  I therefore do not share their view that the offer was 
calculated to undermine the Union. 
My colleagues state that the Res
pondent advertised for replacements 
in advance of a strike with the purpos
e of interfering, restraining, or 
coercing employees in the exercise of 
their Sec. 7 rights.  I do not agree 
that the General Counsel has established that that was the Respondent™s 

purpose, and I attach no significance to the fact that the advertisements 
preceded the strike.  An employer 
need not wait, motionless, while a 
strike looms ever closer. 
text indicates that he was expressing the view that the 
Union, not the Respondent, 
would ﬁscrewﬂ its supporters 
by not properly representing their interests.   
My colleagues state that Ferritto had known about the 
letter, including its author, for more than 2 weeks.  My 
position, however, does not depend on viewing 
Ferrritto™s speech as a sudden, irresistible impulse trig-
gered by a contemporaneous ev
ent.  I also note that the 
Board routinely protects statements by prounion employ-

ees featuring language as objectionable as that employed 

by Ferritto.  In sum, Ferritto™s tirade, though crude and 
no doubt unpleasant to listen to, did not contain threats of 
reprisal for supporting the Union (or promises of benefits 
for opposing it).  Thus, I do not find it unlawful. 
The judge found that, at the Respondent™s Caledonia 
facility, Administrator Maria Spinazzola violated Section 

8(a)(1) when, in response to a complaint from Shop 
Steward Tena Kauffman that
 CNAs were ﬁalways being 
short staffed and needed more help,ﬂ she told Kauffman 
that because of the complaint 
she had directed registered 
nurses (RNs) and licensed practical nurses (LPNs) to 
assist in performing CNA duties ﬁwhen needed.ﬂ  Noting 
that he had previously found implementation of that di-
rective to be a unilateral change in violation of Section 
8(a)(5), the judge concluded that, as communicated to 
Kauffman, it also constituted an unlawful threat of re-
taliation for complaining about working conditions. 
I disagree.  I note that th
e implementation of the direc-
tive at issue was among the ﬁother unilateral changesﬂ 

which, unlike the judge, I do not find unlawful.  It, there-
fore, follows that, when Spin
azzola told Kauffman about 
the directive she was not threatening her but merely in-

forming Kauffman as to the lawful measures the Re-
spondent had taken in response to the complaint.  Ac-
cordingly, I do not find Spinazzola™s statement violative 
of Section 8(a)(1). 
The judge found that the Respondent, at its William 
Penn facility, unilaterally reduced the working hours of 
all CNAs from 10 to 8 days per 2-week pay period.  Not-
ing that he had previously found this change to be a vio-
lation of Section 8(a)(5), the judge concluded that the 

reduction in hours, shortly after contract expiration and 
accompanied by numerous other unlawful acts, also con-
stituted a discriminatory attempt to discourage continu-
ing membership in the Union in violation of Section 
8(a)(3). 
As noted supra, I do not agree that the reduction in 
hours at issue violated Section 8(a)(5).  To the extent that 
that purported violation forms part of the judge™s ration-
ale for the 8(a)(3) finding, I do not agree with the judge.  
Although it is not entirely cl
ear precisely which ﬁnumer-
ous other unlawful actsﬂ the judge is relying on here, I 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648assume that a significant number of them involve find-
ings from which I dissent.  The mere fact that the reduc-
tion, which I do not find to be otherwise unlawful, took 
place shortly after contract expiration does not, in my 
view, satisfy the criteria for finding a violation of Section 
8(a)(3).  I, theref
ore, do not find that the William Penn 
reduction of hours violated that provision of the Act. 
The judge found that, at the Respondent™s Grandview 
facility, it changed the hours of LPNs in January 1996 
and at various times thereafter.
  He further found that it 
canceled, in anticipation of 
the strike, all employee vaca-
tions, personal/bonus days, and requested days off with-
out pay until further notice, and that these actions were 
taken without notice or bargaining with the Union.  Not-
ing that the LPN unit had long been certified, the judge 
found that these unilateral changes violated Section 
8(a)(5) of the Act. 
As to the hours changes, I have already expressed my 
view that such adjustments were lawful.  With respect to 
the cancellations, I note that Respondent took these ac-
tions because it reasonably feared an imminent strike.  
An employer need not stand 
by helplessly when threat-
ened with a strike.  It can take
 actions (e.g., a lockout) to 
defend against a threatened st
rike.  In the instant case, 
Respondent™s actions were permissible responses to a 
threatened strike.  In the co
ntext of the looming strike, I 
do not find these actions unlawful.
4 An employer need not bargain about its use of eco-
nomic weaponry or the defensive response to the union™s 
use of such weaponry.
5  Accordingly, these changes were 
lawful. 
APPENDIX A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 This Notice has been posted as a result of a long series of 

cases brought by various unions and individuals against 
Beverly before the National Labor Relations Board. In these 
cases the NLRB, based on Beverly™s recurring violations of 
                                                          
 4 I agree with the judge™s finding, in
 sec. VII of his decision, that the 
extensions of strike notices on the part of the Union satisfied the re-
quirements of Sec. 8(g), but only because of the well-established Board 
precedent, cited by the judge, which 
has apparently not been questioned 
in any court decisions. 
I find sec. X of the judge™s decision, titled ﬁOverview,ﬂ gratuitous 
and I do not rely on it. 
I agree with my colleagues that a 
corporatewide order is appropriate 
here.  However, I would limit notice posting to those facilities at which 
the instant unfair labor practices o
ccurred.  Otherwise, unaffected em-
ployees would be exposed to a remedial notice. 
5 See Detroit Newspapers, supra; 
Service Electric Co.,
 281 NLRB 
633 (1986). 
the National Labor Relations Act, issued an order requiring 
Beverly to cease and desist from committing such unlawful 
conduct, not only at the nursing homes which were involved 
in the proceedings, but also at all other Beverly nursing 
homes and offices. The NLRB™s Order also requires Bev-
erly to provide backpay, reinstatement, and other relief to all 
employees who were adversely affected, and to post and 

abide by a notice of these requirements at all Beverly nurs-
ing homes nationwide. 
 Specifically, the NLRB has found that we violated the em-

ployee rights described below at a number of nursing homes 
in Pennsylvania, and that we have done so repeatedly at 
numerous other nursing homes. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse union representatives access to 
nursing homes as required pending the negotiation of a 
new collective-bargaining agreements(s). 
WE WILL NOT refuse to allow posting of union-
related notices on bulletin boards in nursing homes as 

required pending the negotiation of a new collective-
bargaining agreement. 
WE WILL NOT lay you off without affording to your 
bargaining representative ad
equate prior notice and op-
portunity to bargain. 
WE WILL NOT adopt health 
insurance plans for em-
ployees without affording to your bargaining representa-
tive adequate prior notice and opportunity to bargain. 
WE WILL NOT reduce your hours of work or overtime 
opportunities without affording to your bargaining repre-

sentative adequate prior notice and opportunity to bargain. 
WE WILL NOT require you to return home and re-
trieve your identification badges before permitting you to 

work without affording your bargaining representative 
adequate prior notice and opportunity to bargain. 
WE WILL NOT eliminate bargaining unit positions or 
assign unit work to nonunit employees without affording 

to your bargaining representative adequate prior notice 
and opportunity to bargain. 
WE WILL NOT require you to work overtime or 
eliminate your opportunities for voluntary overtime 
without affording your barg
aining representative ade-
quate prior notice and opportunity for bargaining. 
 BEVERLY HEALTH & REHABILITATION SERVICES 649WE WILL NOT fail to give your bargaining represen-
tative adequate prior notice and opportunity for bargain-
ing before changing any employee™s other contractual 
terms and conditions of employment, including: work 
schedules and related advance-posting requirements; 
absentee policies; requirements for doctor™s certification 
for absences for illness; rule
s related to vacation schedul-
ing and duration; and job descriptions. 
WE WILL NOT fail to honor union requests to bargain 
over changes in terms and conditions of employment. 
WE WILL NOT bypass your union representative and 
deal directly with you. 
WE WILL NOT fail to comply with union requests for 
information the Union needs to carry out its responsibili-

ties as your collective-bargaining representative. 
WE WILL NOT fail to process grievances in a timely 
manner. 
WE WILL NOT change job descriptions without af-
fording your bargaining representative adequate prior 
notice and opportunity for bargaining. 
WE WILL NOT change bargaining unit work and va-
cation schedules without affording your bargaining rep-

resentative adequate prior notice and opportunity for 
bargaining. 
WE WILL NOT refuse to respond to information re-
quests from your bargaining representative related to 
changes in job descriptions and job responsibilities; WE 
WILL NOT refuse to bargain with your bargaining rep-
resentative over such changes; and WE WILL NOT deal 
directly with you concerning such changes. 
WE WILL NOT change employees™ job descriptions 
in retaliation for your supporting a union. 
WE WILL NOT engage in or threaten you with unlaw-
ful surveillance, including videotaping, of your union or 
protected concerted activities. 
WE WILL NOT change the break schedules of union 
supporters to inhibit your ability to engage in union activi-

ties. 
WE WILL NOT solicit you to resign from union mem-
bership, interrogate you about your willingness to strike, 

or threaten you with reduced hours if you engage in a 
strike. WE WILL NOT reduce your work hours to discourage 
you from supporting a union. 
WE WILL NOT threaten you with discipline and dis-
charge for supporting Unions or for complaining about 
working conditions. 
WE WILL NOT attempt to intimidate you by threaten-
ing to grant wage increases to replacement workers in the 

event of a strike. 
WE WILL NOT attempt to dissuade you from support-
ing a union by soliciting and implicitly promising to 
remedy your grievances. 
WE WILL NOT disparage you if you engage in the 
protected concerted action of protesting unfair working 
conditions by calling you insulting or obscene names or 
by using other derogatory language. 
WE WILL NOT prohibit you from leaving union lit-
erature in the breakroom, or prematurely remove such 
literature, and WE WILL NOT prevent you from selling 
union insignia at offduty times in the breakroom. 
WE WILL NOT refuse to allow duly selected em-
ployee union representatives to attend labor-management 
meetings or otherwise prevent them from carrying out 
their duties as union representatives. 
WE WILL NOT fail to reinstate employees who par-
ticipate in unfair labor practice strikes immediately when 
they unconditionally offer to return to work. 
WE WILL NOT discharge or suspend employees rep-
resented by a union without giving the Union the re-

quired timely notice. 
WE WILL NOT change employees™ morning or after-
noon breaktimes to prevent them from meeting with 

other employees or from engaging in other union-related 
activities. 
WE WILL NOT reduce employ
ees™ working hours for 
serving on union negotiating committees or for engaging 

in other union activities. 
WE WILL NOT discharge or suspend employees in 
retaliation for attending union meetings, hosting union 

meetings in their homes, participating in union protest 
marches, wearing union buttons and insignia, serving on 
union negotiating committees, urging other employees to 
support the Union during an impending strike, or actively 
supporting unionization, or to deter other employees 

from engaging in such union activities. 
WE WILL NOT in any other manner interfere with, 
restrain, or coerce you in the 
exercise of the rights guar-
anteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer full rein
statement to their former 

jobs to all employees who participated in the unfair labor 
practice strike which commenced on April 1, 1996, in 
Pennsylvania, without prejudice to their seniority or any 

other rights or privileges previously enjoyed. 
WE WILL make those employees whole, with interest, 
for any loss of earnings or other benefits suffered as a 

result of our discrimination against them for their union 
or protected concerted activity. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer full rein
statement to their former 
jobs to Irene Susman and Blanche Lyons at Beverly 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650Manor of Monroeville; Dan Bump and Julie Whitman at 
Meadville Care Center; Helen Ressler at Murray Manor; 
Karen Berkey and Judy Grech at Richland Manor; and 
Joy Kahly at William Penn Nursing Center; and on re-
quest restore the 8 a.m. to 4 p.m. shift of Barbara 
Glancey at Meadville Care Center, without prejudice to 
their seniority or other rights or privileges previously 

enjoyed. 
WE WILL make Irene Susman
 and Blanche Lyons at Beverly Manor of Monroeville; Dan Bump and Julie 
Whitman at Meadville Care Center; Helen Ressler at 
Murray Manor; Karen Berkey
 and Judy Grech at Rich-land Manor; and Joy Kahly at William Penn Nursing 

Center whole for any loss of earnings or other benefits 
resulting from their discharges, less any net interim earn-

ings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer full rein
statement to their former 
jobs to Sharon Proper at Gr
andview Health Care; Diane 
McNulty at Haida Manor; and Sara Sharbaugh at Haida 
Manor, without prejudice to their seniority or any other 

rights or privileges previously enjoyed. 
WE WILL make Sharon Prop
er at Grandview Health 
Care; Diane McNulty at Haida Manor; and Sara Shar-
baugh at Haida Manor whole for any loss of earnings or 
other benefits resulting from their discharges, less any 
net interim earnings, plus interest. 
WE WILL make Connie Kollar at Haida Manor whole 
for any loss of earnings or other benefits resulting from 

her our unlawful suspension of her for union activity, 

less any net interim earnings, plus interest. 
WE WILL, on request, restore the pre-January 1996 
morning and afternoon breaktimes of Ruth Pilarski at 
William Penn Nursing Center; and restore the pre-
January 1996 working hours of Beverly Higbee at 
Grandview Health Care, without prejudice to their sen-
iority or other rights or privileges previously enjoyed. 
WE WILL make them whole for any loss of earnings or 

other benefits suffered as a result of our discrimination 
against them for their union activity. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any references to 

the unlawful failure to rehire each employee who partici-
pated in the unfair labor practice strike which com-
menced on April 1, 1996; to the unlawful discharges of 
Sharon Proper, Dian
e McNulty, and Sara Sharbaugh; to 
the unlawful suspension of Connie Kollar; to the unlaw-
ful change of breaktimes for Ruth Pilarski; and to the 
unlawful reduction of the working hours of Beverly Hig-
bee and, WE WILL within 3 days thereafter, notify each 
of these employees in writing that this has been done and 
that the unlawful action will not be used against him or 

her in any way. 
WE WILL, on request, rescind all unilateral actions 
found to have been affected in violation of our collective 

bargaining obligations or as a result of unlawful dis-
criminatory actions, and WE WILL make any employee 
adversely affected by those 
actions whole for any loss of 
earnings and other benefits suffered as a result, less any 
net interim earnings, plus interest. 
WE WILL provide the Union and its appropriate local 
unions notice and an opportunity to bargain over any 

prospective changes in rates of pay, wages, hours, and 
other terms and conditions of employment. 
WE WILL, on the Union™s request, provide any re-
quested information that is necessary and relevant to the 
Union™s statutory duties and responsibilities as collec-
tive-bargaining representative of the Respondent™s em-
ployees. 
 BEVERLY HEALTH AND 

REHABILITATION SERVICES, INC. 
APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 This Notice has been posted as a result of a long series of 

cases brought by various Unions and individuals against 
Beverly before the National Labor Relations Board. In these 
cases the NLRB, based on Beverly™s recurring violations of 
the National Labor Relations Act, issued an order requiring 
Beverly to cease and desist from committing such unlawful 
conduct, not only at the nursing homes which were involved 
in the proceedings, but also at all other Beverly nursing 
homes and offices. The NLRB™s Order also requires Bev-
erly to provide backpay, reinstatement, and other relief to all 
employees who were adversely affected, and to post and 
abide by a notice of these requirements at all Beverly nurs-
ing homes nationwide. 
 Specifically, the NLRB has found that we violated the em-

ployee rights described below at a number of nursing homes 
in Pennsylvania, and that we have done so repeatedly at 
numerous other nursing homes. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
 BEVERLY HEALTH & REHABILITATION SERVICES 651To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT, if you are represented by a union, re-
fuse union representatives access to nursing homes as 
required pending the negotiation of a new collective-
bargaining agreements(s). 
WE WILL NOT, if you are represented by a union, re-
fuse to allow posting of union-related notices on bulletin 
boards in nursing homes as required pending the negotia-
tion of a new collective-bargaining agreement(s). 
WE WILL NOT, if you are represented by a union, lay 
you off without affording to your bargaining representa-
tive adequate prior notice and opportunity to bargain. 
WE WILL NOT, if you are represented by a union, 
adopt health insurance plan
s for employees without af-
fording to your bargaining representative adequate prior 
notice and opportunity to bargain. 
WE WILL NOT, if you are represented by a union, re-
duce your hours of work or overtime opportunities with-
out affording to your bargaining representative adequate 
prior notice and opportunity to bargain. 
WE WILL NOT, if you are represented by a union, re-
quire you to return home and retrieve your identification 

badges before permitting you to work without affording 
your bargaining representativ
e adequate prior notice and 
opportunity to bargain. 
WE WILL NOT, if you are represented by a union, 
eliminate bargaining unit positions or assign unit work to 

nonunit employees without affording to your bargaining 
representative adequate prior notice and opportunity to 
bargain. 
WE WILL NOT, if you are represented by a union, re-
quire you to work overtime or eliminate your opportuni-
ties for voluntary overtime without affording your bar-
gaining representative adequate prior notice and oppor-
tunity for bargaining. 
WE WILL NOT, if you are represented by a union, fail 
to give your bargaining representative adequate prior 
notice and opportunity for bargaining before changing 
any employee™s other contractual terms and conditions of 
employment, including: work schedules and related-
advance posting requirements; absentee policies; re-
quirements for doctor™s certification for absences for 

illness; rules related to vaca
tion scheduling and duration; 
and job descriptions. 
WE WILL NOT, if you are represented by a union, fail 
to honor union requests to bargain over changes in terms 
and conditions of employment. 
WE WILL NOT, if you are represented by a union, by-
pass your union representative and deal directly with 

you. 
WE WILL NOT, if you are represented by a union, fail 
to comply with union requests for information the Union 
needs to carry out its responsibilities as your collective-
bargaining representative. 
WE WILL NOT, if you are represented by a union, fail 
to process grievances in a timely manner. 
WE WILL NOT, if you are represented by a union, 
change job descriptions without affording your bargain-
ing representative adequate prior notice and opportunity 
for bargaining. 
WE WILL NOT, if you are represented by a union, 
change bargaining unit wo
rk and vacation schedules 
without affording your barg
aining representative ade-
quate prior notice and opportunity for bargaining. 
WE WILL NOT, if you are represented by a union, re-
fuse to respond to information requests from your bar-
gaining representative related to changes in job descrip-
tions and job responsibilities; WE WILL NOT refuse to 
bargain with your bargaining representative over such 
changes; and WE WILL NOT deal directly with you 
concerning such changes. 
WE WILL NOT change employees™ job descriptions in 
retaliation for your supporting a union. 
WE WILL NOT engage in or threaten you with unlaw-
ful surveillance, including videotaping, of your union or 
protected concerted activities. 
WE WILL NOT change the break schedules of union 
supporters to inhibit your ability to engage in union ac-

tivities. 
WE WILL NOT solicit you to resign from union mem-
bership, interrogate you about your willingness to strike, 

or threaten you with reduced hours if you engage in a 
strike. WE WILL NOT reduce your work hours to discourage 
you from supporting a union. 
WE WILL NOT threaten you with discipline and dis-
charge for supporting Unions or for complaining about 
working conditions. 
WE WILL NOT attempt to intimidate you by threaten-
ing to grant wage increases to replacement workers in the 

event of a strike. 
WE WILL NOT attempt to dissuade you from support-
ing a union by soliciting and implicitly promising to 

remedy your grievances. 
WE WILL NOT disparage you if you engage in the 
protected concerted action of protesting unfair working 

conditions by calling you insulting or obscene names or 

by using other derogatory language. 
WE WILL NOT prohibit you  from leaving union lit-
erature in the breakroom, or prematurely remove such 
literature, and WE WILL NOT prevent you from selling 
union insignia at off-duty times in the breakroom. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652WE WILL NOT, if you are represented by a union, refuse 
to allow duly selected employee union representatives to 
attend labor-management meetings or otherwise prevent 
them from carrying out their duties as union representatives. 
WE WILL NOT fail to reinstate employees who par-
ticipate in unfair labor practice strikes immediately when 
they unconditionally offer to return to work. 
WE WILL NOT discharge or suspend employees rep-
resented by a union without giving the Union the re-

quired timely notice. 
WE WILL NOT change employees™ morning or after-
noon breaktimes to prevent them from meeting with other 

employees or from engaging in other union-related activi-
ties. 
WE WILL NOT reduce employees™ working hours for 
serving on union negotiating committees or for engaging 

in other union activities. 
WE WILL NOT discharge or suspend employees in re-
taliation for attending union meetings, hosting union 
meetings in their homes, participating in union protest 
marches, wearing union buttons and insignia, serving on 
union negotiating committees, urging other employees to 
support the Union during an impending strike, or actively 
supporting unionization, or to deter other employees 
from engaging in such union activities. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce you in the exercise of the rights guaran-

teed you by Section 7 of the Act. 
WE WILL rescind the discharges of all employees 
who participated in the unfair labor practice strike which 

commenced on April 1, 1996, in Pennsylvania. 
WE WILL, within 14 days from the date of the Board™s 
Order, rescind all the discriminatory discharges, suspen-
sion, and other actions we took against employees for 
their union activity; WE WILL rescind all the unilateral 
changes in terms of employment and working conditions 
we made without giving the Union notice and opportu-
nity to bargain; WE WILL, within 14 days from the date 

of the Board™s Order, offer each of the employees who 
were affected by this discrimination or by these unilateral 
changes full reinstatement to 
their former jobs or their 
former terms of employment, without prejudice to their 
seniority or other rights or privileges previously enjoyed. 
WE WILL make each of these employees whole, with 
interest, for any loss of earnings or other benefits result-

ing from our unlawful actions. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any references to the dis-
criminatory discharges, suspensions, or other actions 
affecting these employees; WE WILL provide the Union 
an opportunity to bargain over any prospective changes 
in rates of pay, wages, hours, and other terms and condi-
tions of employment; and WE WILL, on the Union™s 
request, provide any information that would be necessary 
and relevant to the Union™s statutory responsibilities as 
collective bargaining repres
entative of our employees. 
 BEVERLY HEALTH AND 

REHABILITATION SERVICES, INC. 
 JoAnn F. Dempler, Dalia Belinkoff, 
and Julie  Stern, Esqs
., for the General Counsel. 
Hugh Reilly and Donald L. Dotson, Esqs., of Fort Smith, Ar-
kansas, and Warren M. Davidson and Thomas P. Dowd, Esqs. (Littler, Mendelson, Fa
stiff, Tichy & Mathiason, 
P.C.), of Baltimore, Maryland, for the Respondents. 
Timothy Sears, Esq., 
for the Charging Unions
. DECISION 
STATEMENT OF THE CASE 
ROBERT T. WALLACE, Administrative Law Judge. These cases were tried at six locations in 
Pennsylvania (Scranton, Franklin, Harrisburg, Pittsburgh, Johnstown, and Reading), on 20 days 
between July 15, 1996, and May 6, 1997. 
The original charge was filed on February 13, 19961 by District 1199P, Service Employees In-
ternational Union, AFLŒCIO, CLC (SEIU). Thereafter, numerous additional charges2 were filed by 
that Union and by two other SEIU affiliated unions (Locals 585 and 668). A consolidated complaint 
against the captioned Respondents issued on May 9 and this was succeeded on June 19 by an 
amended consolidated complaint, and the latter was amended up to and through conclusion of 
hearings.3 
At issue is whether Respondents violated Section 8(a)(1), (3), and (5) of the National Labor Re-
lations Act (the Act) by unilaterally changing te
rms and conditions of employment, by: refusing the 
Unions™ information requests, refusing to bargain over specific issues, delaying grievance process-
ing, and by-passing the Locals and dealing directly with employees. Also, there are numerous 
allegations of coercive and discriminatory conduct in
 violation of Section 8(a)(1) and (3) of the Act, 
including failing promptly to reinstate approximately 450 employees who engaged in a 3-day strike 

beginning on April 1. 
On April 4, 1997, the United States District Court for the Western District of Pennsylvania in 
Kobel v. Beverly Health and Rehabilitation Services, Inc. 
(No. 96-1280), a proceeding brought by 
the Board under Section 10(j) of the Act, ordered reinstatement of the strikers and union access to 
                                                          
 1 All dates are in 1996, unless otherwise indicated. 
2 6ŒCAŒ28061, 6ŒCAŒ28073, 6ŒCAŒ27874, 6ŒCAŒ28046, 6ŒCAŒ
28075, 6ŒCAŒ27875, 6ŒCAŒ28049, 6ŒCAŒ28074, 6ŒCAŒ27876, 6Œ
CAŒ28013, 6ŒCAŒ28050, 6ŒCAŒ27877, 6ŒCAŒ28014, 6ŒCAŒ28015, 
6ŒCAŒ27878, 6ŒCAŒ27996, 6ŒCAŒ28020, 6ŒCAŒ28054, 6ŒCAŒ
27879, 6ŒCAŒ28019, 6ŒCAŒ28047, 6ŒCAŒ27880, 6ŒCAŒ28023, 6Œ
CAŒ28045, 6ŒCAŒ27881, 6ŒCAŒ28024, 6ŒCAŒ28057, 6ŒCAŒ27882, 
6ŒCAŒ28025, 6ŒCAŒ28052, 6ŒCAŒ27883, 6ŒCAŒ28026, 6ŒCAŒ
28051, 6ŒCAŒ27884, 6ŒCAŒ28058, 6ŒCAŒ28076, 6ŒCAŒ27889, 6Œ
CAŒ28012, 6ŒCAŒ28059, 6ŒCAŒ27890, 6ŒCAŒ28048, 6ŒCAŒ27891, 
6ŒCAŒ27892, 6ŒCAŒ28060, 6ŒCAŒ28077, 6ŒCAŒ27893, 6ŒCAŒ
28079, 6ŒCAŒ27894, 6ŒCAŒ28053, 6ŒCAŒ28081, 6ŒCAŒ27895, 6Œ
CAŒ27896, and 6ŒCAŒ28082. 
3 In its brief the General Counsel seeks further to amend the com-
plaint to delete par. G6 and to in
clude four additional charges. Respon-
dents opposed the latter. The requested
 deletion is granted. Inclusion of 
additional charges is denied. No adequate reason is advanced as to why 

inclusion was not sought before close of the hearing. Failure to do so 
precluded Respondents from
 responding either at trial or on brief. In 
any event, procedural fairness woul
d require reopening for that purpose 
and I see no compelling need for the 
attendant delay in disposition of 
these proceedings. United Artists Theater
, 277 NLRB 115, 130 (1985). 
 BEVERLY HEALTH & REHABILITATION SERVICES 653bulletin boards as of May 5, 1997, subject to a proviso that the order will expire 6 months from 
April 1, absent my decision within that period. On request of the General Counsel, the Court on 
October 3 extended the deadline for 60 days. 
Resolution of whether the various ﬁBeverlyﬂ companies constitute a single entity such that a 
single-remedial order can and should issue against all of them has been deferred for resolution in a 
subsequent proceeding in a ﬁbifurcatingﬂ order issued by me on May 1, 1997.4 Accordingly, unless 
otherwise indicated, the term Respondents in this decision refers only to the two Beverly Compa-
nies directly responsible for operations in the particular nursing homes at which violations are 
alleged to have occurred. Admittedly, these are Beverly Health and Rehabilitation Services, Inc. 
(BHRI), headquartered at Ft. Smith, Arkansas, which operates 6 of the homes, and its wholly 
owned subsidiary, Beverly EnterprisesŠPennsylvania, Inc. (BE-P), with headquarters in Leesburg, 
Virginia, which operates 14. 
On the entire record,5 including my observation of the demeanor of the witnesses, and after 
considering the briefs filed by all
 parties, I make the following 
FINDINGS OF FACT 
I. JURISDICTION 
Respondents are part of a corporate group which operates approximately 950 nursing homes 
throughout the Nation. As pertinent to these proceedings, they operate numerous homes in Pennsyl-
vania, deriving therefrom $500,000 or more annually in gross revenues. They admit (and I find) that 
they are employers engaged in commerce within the meaning of Section 2(2), (6), and (7) of the 
Act, and that the Unions are labor organizations within the meaning of Section 2(5) of the Act. 
A threshold issue concerns Respondents™ affirmative defense that consolidation of these cases 
violates: (a) casehandling rules and precedents and (b) provisions of a ﬁstandstillﬂ agreement 
negotiated with the General Counsel. As to (a), I find sufficient commonality of issues and parties 
to warrant consolidation. Among other things, the alleged unilateral actions and strike involved 
most of the nursing homes, while the local unions are SEIU affiliates and Respondents allegedly 
constitute a single employer. As to (b), the agreement expressly provides for expiration by either 
party on 10 days™ notice. The General Counsel availed himself of that provision and terminated the 
agreement by letter dated April 26. Respondents do not dispute receiving that notice 10 days before 
issuance of the consolidated complaint on May 9. Accordingly, the agreement plays no role in these 
proceedings. I reaffirm my earlier ruling striking the affirmative defense. 
II. BACKGROUND 
Each of the 20 nursing homes involved herein6 have bargaining units of service and mainte-
nance employees, including certified nurses assistants (CNAs), and 9 also have units composed of 
                                                          
                                                                                             
4 After citing the District Court™
s deadline, the Bifurcating Order 
goes on to state: And it further appearing
: That presentation of evidence on 
the single employer issue may ﬁrequire several weeksﬂ [General 
Counsel™s estimate] of hearing 
time on a matter involving refine-
ment of remedy rather than the basic question presented in these 
proceedings and to the Court (i.e. whether unfair labor practices 
were perpetrated and, if so, remedied at least by normal proce-
dure), That there is an overridi
ng need for expedited disposition 
of the ULP allegations, That the extraordinary remedies sought 
present clearly severable issues 
which can be resolved in a sup-
plementary hearing and decision after the ULP and normal rem-

edy determinations are made (see, 
Le Rendezvous Restaurant,
 323 
NLRB [445] at fns. 2 and 3 (1997 as reissued April 18)), And that 

Respondents will have opportunity 
promptly to appeal any ad-
verse findings on those determinatio
ns and later, if necessary, to 
contest need for extraord
inary remedies . . . . 
No request to appeal the Order was filed. 
5 The all-party joint motion to corre
ct the transcript, dated July 16, 
1997, is granted and received in evidence as Jt. Exh. 3. 
6 Beverly Manor of 
Monroeville, Clarion
 Care Center, 
Fayette Health Care (Uniontown), 
Franklin
 Care Center (Waynesburg), 
Grandview Health Care (Oil City), 
Haida Manor (Hastings), 
Meadville Care Center, Meyersdale Manor, 
Mt. Lebanon
* Manor, 
Murray* licensed practical nurses (LPNs), and (with the exception of 
York
7) each has its own collective-
bargaining agreement(s). In all instances, the agreements are signed ﬁBE-P doing business asﬂ one 
of the 20 individually named nursing homes. Two agreements, each pertaining to service and 
maintenance employees at Grandview and Lancaster, respectively, expired on December 31, 1994. 
Agreements at the 18 other facilities expired on November 30, 1995. The latter were all signed for 
BE-P by its Regional Director of Associate Relations for the Northeast Region Wayne Chapman. 
III. ALLEGED BARGAINING VIOLATIONS 
A. Unilateral Actions 
1. Overview
 Shortly after the November 30, 1995, expiration date and while bargaining for new contracts 
continued, Respondents allegedly pursuant to directives from Chapman unilaterally (i.e., without 
giving the Unions notice and opportunity to bargain) implemented changes in terms and conditions 
of employment of in the following areas: dues deductions, union access, bulletin board notices, 
health care insurance, hours of work, and in ﬁotherﬂ areas. 
The Board and the courts have held, with a few exceptions, that terms and conditions of em-
ployment embodied in a collective-bargaining agreement remain in effect following the expiration 
of the contract. Such terms and conditions may not be modified without bargaining and the parties 
either reaching agreement or coming to impasse. 
NLRB v. Katz
, 369 U.S. 736 (1962); 
Luden™s Inc. 
v. Bakery Workers Local 6, 
28 F.3d 347 (3d Cir. 1994); 
Champion Parts Rebuilders v. NLRB
, 7l7 
F.2d 845 (3d Cir. 1983); 
Leeds & Northrup Co. v. NLRB
, 39l F.2d 874 (3d Cir. 1968); 
Marine & 
Shipbuilding Workers v. NLRB
, 320 F.2d 6l5 (3d Cir. 1963), cert. denied 375 U.S. 984 (1964). This 
principle is generally applicable to each of the unilateral changes at issue herein. Those changes will 
be considered seriatim
 with a view to determining whether exceptions apply. 
2. Dues deductions
 Each of the 18 contracts that expired November 30, l995, contained union-security clauses and 
dues-checkoff authorizations. Prior to expiration of those contracts, Respondents deducted union 

dues from the employees™ paychecks and remitted them to the appropriate local union. Pursuant to a 
written directive from Chapman, dated December 7, 1995, all deductions and remittances promptly 
ceased at the 18 facilities.8 This was done even though none of the affected bargaining unit em-
ployees had revoked dues-checkoff authorizations they had previously executed. 
The Board uniformly has held that an employer™s duty to check off and remit union dues is a 
creature of the existing contract which expires on termination of the underlying collective-
bargaining agreement. As stated in 
Bethlehem Steel Co. (New York, N.Y.), 
136 NLRB 1500, 1502 
(1962) (emphasis added): 
 The acquisition and maintenance of union membership cannot 
be made a condition of employment except under a contract 
which conforms to the proviso to Section 8(a)(3). So long as 
such a contract is in force, the parties may, consistent with its 
union-security provisions, require union membership as a 
condition of employment. However, upon the termination of a 
 Manor (Murrysville), 
Richland 
Manor (Johnstown), 
William Penn*
 Nursing Center (Lewistown), Beverly Manor of 
Reading
 (Mt./ Penn), 
Beverly Manor of 
Lancaster,* Blue Ridge*
 Haven Convalescent Center (Camp Hill), 
Caledonia Manor (Fayettsville), Camp Hill
 Care Center, Carpenter Care Center (Tunkhannock), 
Stroud* Manor (Stroudsburg), 
York
 Terrace Nursing Center (Pottsville). 
Asterisks indicate facilities 
operated by BHRI rather than BE-P. 
7 The LPN unit at 
York
 was certified on August 27 and the Board 
upheld the certification on September 23. However, no collective-
bargaining agreement had been reached as of the time of close of hear-
ings herein. 
8 Although Respondent had previo
usly ceased deducting dues at 
Grandview and Lancaster
 on the expiration of their contracts on De-
cember 31, 1994, that unilateral change is not included within the in-

stant complaint apparently because no 
charge was filed within 6 months 
of the cessation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654union security contract, the union-security provisions become 
inoperative and no justification remains for either party to the 
contract thereafter to impose union-security requirements. . . . 
The union™s right to such checkoffs in its favor, like its right to 
the imposition of union security, was created by the contracts 
and became a contractual right which continued to exist so 
long as the contracts remain in force. 
 See also 
Robbins Door & Sash Co., 
260 NLRB 659 (1982); 
Ortiz Funeral Home Corp., 
250 NLRB 
730, 731 fn. 6 (1980); 
Trico Products Corp., 
238 NLRB 1306, 1308Œ1309 (1978);
 Aerospace 
Workers, District No. 15
, 231 NLRB 602, 603 (1977). Further, in its most recent case addressing 
the issue, the Board adhered to precedent and held: ﬁan employer™s duty to check off and remit 
union dues is extinguished upon the expiration of the collective bargaining agreement.ﬂ 
87-10 51st 
Avenue Owners Corp
., 320 NLRB 993 (1996). In light of these precedents, allegations in the 
complaint regarding dues-checkoff will be dismissed. 
In reaching that conclusion, I have considered and rejected the contention of the General Coun-
sel and the Charging Unions that ﬁpreviously decided case law is distinguishable from the instant 
case, or even incorrectly decided. I see no significant distinction; and, in this circumstance, any 
need for change in established law is a matter for the Board to decide. 
Iowa Beef Packers, 
144 
NLRB 615, 616 (1963). 
3. Access
 Each of the contracts requires Respondents to permit respective local union representatives rea-
sonable access to the nursing homes. This right of access enabled them to meet with employees at 
the workplace in order to investigate grievances, to collect information related to collective-
bargaining negotiations, and to generally deal with employee concerns. The access granted to union 
representatives was an existing term and condition of employment at the time of the expiration of 
the contracts. On expiration, Respondents were required to maintain the status quo until they 
fulfilled their bargaining obligations. See 
West Lawrence Care Center
, 308 NLRB 1011, 1015 
(1992); 
T.L.C. St. Petersburg, Inc., 
307 NLRB 605, 610 (1992); 
Colonna™s Shipyard, 
293 NLRB 
136, 141 (1989); 
Houston Coca-Cola Bottling Co.
, 265 NLRB 766, 777Œ778 (1992), enfd. in 
pertinent part 740 F.2d 398 (5th Cir. 1984). 
Despite the provisions of the expired contracts, Chapman in the December 7, 1995 memoran-
dum instructed facility administrators immediately to
 deny access to union representatives. At least 
15 administrators complied,9 and in some cases they summoned police to evict reluctant union 
agents. Thereafter, those administrators continued to deny union representatives opportunity to 
meet informally with employees at the workplace, and they were allowed entry only to attend 
specifically prearranged meetings with management. 
These admitted actions constitute clear violations of Respondents™ bargaining obligations under 
the cases cited above. In this instance, however, Respondents are the ones who urge a change of 
policy, arguing that the present law is inconsistent with rationales in subsequently decided cases 
involving related matters. Here too I decline to intrude on the Board™s prerogatives. 
I find that the denial of access 
to union representatives at the 15 
facilities violated Section 8(a)(5) 
and (1) of the Act, as alleged. 
4. Bulletin boards 
Each of the contracts provides that Respondents will make a bulletin board available to the un-
ion representing employees at each home. The Locals made frequent use of the bulletin boards in 
order to communicate with the represented employees on a day-to-day basis. As with access rights, 
provisions in collective-bargaining agreements for use of bulletin boards for union postings became 

ﬁterms and condition of employmentﬂ by virtue of inclusion in bargaining agreements, such that 
upon the expiration of the agreements, an employer is required to maintain the status quo until 
                                                          
                                                           
9 Although administrators at 
Mt. Lebanon
 and Haida attempted to 
establish that access was denied because union representatives failed to 
give proper notice of his/her presence 
at those facilities or to provide an 
appropriate reason for access, it is 
clear that access was denied based 
on the corporate directive. Denial of
 access is not alleged with respect 
to the Clarion, Franklin, Meyersdale, Murray, and Lancaster
 nursing 
homes. 
fulfilling its bargaining obligations. See 
West Lawrence Care Center, 
308 NLRB 1011, 1015 
(1992), supra; 
Arizona Portland Cement Co.
, 302 NLRB 36, 44 (1991); 
Pioneer Press
, 297 NLRB 
972, 983Œ984, 987Œ988 (1990). 
Accordingly, removal of the bulletin boards and/or union-related items posted thereon at 16 of 
the homes10 that occurred on receipt of Chapman™s December 7 directive, unilaterally changed the 
existing bulletin board practice in violation of Section 8(a)(5) and (1), as charged. 
5. Health insurance 
Contract provisions also require Respondents to offer an HMO as an alternative to the Beverly 
medical plan. Following the execution of the most recently expired contracts, a dispute arose over 

the circumstance that no HMO was conveniently located for employees at 
Clarion, Fayette, 
Franklin, Meadville,
 and 
York
. That controversy was resolved by a grievance settlement in late 
1994 which provides that Local 1199P™s Health and Welfare Fund would be made available to 
employees at the five facilities. Pa
ragraph 3 of the settlement states: 
 The parties agree that the 1199P Health and Welfare Fund 
shall be a provider for a minimum period of one year under 
the term of the current collective-bargaining agreement at 
each above named facility.  Such participation will automati-
cally cancel unless the parties agree to extend such participa-
tion through future collectiv
e-bargaining negotiations. 
 That language unequivocally rebuts the general presumption that terms and conditions of em-
ployment established by an expired contract conti
nue absent agreement after bargaining or impasse. 
Therefore, Respondents had a right to terminate the 1199P plan on November 30, 1995. However, 
they were not free thereafter unilaterally to implement a replacement plan in the face of a timely 

union request for bargaining on the matter. 
Carpenter Sprinkler Corp.
, 238 NLRB 974 (1978), 
enfd. in pertinent part 605 F.2d 60 (2d Cir. 1979). The situation is akin to direct dealing with 

represented employees, albeit byŠadding benefits. 
Martin Marietta Energy Systems
, 283 NLRB 
173, 175Œ176 and fn. 19 (1987) enfd. mem. 842 F.2d 332 (6th Cir. 1988); 
St. Vincent Hospital
, 320 
NLRB 42 (1995). 
Here, a request for bargaining was made by District 1199P in a letter dated December 5. 
Therein, Union President DeBruin, after noting that he had received no response to his request for 
continuation of coverage under its Health and Welfare Fund, went on to state [emphasis added]: 
 . . . I understand from concerned employees that the Company has unilaterally announced 

the discontinuation of current coverage and has threatened employees in some facilities with 
loss of medical coverage unless they agree to sign up for plans that are being unilaterally 

presented to employees without any negotiations with the Union. Let me state the obvious, 
the Union considers this to be a clear violation of your duty to bargain in good faith over 
these matters! We will be immediately filing grievances in each facility, as well as unfair 
labor practice charges. We demand that you bargain in good faith over 
these issues
, and we 
will be demanding that you make any and all employees whole over any losses as the result 
of your actions. 
 Respondents, through Chapman, promptly rejected the request and proceeded to implement the 
replacement HMO plan on January.11 In doing so, they ignored their obligation to bargain in 
violation of Section 8(a)(5) and (1). As to discontinuance of the 1199P Plan, I find no violations in 
light of the agreed-to expiration date, and alle
gations with respect thereto will be dismissed. 
6. Hours of work 
Beginning on February 5, and continuing thereafter up to the strike, work hours of a number of 
unit employees (primarily in the laundry department) at 13 of the nursing homes were reduced. This 
was done by on recommendation from officials at Respondents™ regional headquarters in Leesburg, 
 10 Bulletin Board violations are not alleged to have occurred at 
Meadville, Mt. Lebanon, Blue Ridge,
 and Carpenter. 11 Respondents view DeBruin™s December 5 letter as requesting bar-
gaining only in regard to conti
nuation of coverage under the Union 
Health and Welfare Fund. However,
 in demanding bargaining on ﬁthese 
issues,ﬂ the letter plainly refers to both the Unions™ proposed continua-
tion and new plans proposed by Respondents. 
 BEVERLY HEALTH & REHABILITATION SERVICES 655Virginia. Most of the reductions were due to implementation of an incontinence program under 
which disposable diapers (ﬁAttendsﬂ) replaced cloth ones, thereby reducing need for some laundry 
workers.12 
Regardless of a company™s motivation for a reduction of hours, it is axiomatic that an employer 
whose employees are represented for purposes of collective bargaining must bargain before chang-
ing hours of employment absent a waiver by the union. Specifically, Respondents were obligated to 
bargain over the effects of the implementation of the Attends incontinence program as well as other 
changes resulting in the reduction in hours. See 
NLRB v. Borg-Warner Corp., 
356 U.S. 342 (1958); 
Atlas Microfilming,
 267 NLRB 682, 695Œ696 (1983), enfd. 753 F.2d 313 (3d Cir. 1985). However, 
they are here shown to have implemented the Attends program and reduced the working hours of 
unit employees without giving prior notice to the Locals and without affording them opportunity for 
effects bargaining.13 
Respondents contend they were freed of any obligation to bargain because the Unions waived 
their rights by agreeing to a broad management-rights clause contained in each of the expired 
contracts. Among other things, the clause gives Respondents the right to effect reductions in hours 
without bargaining provided reductions are made in accordance with seniority rules contained in the 
contracts. 
A management-rights clause, while a contractually negotiated item, is not a term or condition of 
employment in the same sense as the traditional terms and conditions of employment such as wages 
or health benefits. To the extent that a management-rights clause authorizes unilateral action to 
change matters that are mandatory subjects of bargaining, it entails a union™s waiver of its statutory 
right to bargain over those matters. 
Holiday Inn of Victorville
, 284 NLRB 916 (1987). Waiver of 
such a right must be strictly construed; and the Board consistently has held that a waiver of bargain-

ing rights under a management-rights clause does not survive the expiration of a contract. 
Buck 
Creek Coal, 
310 NLRB 1240 (1993); 
Control Services, 
303 NLRB 481 (1991), enfd. 975 F.2d 
1551 (3d Cir. 1994), and enfd. 961 F.2d 1568 (3d Cir. 1992); 
Kendall College of Art
, 288 NLRB 
l205, 1212 (1988). 
Respondents also argue here, and in connection with other unilateral changes, that the Unions 
waived their rights by failing to request bargaining, citing cases that are inapposite either because 

management-rights (and complementary seniority) clauses were operative under unexpired con-
tracts or where meaningful notice had been given 
before changes were made. 
In these circumstances, I find that Respondents by unilaterally reducing hours at the 13 facilities 
violated Section 8(a)(5) and (1).14 
7. Other unilateral changes 
In addition to the unilateral changes identified above, Respondents made various other unilat-
eral changes affecting service and maintenance unit employees, some of which also changed their 
                                                          
                                                           
12The Attends program was responsible for reduced hours at 10 nurs-
ing homes: 
Monroeville, Clarion, Fayette, Franklin, Haida, Mt. Leba-non, Murray, Richland, William Penn, and Camp Hill.
 Other facilities 
at which hours of unit employees were reduced are: 
Grandview, Lan-
caster, and Caledonia. 
13 Although an administrator at the 
Monroeville 
facility notified Lo-cal 1199P of the Attends program, he did so on January 16Šthe day it 

was implemented. Another administrator (
Haida) claims to have given 
advance notice to Local 585, but later admitted that the notice was sent 

after the implementation decision wa
s made. Further, she admits to 
having sent the notice by mistake. 
14 The complaint also alleges employees at 
Monroeville were laid off 
ﬁabout January 16ﬂ as a result of implementation of the Attends pro-

gram. While denying any layoffs in January, Respondents admit that 
Attends related layoffs occurred there in early February. I find the 
allegation sufficient to include the February layoffs, particularly since 
any Attends-based force reductions were unlawful. However, there is 
no showing that laid off laundry workers included Irene Susman and 
Blanche Lyons or that they or any other employees at 
Monroeville
 were denied bumping rights. Accordingly,
 allegations A18, 19, and 20 will 
be dismissed. 
terms and conditions of employment established by contract provisions.15 Like the unilateral 
changes discussed above, the ones cited herein were made without prior notice to the appropriate 
Local and without affording that union an opportunity to bargain. For the most part, the changes are 
not controverted by Respondents. Instead, as justification they point to the management rights 
clause in their expired contracts. That excuse fails for the reasons stated above in connection with 
reduced hours. 
In particular, at 
Monroeville
, Respondent BE-P implemented a new disciplinary policy for 
medication errors.16 At 
Clarion, it changed absenteeism policy and combined two unit positions in 
the dietary department into one new position. At 
Fayette
, it changed policy with respect to requiring 
medical excuses following ﬁcalloffs,ﬂ i.e., employees were asked to provide a doctor™s excuse for 1-
day instead of 3-day medical absences. At 
Franklin
, it changed the scheduling of in-service meet-
ings by requiring employees to attend those meetings during working hours instead of before or 

after the shift and it failed to post work schedules 2 weeks in advance as required by the contract. At 
Grandview
, it changed rules relative to vacation scheduling and duration. 
At Meadville
, BE-P restructured its dietary department by changing job descriptions and ig-
nored contract provisions by: failing to notify Local 585 of discharges,17 changing vacation and 
personal day policies and failing to post a new CNA position created in late February
.18 At 
Mey-
ersdale
, it changed past practice with respect to scheduling of in-service meetings by requiring 
employees to attend during working hours. Past practice had been to combine several topics and 
hold a 1-hour in-service meeting for employees before or after shifts and pay overtime for atten-
dance. This was changed to scheduling ﬁminiﬂ in-services on one or two matters during shifts, with 
no overtime.19 
At Richland
, BE-P admittedly eliminated the full-time position of activities aide and changed it 
to a part-time position, with attendant loss of benefits. At 
Caledonia
, it changed practice with 
respect to the 2-week advance posting requirement in the contract relative to work schedules20 and 

assigned CNA unit work to nonunit employees, thereby reducing the size of the bargaining unit by 
three vacant CNA positions.21 At 
Camp Hill
, it admittedly required employees to work mandatory 
overtime. At 
York
, it altered overtime policy by removing unit employees who volunteered for 
overtime from the mandatory overtime rotation procedure set forth in the contract.22 
 15 Other allegations of unilateral ch
anges and other unlawful actions 
specific to LPNs are considered in a separate subsection of this decision. 
16 In its brief BE-P claims the policy was a mere codification and not 
ﬁnew.ﬂ However, the complaint allegation is admitted in its formal 
answer. 17 I credit unrebutted testimony of Union Steward Nancy Huttle-
mayer that Local 585 was not given timely notice of discharges in 

December 1995 of two employees (Dan Bump and Julie Whitman) as 
required by the expired contract.  However, since there is no evidence 
that was the case when another employee (Kelly Smith) was dis-
charged, allegation G16(b) will be dismissed. 
18 The General Counsel claims that
 BE-P™s interviewing applicants 
for bargaining unit positions in Fe
bruary also violated posting provi-
sions. No definite hiring commitments appear to have been made, and it 
had a right to provide for personnel needs in the event of a strike. 
19 In this matter I have credited testimony of CNA Amiee Miller 
over that of Administrator Mike Walk
er, finding the former to be more 
candid and her testimony more detailed
 than the latter. In this regard, 
Walker apparently opted not to support his testimony with records 
which might have resolved conflicts. 
20 In response to Shop Steward Kau
ffman™s grievance about this mat-
ter, facility administrator Spinazzola wrote: ﬁ[N]o violation has been 

made for the schedule is being posted in a time like manner [2 or 3 days 
in advance] and presently we are 
not honoring the two week posting for 
the union contract has 
still not been negotiate
d as of this date.ﬂ 
21 I find credible and accept the stew
ard™s testimony that Spinazzola 
told her that she (Spinazzola) had 
directed LPNs and RNs to do CNA 
work in response to her (Kauffman™s) complaint about short staffing. 
22 Administrator Postupak admits that the change varied from proce-
dure required under the contract but claims she did so on an ﬁexperi-
mentalﬂ basis and only for a few 
weeks. Another alleged unlawful 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656At Mt. Lebanon
, Respondent BHRI changed the name badgeŠtime/keeping policy by requir-
ing employees to present their name badges on reporting for work in order to punch in. Employees 
who forgot their name badges were required to return home to retrieve them and were docked for 
time missed. At 
Murray
, it admittedly combined jobs in dietary and laundry departments and 
assigned a nonunit employee to do unit work in the laundry department.23 At 
William Penn
, it 
permanently assigned many of the duties of a unit 
position (activities aide) to a supervisor, thereby 
effectively eliminating the aide position.24 
Many of these ﬁotherﬂ changes dealt with basic terms and conditions of employment and were 
therefore mandatory subjects of bargaining and some, like access for union representatives and 

bulletin boards, became terms and conditions of employment by being subject of contractual 
provisions that survived expiration of the contracts. By unilaterally effecting them, Respondents 
violated Section 8(a) (5) and (1). 
B. Bargaining Requests 
In a number of instances, unilateral changes followed or were accompanied by urgent requests 
for bargaining that, admittedly, were either rejected or ignored. Thus, at 
Clarion 
and 
Fayette
 the 
requests concerned implementation of the Attends program, At 
Meadville
 they were directed: (1) to 
workplace safety concerns arising out of fire at the facility, (2) to the transfer of an employee 
(Barbara Glancy) from an 8 a.m. to 4 p.m. shift to a newly created 5:30 p.m. to midnight shift, (3) to 
failure to return unit employees whose hours had been reduced (or who had been laid off) to their 
previous positions prior to hiring new employees for those positions, (4) reorganization of the 
dietary department resulting in changed job descriptions and hours of work, and (5) changes of 
policy concerning use of personal days and a change of the last day vacation days may be used each 
year from December 31 to December 15. Plainly, the changes involved terms and conditions of 

employment that, absent the expired management-right
s clause, gave rise to bargaining obligations. 
Detroit News
, 319 NLRB 262 (1995); 
Legal Aid Bureau,
 319 NLRB 159 (1995). Accordingly, in 
failing to bargain on these matters, BE-P also violated Section 8(a)(5) and (1). 
C. Direct Dealing 
In mid-December 1995, the director of nursing (DON) at 
Haida
 (Lisa Sedlemyer) approached 
CNA Darlene Prosser (an employee represented by Local 585) while the latter was at work in a 
resident™s room. She told her that management was trying to solve employee problems so as to 
avert a strike; and  
demanded she asked Prosser, ﬁ[W]hat it would takeﬂ to achieve that result. Prosser volunteered that 

a pension plan and medical insurance would help as would ﬁmore hands on the floor.ﬂ In response, 
Sedlemyer asked for suggestions in regard to staffing. Prosser offered several; and Sedlemyer 
recorded the answers on a clipboard. Sedlemyer had similar discussions with about 10 other CNA 
members of the bargaining unit. 
In mid-December 1995, a reduced resident census created an over staffing problem at 
Caledo-
nia. Administrator Maria Spinazzola resolved it by reducing the workday for all personnel at the 
facility by one-half hour, effective January 4. As applied to employees in dietary, laundry, and 

housekeeping departments, Spinazzola (in response to a grievance filed by Local 668) justified the 
reductions on the basis a consensus ﬁvoteﬂ of those employees taken at the facility in December.25 
In both instances, BE-P bypassed the appropriate Local and dealt directly with employees over 
terms and conditions of employment. 
                                                                                            
 variance in overtime procedure, cited in T17(b) of the complaint, is not 
supported by substantial evidence and will be dismissed. 
23 Although it is alleged that BHRI also failed to follow seniority 
rules in awarding jobs, evidence in th
at regard is sketchy and inconclu-
sive. The allegation in J12 will be dismissed. 
24 Also alleged (L16) as a unilateral change in a term and condition 
of employment at 
William Penn
 is the removal of pay telephones from 
nursing station areas. The phones were simultaneously relocated to the 

main lobby. I find no violation. The 
change was not sufficiently signifi-
cant to create a bargaining obligation (
Peerless Food Products
, 236 
NLRB 161 (1978)); and there is no allegation that it was retaliatory. 
25 The Local won the grievance and unit employees were given 
backpay. 
The Board has held that direct dealing need not take the form of actual bargaining. Rather, the 
issue is whether an employer™s direct solicitation of employee sentiment over working conditions is 
likely to erode the union™s position as exclusive representative. 
Allied-Signal, Inc
., 307 NLRB 752, 
753Œ754 (1992). 
I find that in dealing directly with its employees, Respondent BE-P has denigrated the two Lo-
cals as collective-bargaining representatives of it
s employees and that this direct dealing constitutes 
a violation of Section 8(a)(5) and (1), as alleged.26 
D. Information Requests 
At various times since about October 1995, at si
x facilities, the appropriate Local made certain 
information requests to Respondent BE-P in relation to service and maintenance employees. 
The Act imposes a basic duty on employers to provide information to a union, on request, 
which is relevant and necessary to the union™s role in the bargaining process. The Board and the 
courts long have held that information concerning wage rates, job descriptions, and other informa-
tion pertaining to employees within the bargaining unit is presumptively relevant. 
Curtis-Wright 
Corp., 
145 NLRB 152 (1963). Moreover, the standard for relevancy is a liberal, discovery type 
standard. 
NLRB v. Acme Industrial Co., 
385 U.S. 432 (1967). 
While Respondent made no response (no timely response in some cases) to the requests at is-
sue, it denies that any of them were ﬁrelevant and necessaryﬂ for performance of the unions™ duty as 

collective-bargaining representative. Specifics concerning the requests are set forth below. 
Following announcement of adoption of the Attends program, a representative of Local 1199P 
wrote separately to administrators at 
Clarion
 and 
Fayette
 asking for information relative to the 
goals of the program, data as to how it was to be implemented, and statistics relating to the experi-

ence of other BE-P homes where the program already had been implemented. The Local explained 

it needed the information: 
 . . . to bargain over the program since you stated it is reducing bargaining unit positions. We 

also feel you will be creating health and safety issues for staff as well as residents. 
 The letters were never acknowledged and no information was provided.27 
Shortly after BE-P admittedly reduced hour
s of work and laid off employees at 
Grandview
 and 
Meadville
, Local 585, by separate letters dated January 18, requested information concerning the 
facilities™ monthly patient census, monthly revenue expenditure reports, daily and monthly recorded 

staff hours, and proposed reductions for nonbargaining unit personnel. It did so expressly for 
purposes of bargaining about the reductions (layoffs). 
Here too, the letters went unacknowledged and no information was provided. 
Local 585 sent three other written requests for information to the 
Meadville
 administrator. In 
the first, dated January 11, it asked for ﬁa copy of the complete ‚Log of Injuries and Illnesses™ 
(OSHA 200 Forms) or equivalent reports covering the years 1992 and 1993.ﬂ On January 17, it 
requested access to a terminated employee™s (Vicki Mumford) personnel file in connecting with a 
grievance investigation. In the third letter, dated January 29, it sought reports and investigations 
relative to a recent fire at the facility ﬁin order to properly investigate a pending health and safety 
grievance.ﬂ Admittedly, there was no response to the requests of January 11 and 29; and in connec-
tion with the January 17 request, BE-P denied timely access by not making the file available until 
May. 
At Carpenter
, a representative of Local 1199 (CNA Audrey Russell) asked management, in 
mid-December 1995, for absenteeism records after a number of unit employees had been written up 
for that infraction. Her purpose was to use the information in processing grievances. And in late 

January she requested information regarding the suspension of employee Sue Teetsel, including her 
personnel file and any written statements made concerning the incident. About a week later, not 
having received a reply, she approached Facility Administrator Jeff Rentner. The latter declined to 
provide any of the requested data because Corporate Personnel Director Wayne Chapman had told 
him, ﬁ[H]e could not give it to me, that it was personal.ﬂ28 Admittedly, in both instances, the 
requested information was not provided. 
                                                          
 26 The allegations, though formally denied, are not contested. 
27 Although the answer denies that 
Fayette was requested to furnish
 the information, the evidence clearly shows that request was made. 
28 In an apparent effort to explain Chapman™s comment, Respondents 
argue on brief that the informati
on sought was personal and confiden-
 BEVERLY HEALTH & REHABILITATION SERVICES 657The contract at 
York requires BE-P to post an updated seniority 
list on the union bulletin board every 3 months with copies sent to 
the Local at the time of posting. Local 1199P uses the list for, 
among other things, ascertaining
 whether mandatory overtime is 
being assigned in accordance with seniority provisions. Not having 
received lists for September 30, 1995, and December 15, 1995, 
Local Representative Alan Silberman on January 15, reminded 
management of that  circumstance and demanded a current list. 
Administrator Arlene Postupak 
provided the September 30, 1995 
list a few weeks later. A current list was never provided.
29 In November 1995, and again on December 18, 1995, Silber-
man requested 
York
 employee schedules, lists of mandatory over-
time, and nursing hours recorded; stating that the information 

was for the dual purpose of enabling the Local to understand how 
mandatory overtime provisions in the contract were being admin-
istered and to monitor enforcement of a grievance settlement 
involving posting of full-time day-shift jobs. Admittedly, the 
information was never provided. In December 1995, January, and 
again in February, Local 1199P also requested copies of OSHA 
logs of Injuries and Illnesses (OSHA 200 Forms), logs that it 
routinely had requested and received in the past. The logs were 
not timely provided.
30 Finally, the ﬁcall listﬂ pertaining to as-
signments of mandatory overtime in December 1995, was re-

quested by Union Delegate Antoinette Bainbridge on January 15 
for grievance processing purposes. Although the pertinent griev-
ance was settled 2 weeks later, neit
her the call list nor an explana-
tion was ever provided. 
I find that the information sought in each of the described information requests pertains to terms 
and conditions of employment clearly relevant and necessary to the Unions™ role in the bargaining 
process; that notwithstanding expiration of the contract BE-P had a continuing duty, absent impasse 
in negotiations, to provide that information or contemporaneously to request clarification of any 
perceived problem.31 It did neither. Accordingly, and in each instance, I find a violation of Section 
8(a)(5) and (1), as alleged.32 
                                                                                            
                                                                                             
tial and that the request was denied to protect the privacy of grievant 
Teetsel. The argument is without merit. The Union admittedly repre-
sented Teetsel and acted on her behalf. 
29 Respondents™ formal denial of 
the allegation that seniority lists 
were not provided apparently is 
based on employee
/union delegate Anna Rokosky™s testimony that she 
received lists on July 23. Besides 
the extensive and unexplained delay, no 
lists were sent directly to the 
Local contrary to prior practice under the contract. The delay and omis-
sion amount to a failure to respond, and I so find. 
30 As with the seniority lists, the OSHA logs were made available to 
Rokosky on July 23, with no explanation for the delay. 
31 Indicative of Respondents™ attit
ude regarding union information 
requests after contract expiration is
 an inquiry an administrator ap-
pended to a union information request
 before forwarding it to Personnel 
Director Wayne Chapman at the Leesburg headquarters. The inquiry 
was made on April 5 and reads: ﬁIs th
is what we were to be slow re-
sponding to?ﬂ 
32 I find no merit in Respondents™ argument on brief that the Board is 
powerless to find a violation in c
onnection with nonproduction of OSHA 
ﬁ200 Formﬂ logs at 
Meadville 
because, assertedly
, only OSHA can re-
dress wrongful failure to provide access to the logs. Under OSHA regula-

tions, the work-related injury/illness da
ta on the forms is not confidential. 
Rather it is available to employees and their representatives on demand 
and access is not limited to entries that specifically relate to the employee 

seeking access. In this circumstance, the question is not whether the 
Board is attempting to enforce access. Rather, the data being relevant to 
safety in the workplace, BE-P was free to provide it to the employees™ 
E. Grievance Processing 
The contracts each contain detailed grievance procedures. As to 
those, it is well established that an employer™s obligation to process 
grievances thereunder survives expiration of a collective-
bargaining agreement. 
Days Hotel of Southfield,
 311 NLRB 856 
(1993); 
Beitler-McKee Optical Co
., 287 NLRB 1311, 1312 (1988); 
Indiana & Michigan Electric Co
., 284 NLRB 53, 54 (1987). 
Three grievance processing failures are alleged at 
Franklin
. The first entails a grievance allegedly filed ﬁsometimeﬂ in February by a Local 585 representa-
tive (employee Shelley Kennedy) over termination of employee Shirley Wright. Although the Local 
promised additional evidence on the grievance and reserved exhibit number 266 for it, nothing was 
provided. Kennedy received no response,33 and she made no inquiry. 
The second grievance, dated March 3, concerns an alleged failure to return moneys to union 
members following a decision not to implement a pension plan. Kennedy claims she left the 

grievance in the Office of Administrator Lou Ann Abbadini, but does not recall whether she left it 
with a secretary on simply left it there. Abbadini has no recollection of receiving the grievance. 
Here also, no response was forthcoming from the facility and Kennedy made no inquiry. 
The third was filed on March 14 and pertains to disciplinary suspension of employee Cindy 
Connor. The response, although dated March 22, was not given to Kennedy until about April 18. 
Therein, Abbadini wrote: ﬁFile to be reviewed at corporate level.ﬂ No disposition had been made by 
November 7 when the matter was the subject of testimony in this proceeding. 
I am not persuaded that BE-P received the first or second grievance. As to the third, I decline to 
find that one instance of inordinate delay in processing grievances entails violation of a bargaining 
obligation. It is well established that a failure to take a required step is not a violation if it does 
threaten the overall grievance procedure. 
Airport Aviation 
Services, 292 NLRB 823, 830 (1989). 
The allegation of failure to meet with Local 585 to discuss grievances will be dismissed. 
At Meyersdale
, Local 1199P™s representative, Tammy Miller, admittedly had no trouble in 
processing grievances at facility level (steps 1 and 2). However, she complains of delay in schedul-

ing meetings to resolve them at the third or corporate level. She claims that prior to expiration of the 
contract on November 30, 1996, third-stage grievance meetings were held within 30 days of a 
request. Thereafter, one such meeting was held on May 22, and another (originally set for October 
3) was reset for a day about 2 weeks after she testified on January 15, 1997. The May meeting 
resulted in disposition of 12 grievances, 2 of which had been pending third-stage review since about 
November 1995. 
The allegation of refusal to proc
ess grievances will be dismissed. Apart from the two stated to 
have been filed in late 1995, there is no indication of when other grievances were filed, how many 
were filed and when requests were made for processing them to the third stage. With respect to the 
ﬁotherﬂ grievances, there is no way to determine whether undue delay occurred. As to the two 
grievances that awaited 6 months for third-stage re
view, Union Representative Miller testified that a 
third-stage hearing had been set for ﬁsometimeﬂ before January 29 but was postponed at her 

request; and it is not shown that BE-P was responsible for delay involved in the rescheduling to 
May 22. 
At Carpenter
, grievance processing at facility level 
continued without interruption after con-
tract expiration, but Local 1199P Representative Alan Silberman experienced difficulty in arranging 
for third-step meetings at corporate level. He wrote to Labor Relations Manager Ronald St. Cyr on 
February 14 asking for an early meeting on ﬁseveralﬂ grievance appeals, including four that he 
specifically identified. In the past, meetings had been set within a month or 6 weeks of a request. 
No reply was received either to the letter or a number of phone calls to St. Cyr. He wrote again on 
March 25 and made followup calls. Again, he received no response. On April 10, he sent another 
letter in which he listed six specific grievances (including the four mentioned in his letter of Febru-
ary 14) ripe for third-stage review and asked for a meeting date. Thereafter, Silberman and St. Cyr 
contacted each other by telephone and they agreed to (and did) hold a 3-stage meeting on May 7. 
 representative; and in choosing not to 
do so it violated the Act. In this 
regard, BE-P is shown to have routinely made the logs available to Local 
1199P at York 
prior to contract expiration. 
33 The pertinent contract provision requires that grievances be ac-
knowledged within 10 days
 of being filed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658In light of past practice, I find unreasonable BE-P™s unexplained 3-month failure even to com-
municate in regard to Silberman™s request for a third-stage hearing on the four grievances men-
tioned in his letter of February 14. This failure frustrated the bargained for grievance procedure in 
violation of Section 8(a)(5) and (1). 
IV. ALLEGED RIGHTS™ VIOLATIONS 
Early in the afternoon of Sunday, March 31, and just prior to the strike, about 18 employees 
participated in leafleting on a road leading up to the 
Fayette
 facility. While doing so, two security 
guards approached the group. One of them told Union Organizer Tammy Miller that Administrator 

Jim Filippone wanted the group to move down the road because they were on facility property. As 
he did this, the other guard stood nearby busily engaged in videotaping the group. When Miller 
replied that they had a right to be there according to township records, the guards left to report back 
to Filippone. Later that day, Filippone, after obtaining clarification from township officials, told the 
employees that they need not move. The leafleting was peaceful. Filippone offered no explanation 
for the videotaping. 
The Board has recognized that the public nature of union activity, which would permit an em-
ployer to lawfully observe the activity, does not authorize an employer to videotape the employees. 
Fairfax Hospital
, 310 NLRB 299, 310 (l993) enfd. 14 F.2d 594 (4th Cir. 1993). Photographing 
employees engaged in lawful picketing tends to intimidate by implanting fear of future reprisals and 

is deemed surveillance violative of Section 8(a)(1), absent some legitimate justification. 
Athens 
Disposal Co
., 315 NLRB 87 (1994); 
Waco, Inc.
, 273 NLRB 746, 747 (1984). None is shown here. 
Accordingly, I find a violation. 
In early March and in anticipation of the strike, BE-P admittedly advertised in local newspapers 
for replacement employees for 
Grandview
 and 
Meadville
; and in the ads it offered them wage rates 
higher than those paid to unit employees at those facilities.34 In the context of the numerous 
instances of unlawful conduct found in this case, I regard the ads as an attempt to undermine the 
bargaining representative by threatening yet another unilateral action (raising wages) in the event 
employees chose to engage in the protected action of striking. See 
Service Electric 
Co., 281 NLRB 
633 fn. 11 (1986). I find a violation of Section 8(a)(1), as alleged. 
At Haida
, the same facts were relied on to show direct dealing (supra, at 12) is relied on as also 
establishing solicitation of and an implied promise to remedy grievances in violation of Section 

8(a)(1). Nursing Director Sedlemyer™s question, ﬁWhat would it take [to avert a strike] ?ﬂ and her 
follow-up request for suggested staffing changes clearly imply willingness to do what she could to 
remedy at least those grievances perceived to be legitimate. I find a violation. 
Butler Shoes New 
York, Inc
., 263 NLRB 1031, 1033 (1982). 
Two instances of unlawful surveillance are alleged to have occurred at 
Haida
. The first was on 
December 2, 1995, when, beginning at 11 a.m., approximately 20 to 25 employees engaged in 
informational picketing in a public area in front of the facility. When CNA Ada Livingston went to 
the office that morning to deliver a message, sh
e saw four supervisors35 observing the pickets 
through a window. Three were making notes and the fourth was videotaping the event.36 The 
second incident occurred on March 15, when about 25 employees led by Jenny Bush (a cook who 
also was president of the local union chapter), went to the office with a written 10-day strike notice. 
While Bush was attempting to present it to assistant Don Pietak, she observed Supervisors Shilling, 
Rake, and Paula Lloyd ﬁwriting down peoples™ names.ﬂ37 
                                                          
                                                           
34 The allegations, though admitted in Respondents™ joint formal an-
swer, are disputed in their brief with no request to amend the answer 
having been madeŠa situation replicat
ed a number of times as to other 
allegations. In presenting the case, the General Counsel was entitled to rely on the admissions; and I have accepted them where, as here, there 
is an absence of clear and undis
puted evidence to the contrary. 
35 Nancy Pietak (assistant director
 of nursing), Brenda Shilling (die-
tary service manager), Sandy Rake (activity director), and Bernice 
Yeager. Livingston also ﬁbelievesﬂ that DON Sedlemyer was there. In 
light of the latter™s claim that she was not at the facility that day, I make 
no finding in that regard. 
36 It is undisputed that Pietak
 contemporaneously provided a hand-
written listing of picketing employees to Facility Administrator Pauline 

Formack. None of the supervisors 
deny that videotaping occurred. 
37 Bush™s testimony is not disputed by the supervisors. 
Here too, I find unlawful surveillance. There is no indication that employees™ actions in either 
instance presented any threat of violence or disorder; and Respondent BE-P™s representatives 
offered no explanation for the note taking and videotaping either at or around the time those actions 
were taken. Accordingly, I find them coercive in violation of Section 8(a)(1). 
At Meadville
 on November 16, 1995, Administrator John Ferritto held a mandatory meeting 
with CNAs just after the 2 p.m. shift change. Approximately 25 gathered in the east wing lounge, 
including a number of CNAs who had not worked that day but came in (some with children) to get 
paychecks. The latter were told they could obtain checks that day only if they attended the meeting. 
A number of management personnel were also in the room, including DON Julie Walters, Assistant 
DON Judy Coleman, and Director of Staff Development Maria Brink. 
The subject of the meeting, which lasted 1 hour, was a two-page letter dated October 27 sent to 
Labor Relations Director St. Cyr at BE-P™s headquarters in Leesburg, Virginia, on behalf of other-
wise unidentified ﬁCNAs of Meadville.ﬂ The letter indicates copies were sent to Personnel Director 
Chapman and the Pennsylvania Department of Pub
lic Health. The letter severely criticizes man-
agement of the facility for understaffing with consequent adverse affect on patient care and morale 
of employees, citing a number of examples. The tenor of the latter is seen from the following 
excerpt: 
 Then you wonder why so many people call off? We are so physically and emotionally ex-
hausted, if we didn™t call off, we would pr
obably end up being committed. You people are 
literally killing us, and you don™t even care! What™s worse, you don™t appear to care about 

the residents! You treat us like the scum of the earth. You treat the residents like mindless 
objects with no feelings when you move them from room to room or wing to wing with no 
regard to what they prefer. You threaten us with more write-ups and wonder why you can™t 
get help or new admissions.38 
 CNAs were given a copy of the letter as they entered the room and asked to read it. Later they were 
given a paper in which they were asked whether they ﬁknewﬂ about the letter and whether they 
agreed of disagreed with the contents. Some opted to respond, others declined. 
Obviously angry and speaking in a loud voice throughout the meeting, Ferritto told the assem-
bled CNAs that the letter ﬁdefamedﬂ him; and, according to credited testimony of CNAs Nancy 
Huttlemayer and Dan Bump, Ferritto went on to call those responsible for the letter ﬁassholesﬂ and 
ﬁfucking idiots.ﬂ Also, he told them he was goi
ng to move his office to the breakroom to teach 
about how their representative (Local 585) misuses their dues and engages in libels which could 
result to diminished patient load and possible closure. In this regard, he referred to a letter sent to a 
local hospital on August 4 in which the Union discussed purported negative findings of an investi-
gation into patient care at 
Meadville
. Continuing, he cited grievance processing and other areas 
where Local 585 was not ﬁproperlyﬂ representing their interests; and, summarizing, he opined that 
those who continued to support the Local should ﬁget Vaseline and bend over because you are 
going to get screwed.ﬂ39 
Ferritto explains that in calling the meeting he felt the two letters, particularly that of the CNAs 
ﬁ[coming] at the time of our contract expiring . . . [gave cause for] concerns  regarding our day-to-
day operations from both the financial aspect, as well as an emotional aspect.ﬂ 
The situation involves much more than Ferritto™s expression of views concerning unions. On 
November 16, aware that the contract was likely to expire on November 30, Ferritto used the CNN 
letter (which dealt with complaints about ﬁterms and conditions of employmentﬂ) to convey to them 
that he, the top official of the facility, viewed their protected concerted activity and union involve-
ment as the choice of ﬁassholes and fucking idiots.ﬂ By those epithets and the questionnaire, 
coming at a time when the Unions™ ability to obtain a new contract was in doubt, Ferritto unlaw-
fully sought to disparage employees from engaging in the protected concerted action of protesting 
perceived unfair working conditions in calling them ﬁassholes and fucking idiots.ﬂ I find such 
 38 Ferritto claims to have first lear
ned of the letter on the day prior to 
the meeting. However, a log kept by
 him (GC Exh. 94) shows that on 
or about the date the letter was sent he knew of the contents and that it 
was written by LPN Joyce Wiencek. 
39 Ferritto denies having used the described epithets but admits to us-
ing the words ﬁdamn,ﬂ ﬁshit,ﬂ and the reference to vaseline. Asked at 
the meeting to watch his language because children were present, Fer-
ritto replied: ﬁI don™t care, I™m pissed.ﬂ 
 BEVERLY HEALTH & REHABILITATION SERVICES 659conduct violative of Section 8(a)(1), as alleged. 
Sheraton Hotel Waterbury
, 312 NLRB 304, 338 
(1993), enfd. in relevant part 31 F.3d 79 (2d Cir. 1994); 
Hearst Corp
., 281 NLRB 764 (1986). 
Also, I find in Ferritto™s statement to the assembled CNAs that he was going to move his office 
down to the breakroom a threat of surveillance, as alleged. 
On March 31, Local 1199P held a 10:30 to 11 p.m. candlelight vigil for 
Meyersdale
 CNAs at a 
parking lot located about a half mile from that facility. A local minister led the service, and the 
purpose was to prepare the CNAs for the strike scheduled for the next day. About 35 CNAs partici-
pated. 
According to undisputed and credited testimony of a participant (CNA Amiee Miller), Facility 
Administrator Mike Walker and a security guard videotaped the vigil from Walker™s parked tan 
station wagon as did security guards in two circling vans. 
I find this a paradigm of intimidation through surveillance in violation of Section 8(a)(1). 
On the same day, about 30 CNAs distributed leaflets on public property just outside the 
Murray
 facility. As they did so their activities were continuously videotaped by two security guards from 

points outside the facility in plain view. Here too, I have credited undisputed testimony of a partici-
pant (CNA Lanie Broome) and find unlawful surveillance. 
As previously found, bulletin boards on which union materials had been posted pursuant to con-
tract provisions were unlawfully removed at most of the facilities (including 
Richland
) after issu-
ance of Chapman™s directive of December 7, 1995. 
On January 23, a CNA (Margaret Pynkala) at 
Richland
 placed 
union literature on the table of the 
breakroom and also on the walls, 
lockers, refrigerator, and soda machine. These were promptly re-
moved by Administrator John Poltrack. When Pynkala asked about 
the matter, he told her she would be disciplined if she continued to 
bring union literature into the building. On February 9, after other 
union-related material was remove
d from the breakroom, Pynkala 
and another CNA (Donna Zonts) approached DON Ron Lindrose, 

and he told them he was aware of Poltrack™s prior warning and that 
he too would discipline Pynkala if she ﬁcontinued to bring this 
union stuff into the building.ﬂ 
Employees have a protected right under Section 
7 to distribute union-related material on an 
employer™s premises during nonworking time and in nonworking areas. 
McDonnell Douglas Corp
., 
210 NLRB 280 (1974). Here, there is no indication that the union literature caused any significant 
disarray or damage to property; and, in this circumstance, I find the two blanket prohibitions and 
removal of literature from the breakroom violative of that right, as alleged. 
Margaret Kephart, an employee in the housekeeping department 
at 
William Penn
, knitted a variety of pin-on items and sold them to 
other employees in facility breakroo
ms. She had done so for over 5 
years. The pins were fashioned in the shape of hearts, bunnies, 
shamrocks, and one type bore the legend ﬁ1199P Power.ﬂ She 
carried them on her cleaning cart during the workday. 
On February 26, the head of the housekeeping department (Roy King) passed by and noticed a 
number of ﬁ1199P Powerﬂ pins on her cart. Admittedly, he did not see her selling them. Nor did he 
ask if that was what she was doing or remind her of any rules against selling merchandise in patient 
care areas. He simply told her to ﬁremove them, take them to her car.ﬂ There is no indication that 
employees were prohibited from selling items at off-duty times in the breakroom. I conclude she 
was told to remove the items from the premises solely because he had happened to observe the 
union logo at a time when the contract had expired and tension about the Union was on the in-
crease. I find his statement coercive in violation of Section 8(a)(1), as alleged. I find a similar 
violation when, also on that day, King admittedly and with no attempt at justification told an 
employee at the facility to remove union insignia. 
St. Luke™s Hospital
, 314 NLRB 434, 435 (1994). 
On March 21, shortly before the strike, the dietary service manager at 
William Penn
 (Gwen 
Miller) called a cook (April Yoder) and dietary aide (Wanda Hetrick) into her office and after 
closing the door told them she could get in trouble for what she was about to do, but it was a way 
they could cross the picket line without being fined by their Union. She handed each of them an 
identical typewritten letter dated March 21 that reads as follows: 
 District 1199P 
1402 South Atherton St. 
 Re: Resignation 
State College, PA 16801 
 Dear Tom DeBruin, 
 I,                         , am an employee of William Penn Nursing Center. Because the col-
lective bargaining agreement has expired, and its union security provision is no longer in ef-
fect, I hereby resign from membership in the union and any and all of its affiliated labor or-
ganizations. This change is effective immediately. Any obligations to tender union dues, 
fees, and assessments are also terminated immediately and, as a nonmember, I am no longer 
subject to union fines, or assessments if I choose to cross a picket line or refuse to comply 
with other union rules governing members. 
 Very Truly Yours, 
 and asked them to sign ﬁright awayﬂ at the top and bottom. Then, according to Yoder: ﬁ[W]e asked 
if we™d be fired or anything [for not signing], and she [Miller] said no, you™re a good group of girls. 
So of course, we didn™t have time to read it, because she was real quick. Real quick, she was 
nervous. So we did sign . . . .ﬂ  In a day or two, Yoder, Hetrick, and five other unit members signed 
and presented to Miller a petition in which they asked for return of the resignation letters and 
claimed they were signed under duress. 
On March 25, Yoder saw Miller getting into her car at the facility parking lot and went over to 
her intending to ask permission to leave early for a doctor appointment. Seeing her, Miller held the 
steering wheel tightly and appeared upset. When Yoder asked what was wrong, Miller blurted out: 
ﬁ[Y]ou girls really hurt me bad. You can™t believe 
what I tell you . . . our dietary will never be the 
same . . . you backstabbed me, you went behind my back and did this.ﬂ Calming a bit, Miller asked: 
ﬁAre you going to be striking?ﬂ Taken aback, Yoder replied: ﬁI don™t know.ﬂ Miller turned, looked 
directly at her, and said: ﬁI™ll guarantee you one thing, if you do, you won™t have the hours that you 
have when you come back.ﬂ At that point, Miller shut the car door and drove away.40 
I find coercive and unlawful, as alleged, Department Head Miller™s: (1) March 21 solicitation of 
Yoder and Hetrick to resign from the Union (by signing the form they would be ﬁgood girlsﬂ with 
no need to fear for their jobs) and (2) March 25 interrogation as to whether Yoder would participate 
in the strike and threat to reduce her hours if she did so. 
Heartland of Lansing Nursing Home
, 307 
NLRB 152, 158 (1992). 
At Reading
 on March 28, Administrator David Pool assembled a group of about 20 employees 
who were union members and, allegedly, prohibited them from talking about the Union and from 

wearing union stickers and buttons. 
Testimony as to those allegations was elicited from CNA Melissa Putnam and RNA (restorative 
nursing assistant) Maria Pedraza. Putnam claims that Pool speaking in a loud voice: 
 . . . explained to us that he was very upset about us going on strike and he didn™t want us to 
talk about the union in any way, that he didn™t  want us talking about the union to the resi-
dents, to our family members, at home, or outside the facility in any way. And that if he 
found out that we did that we would be terminated . . .  [also] He told us we had to take our 
buttons and stickers off immediately. That if we didn™t, we could swipe [clock] out. 
 She removed a green sticker bearing the legend ﬁDignity, Rights & Respect.ﬂ Initially, she did not 
recall having worn another sticker stating ﬁDanger, Short Staffing,ﬂ but at a later point she admits 
she and others wore those as well as one reading ﬁBeverly, Law Breaker.ﬂ 
For her part, Pedraza states that Pool in a loud and degrading tone of voice:  
 . . .  gave several threats. He said we were not to talk union in the facility, out of the facility, 

or anywhere and if he found out we did, we would get reprimanded . . . [perhaps] suspended 
pending an investigation with possibility of termination . . . .  [he also] said that we could 
not wear any union stickers or any  union buttons or anything like that. 
 Pedraza claims she wore only a ﬁDignityﬂ sticker that day and that she did not see any other em-

ployee wearing ﬁDanger, Short Staffingﬂ or ﬁBeverly, Law Breakerﬂ on March 28. 
                                                          
 40 Miller denies that the describe
d March 21 and 25 incidents oc-curred. I have credited Yoder, fi
nding her a candid witness and her 
testimony replete with 
truth enhancing detail. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660It is undisputed that prior to the meeting employees had been allowed to wear union buttons 
ﬁDignityﬂ stickers in the facility, including resident care areas. 
Pool explains that he called the meeting because over a 2-week period a few employees had 
worn ﬁDanger, Short Staffingﬂ and ﬁBeverly, Law Breakerﬂ stickers while on duty whereas he 
noticed everyone was wearing them that day; and because he considered the stickers defamatory. 
He claims he told the employees that he would not permit those stickers to be worn anywhere in the 
facility other than the breakroom. In addition, he told them they were not to discuss union matters 
on working time in resident care areas. 
I am not persuaded that the two employees actually heard what they think they did. Crediting 
Pool, I find that he specifically identified the two ﬁdefamatoryﬂ stickers and told employees not to 
wear them at any place in the facility other than the breakroom and that he did not mention ﬁDig-
nityﬂ or other union-related insignia. I find nothing unlawful. Apart from the question of truthful-
ness, the offending stickers were of a type likely to cause unease among residents, 
NLRB v. Baptist 
Hospital, 
442 U.S.  773, 784 (1979), quoting 
Beth Israel Hospital. v. NLRB
, 437 U.S. 483, 505 
(1978); 
St. John™s Hospital
, 222 NLRB 1150 (1976), affd. in relevant part 557 F.2d 1368 (10th Cir. 
1977); and the limited prohibition on discussing union matters in the facility is not unduly restric-
tive. Aroostock County Regional Ophthalmology Center
, 317 NLRB 218 (1996). 
At Caledonia
 on February 6, a union shop steward (CNA Tena Kauffman) reiterated Zto facil-
ity administrator, Maria Spinazzola, a complaint that CNAs were ﬁalways being short staffed and 
needed more help.ﬂ Spinazzola told her that because of the complaint she had directed RNs and 
LPNs to assist in performing CNA duties ﬁwhen needed.ﬂ Implementation of that directive previ-
ously has been found to be a unilateral change in violation of Section 8(a)(5). I also find that as 
communicated to Kauffman it constitutes an independent violation of Section 8(a)(1)Ša threat of 
retaliation for voicing a complaint about working conditions. 
V. ALLEGED DISCRIMINATIONS 
On March 14 in the breakroom at 
Haida
 a number of employees (including laundry aide Con-
nie Kollar and CNAs Lee Roundsley, John Katchmer, and Kathy Bernosky) were discussing need 

for union solidarity during the impending strike. Roundsley, a union member, said she intended to 
continue working and would cross the picket line if necessary. She claims that Kollar responded by 
ﬁlooking at meﬂ and stating ﬁIf any of you people are thinking of crossing that picket line, you 
better watch your back.ﬂ For her part, Kollar (supported by Katchmer) claims to have said, ﬁYou 
should think long and hard before you do that.ﬂ 
The Unions™ original 10-day strike notices were sent to Respondents on March 15. 
On March 20, Facility Admini
strator Pauline Formick ap-
proached Roundsley, explained that she had heard about a threat, 
and obtained Roundsley™s version of the March 14 breakroom 
dialogue.  Based on that interview, the statement of another (uni-
dentified) employee who told her that Kollar threatened ﬁto beat 
them upﬂ and a directive from Personnel Director Wayne Chapman 
in Leesburg, Formick, on the following day,  suspended Kollar 
ﬁpending investigationﬂ for threatening employees.  Claiming the 
matter was ﬁconfidential,ﬂ Formic
k refused to give Kollar any 
details including what she was alleged to have said, who was 

threatened, and where and when 
it occurred, thereby precluding 
any response.  Four days later, ﬁper Wayne Chapman,ﬂ Kollar was 
recalled after being warned that an
y repetition would result in ter-
mination. She was not paid for the 4-day absence. 
Prior to her suspension, Kollar openly distributed union fliers and prominently displayed a ﬁWe 
Want a Contract Nowﬂ sticker on her uniform. She was a long-term employees (10 years) and had 
never received any warnings or other discipline. 
The basic question does not concern the credibility of Kollar vs. Roundsley. Rather, it is 
whether Formick would so readily have accepted Roundsley™s account (an employee who evinced 
intent to cross a picket line) and have suspended Kollar based thereon absent the latter™s known 
prounion stance. Having in mind the circumstances described above and BE-P™s then ongoing and 
(as previously found) sometimes unlawful efforts to persuade employees not to strike, I conclude 
she (and Chapman) simply were not interested in making an impartial inquiry. Instead, they viewed 
the situation as an opportunity to intimidate Kollar and other union activists on the eve of the 
anticipated strike. I find the suspension discriminatory in violation of Section 8(a)(3) and (1), as 
alleged. 
Two incidents of unlawful discrimination are alleged to have occurred at the 
William Penn
. The first involves Ruth Pilarski, a CNA since 1989 and long-term president of the facility chap-
ter of Local 1199P. She regularly had her 15-minute morning break at 11 a.m. and took lunch and 

afternoon breaks when convenient to residents. This changed in January 1996 when Pilarski was 
told by her supervisor (Karina Law) to take br
eaks at set times: 11 a.m., and 3:30 p.m. Law also 
told her that thereafter she would be taking her breaks at the same time as Pilarski. Law told her the 
change was ordered by Facility Administrator Leroy Miller because ﬁhe had a hard time keeping 
track of where I was.ﬂ Miller, however, testified that it was the supervisor who ﬁon occasionﬂ had 
difficulty locating Pilarski. The change affected Pilarski™s ability to participate in union activity on 
her breaktimes, as her new afternoon breaktimes did not coincide with the other CNAs™ breaks.  
Taken together with the previously discussed unlawful denial of union access to the facility, 
removal of union notices from the bulletin board, BHRI™s failure to provide specifics concerning 
purported past problems in locating Pilarski, and her status as the principal union representative at 
the facility, I find the change in her break schedule represents yet another example of manage-
ment™s effort to inhibit union communications with members after expiration of the contract. In this 
instance, the change constitutes unlawful discrimination against Pilarski in violation of Section 8 
(a)(3) and (1). 
The second alleged discrimination occurred at the 
William
 Penn
 facility, in January 1996, when 
Respondent BHRI admittedly reduced the working hour
s of all CNAs from 10 to 8 days per 2-week 
pay period without notice to or opportunity for bargaining with Local 1199P. That unilateral action 

is included as a violation of Section 8(a)(5) in my prior discussion, as are other such actions at other 
facilities when, as here, a contract violation is alleged. In addition, I find the reduction in hours, 
coming as it did shortly after expiration of the contract and accompanied by numerous other 
unlawful acts, also constitutes a discriminatory attempt to discourage continuing membership in the 
Union in violation of Section 8(a)(3). 
VI. ACTIONS AGAINST LPNS 
A. Alleged Bargaining Violations 
At Monroeville
 and 
Fayette
 LPNs have been represented in their own unit by Local 1199P 
since 1987 under separate collective-bargaining agreements. Shortly after the agreements expired 
on November 30, 1995, Respondents™ overall personnel manager (Wayne Chapman) sent a com-
prehensive written revision of the LPN role to, among others, administrators at the two facilities. 
The revision contained new job descriptions for LPNs that clearly made them statutory supervisors 
over CNAs; and in a related document, disciplinary policy was changed to provide for punishing 
LPNs for errors made by CNAs. Pursuant to Chapman™s instructions the changes were made 

effective in January but assertedly only for newly hired LPNs. 
These changes were implemented without bargaining or affording the Union an opportunity to 
bargain.41 The claimed justificationŠthe management-rights clauseŠdid not survive expiration of 
the contracts, even assuming applicability. See 
Buck Creek Coal
 and other cases cited, supra at 8.  
Accordingly, Respondent violated Section 8(a)(5) of the Act; and, here, I find that implementation 
of the changed status on the heels of contract expiration and in light of concomitant unfair labor 
practices also entails discrimination against LPNs in violation of Section 8(a)(3). 
Further, at 
Fayette
, Respondent also violated Section 8(a)(5) by refusing to respond to the Un-
ion™s February 1 request for information about the changes in LPN status, by admittedly refusing its 
request for bargaining about them and by admittedly dealing directly with LPNs regarding their 
changed job duties, all as alleged. 
At Grandview
, the LPNs were certified on March 11, 1994, and the Board upheld the certifica-
tion on May 17, 1996. Respondent BE-P chose to test the certification by refusing to bargain. In a 
memorandum opinion in Docket No. 96-1406 issued on September 19, 1997, the U.S. Court of 
Appeals for the District of Columbia upheld the Board™s determination that the LPNs were not 
supervisors and ordered enforcement. In choosing to treat LPNs as statutory supervisors while 
                                                          
 41 At Fayette, the LPNs were required to attend a meeting on January 
15 in which they were instructed that
 they were, as of that time, super-
visors, and were to sign papers 
indicating their acknowledgment of 
their changed status.  BEVERLY HEALTH & REHABILITATION SERVICES 661contesting the Board certification, Respondent acted at its own peril as to any interim unfair labor 
practices. 
Livingstone Pipe & Tube, 
303 NLRB 873, 878-879 (1991), enfd. 987 F.2d 422 (7th Cir. 
1993). 
Respondent BE-P admittedly changed the hours of LPNs at 
Grandview
 in January and at vari-
ous times thereafter. Also it canceled, albeit in anticipation of the strike, all employees vacations, 

personal/bonus days, and requested days off without pay until further notice. These actions were 
taken without notice and bargaining with the Union. Since the LPN unit had long been certified, it 
was under a clear obligation to bargain with respect to all aspects of their terms and conditions of 
employment. The unilateral reductions therefore were effected in violation of Section 8(a)(5). 
Also charged is Montell™s admitted refusal to allow a duly selected LPN (Sue Carbaugh) to 
serve as union representative at a labor-management meeting at Grandview set for January 30.42  
Management had previous notice of her selection as union steward. In a letter dated February 1, 
Union Official Linda Love protested the refusal. The letter elicited no response. The refusal consti-
tutes an interference with the Section 7 right of em
ployees, acting through their union, freely to 
select their representatives for the processing of grievances, and discussion of workplace matters. 

Missouri Portland Cement Co.
, 284 NLRB 432 (1987). Accordingly, I find a violation of its 
bargaining obligation under Section 8(a)(5). 
B. Alleged DiscriminationsŠGrandview 
1. Higbee 
By letter dated December 19, 1995, Local 585 advised 
Grand-
view
 Administrator Tamara Montell that LPN Beverly (Billie) 
Higbee was one of several facility
 employees who would represent 
the Union at bargaining sessions then set to begin on January 9.  
On January 6, ADON Teresa Stack told Higbee that she would either be laid off or have her 
working hours reduced from 64 to 32 per 2-week pay period. At this time, there was a complement 

of 16 LPNs at the facility, Higbee ranked fourth in
 overall seniority. When she asserted her senior-
ity, Stack said she would ask Montell. Shortly thereafter Montell approached Higbee and told her 
she would ﬁcall corporateﬂ about the matter. Five days later (January 11), Stack told Higbee that 
management had decided immediately to reduced her hours to 32 per pay period and that in reach-
ing the decision ﬁtheyﬂ had considered job performance as well as seniority. Higbee was never told 
about any deficiency in her work. In fact, in all of her previously issued written evaluations going 
back to 1989 her performance were rated either outstanding or very good. At the time two other 
LPNs (both with less seniority than Higbee) were placed in layoff status and another two had their 
hours reduced.43 
In these circumstances, having in mind Respondent™s previously discussed (in subsec. III) con-
temporaneous denial of union access to the 
Grandview
 facility (including its bulletin board), failure 
to provide relevant information requested by Local 585 and unilaterally curtailing working hours of 
                                                          
                                                           
42 The decision was made after Montell consulted with BE-P™s labor 
relations manager in Leeburg. Si
gnificantly, It was not based on 
opposition to the Board™s certification decision. Rather, a subpoenaed 
document (GC Exh. 120) gives as the reason: ﬁLPNs do not have a 
union contract at 
Grandview . . . [and] she [Carbaugh] was never ap-
pointed as Union Steward.ﬂ In fact
, Carbaugh was the designated stew-
ard and in that capacity had attended a third-step grievance meeting on 
January 4.  
43 Higbee voluntarily resigned effective on March 30. On an exit in-
terview form dated April 4 the following entry appears over Adminis-
trator Tamara Montell™s signature: 
ﬁPoor work quality. Do not rehire. Poor NSG skills.ﬂ Montell unequivoca
lly states the comment was not 
on the form when she signed it and she claims no knowledge as to who 
wrote it.  On the other hand, ADON Stack admits authorship, claiming 

to have done so prior to Montell™s signing the document. Higbee was 
never told of the comment. Further, neither Montell nor Stack deny  
making the January 6 through 11 statemen
ts attributed to them by Hig-
bee. Curiously, there is another ex
it interview form dated April 17 and 
signed by facility DON Angela Hu
ffman that gives ﬁlack of 
shift 
sen-iorityﬂ as the only reason for Higbee™s having been selected for reduc-
tion in working hours. 
a number of employees (including Higbee), I find Higbee™s reduction also involved a violation of 
Section 8(a)(3) because it was intended to discourage her, and others, from continuing to support 
the Union; and there is no showing that she would have been selected for reduced hours at the time 
absent her union involvement. 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F. 2d 899 (1st Cir. 
1981), cert. denied 445 U.S. 989 (1982).  
2. Proper 
Like Higbee, Proper had worked as a LPN at 
Grandview
 for over 8 years, had actively and 
openly supported the LPN organizing drive by wearing union buttons at work and hosting union 

meetings in her home,44 had received work performance ratings of satisfactory or better in all of 
her yearly evaluations through 1995 and had received no reprimands or other disciplinary actions 
prior to January 1996. 
On January 4, Proper went by the nurses™ station where the RN on duty was upset because a 
resident needed an X-ray and she was having difficulty arranging for an on-site X-ray by a private 
contractor. Proper offered a suggestion: why not sent the resident to a hospital for the X-ray? The 
nurse turned and said: ﬁI can™t do that because our census is low.ﬂ Proper inquired: ﬁSince when can 
we not send a patient into the hospital because our census is low?ﬂ No answer was given. 
On the following day, DON Huffman called Proper into the office and handed her a completed 
disciplinary form in which (1) she was cited for telling an associate that ﬁa resident was not sent to 
the hospital due to low census and that the family was made aware of this,ﬂ (2) given a 3-day 
suspension, and (3) warned that ﬁ[
a]ny [emphasis Huffman™s] violation of policy/procedure govern-
ing Beverly Ent. and Grandview Health Care will result in termination immediately.ﬂ45 Huffman 
did not testify about the matter so I have no way 
of knowing the extent of her investigation and 
whether statement attributed to Proper came from the RN or someone else who may not have been 
present when the incident took place.46 Also I note 
that while the form cites a prior disciplinary 
violation by Proper on May 11, 1995, neither it nor the record herein provides any details.47 
Responding to an emergency bell on Sunday, February 25, Proper provided assistance to CNA 
Ginny Lawrence in moving a resident onto a commode. On leaving the room, Proper met Assistant 

Facility Administrator Jackie Shaffer who took her to another area and told her to keep an eye on 
Ginny ﬁbecause she was out of sorts.ﬂ  On the following day, Huffman called Proper at her home 
and asked her to ﬁwrite upﬂ Ginny for yelling at the resident. Proper refused stating that Ginny had 
not yelled at the resident. At the time, Ginny Lawrence was the union steward for CNAs at the 
facility. 
On March 11, Proper was called to the office of the administrator where DON Huffman, in the 
presence of ADON Stack, handed her another completed disciplinary form and told her she was 
terminated. That action had been preapproved by Administrator Montell and, in Leesburg, Virginia, 
by Personnel Director Chapman. All information on the form had been written by Stack. Huffman 
disclaims having direct knowledge of any of the incidents described therein. 
Six incidents are cited in the form. These are considered seriatim
 below. According to Proper™s 
credited and undisputed testimony, she was not asked to give her version of the incidents either at 
the termination interview or at anytime prior thereto. Indeed, except for item 6, she was not con-
temporaneously told that she had done anything wrong. 
 44 During the 1994 organizational drive a former administrator of the 
facility, Sharon Provonovich asked Proper to report the names of in-
formational pickets. Proper declin
ed, telling Provonovich that she was 
for the Union. 45 According to credited testimony of Proper, Huffman at the same 
time orally accused her of having pr
eviously made another ﬁfalse accu-
sationﬂ that there had been undue delay in caring for a resident whose 

hands were cut by broken glass. No prior mention of that matter had 
been made, no details were provided and no discipline was imposed. 
46 Respondent moves to strike an 
assertion in the General Counsel™s 
brief that the suspension ﬁviolates the Act,ﬂ terming it a sub
 silentio effort to amend the complaint. The motion is denied. Though not al-
leged (nor found herein) to be a vi
olation, the suspension nevertheless 
is relevant because it is claimed as a progressive step leading to the 
ultimate discharge of Proper. 
47 In its brief, Respondents mistakenly attribute to May 11 testimony 
relating to March 4. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 662Three of the incidents occurred on March 4. The first involves a doctor™s order that a resident™s 
respiration rate be monitored every 2 hours and be given morphine whenever the rate was lower 
than a certain level. Proper checked every 2 hours and, the rate being consistently below level, she 
administered morphine every 2 hours each time recording having done so in the ﬁMedexﬂ log.  
However, due to a heavy workload she was unable  to record the resident™s respiration rate on a 
ﬁflow sheetﬂ as instructed by Stack. At the end of her workday, Proper passed on Stack™s instruction 
to a nurse on the next shift but the latter also failed to fill out the flow sheet. There is no indication 
that anyone was disciplined for that omission. 
The second incident involves narcotics counting. When Proper began her shift normal proce-
dure was to perform a joint count of narcotics with the departing  responsible LPN. On March 4, 
however, the LPN had left early having simply signed a blank page in the narcotic™s logbook. 
Proper entered the count by herself and then informed her RN supervisor (Betsy Hydak) that she 
had done so. When her shift ended, Proper made the count jointly with a relief LPN and discovered 
a disparity that she promptly reported to Stack. The latter checked the form and found that the 
disparity resulted from a subtraction error. Proper accepted blame for the error stating that she had 
made the count without assistance.48 Stack simply pointed out that she should have made certain of 
the count before signing, thereby to avoid possible responsibility for any missing narcotics. She 
gave no indication that disciplinary action would be taken. Stack could not recall whether any 
discipline was meted out to the LPN who signed the blank page. 
The third incident concerns giving morphine to a resident. According to Proper, a doctor had 
called in on March 4 and told her to administer doses sublingually, she wrote the order down, 
confirmed it with the doctor, and carried it out. In her testimony and in the disciplinary form given 
to Sharon on March 11, Stack claims that the doctor called in upset that Proper had written on the 
order ﬁSLﬂ (sublingual) rather than ﬁSQﬂ (subcutaneous). As noted above, Stack did not approach 
Proper about the matter prior to issuance of the discipline form on March 11. 
A fourth incident occurred on March 1 when Proper clocked out 20 minutes after her shift had 
ended, contrary to a policy change announced in February that required prior approval of all 
overtime. Asked whether at any time prior to issuance of the disciplinary citation on March 11 she 
gave Proper an opportunity  to explain why prior approval was not obtained, Stack replied (Tr. 
809): ﬁNo, but that doesn™t matter. It has to be approved [even] if there was a problem or emer-
gency . . . .ﬂ There is no indication that anyone else was ever disciplined for a similar infraction. 
Proper is also cited for taking 5 to 10 breaks during her 8-hour shifts. Stack was so informed by 
a supervisor (RN Karen Baker) and she opted to accept that report. No one (including Baker) had 
brought the question of excessive breaks to Proper™s attention prior to March 11.49 
The sixth and last incident cited in Proper™s termination occurred on March 3. Proper testified 
that on reporting to work that day she was told by the departing RN shift-supervisor that a resident 

had tried to climb out the bottom of her bed and that ﬁwhen they pulled her back, her leg twisted.ﬂ 
In making her rounds Proper noted that the resident was very restless. She called supervisor (RN 
Hydak) who came an examined the resident. Proper convey to Hydak what the departing RN had 
told her. The resident was sent to a hospital where she was diagnosed as having a dislocated hip. 
According to Stack, Hydak told everything to her on the following day. Concerned that no one 
on the 11Œ7 shift had reported a situation that might involve misconduct, Stack inquired of the 
charge nurse on that shift. The latter (who is unidentified and did not testify) assertedly told Stack 
that neither she nor other staff had any involvement in the resident™s injury and that all she told 
Proper was that the resident had injured herself while attempting to move herself further up in the 
bed. Accepting that explanation, Stack confronted Proper and accused her of providing false 
information to Supervisor Hydak. Proper next heard of the matter on March 11 when she was cited 
for making a ﬁfalse and inaccurateﬂ report. 
Although Stack denies awareness that Proper was a union supporter, her supervisors (Hoffman 
and Montell), both of whom participated in the discharge decision, did not. I find that all of them 
                                                          
 48 Stack testified that Proper assured her that she had done the count 
jointly with the cosignatory LPN. 
In so doing she apparently did not 
recall having written in the disciplinary form given to Proper on March 
11: ﬁ3Œ3Œ96 Sharon reported to me that she never counted the narcotics 
with 11Œ7 shift [stating] that she [t
he other signatory LPN] just signed 
the book [in blank].ﬂ 
49 Stack™s testimony about this ma
tter was contradictory and highly 
defensive (Tr. 810Œ812). 
were well aware of Proper™s membership. She participated actively and openly in the LPN organ-
izational drive at 
Grandview
, had expressly told the prior administrator that she supported the 
Union, wore a union button on the job, and had on February 26, refused Huffman™s request to 

demonstrate allegiance to the Company by exercising a supervisor™s function and writing up the 
CNAs™ union steward. Indeed, even apart from those circumstances it would be incredible in light 
of the smallness of the unit (16 LPNs) and Respondent™s long and continuing opposition to recogni-
tion, if management 
did not know 
where she stood. 
Having in mind Proper™s unblemished record as an LPN at 
Grandview
, the pattern of unlawful 
antiunion conduct occurring at that facility around the time of her alleged derelictions (including 
LPN Higbee™s suspension), I infer that the disciplina
ry actions were taken at least in part because 
Proper was a known and active union supporter. 
Accordingly, Respondent has the burden of showing that the same actions would have been 
taken in any event. 
Wright Line
, supra
. It has failed to do so. None of Respondent witnesses made 
an attempt to justify or even address the circumstances leading to the initial discipline given Proper 
on January 4; and with respect to the six incidents for which she was cited and discharged for on 
March 11, all occurred a week or more before that time and appear to have been ﬁstockpiledﬂ with a 
view to justifying a discharge decision. Proper was not given any contemporaneous indication that 
formal discipline was to be taken or given an opportunity to explain. Moreover, Stack™s ﬁinvestiga-
tionsﬂ appear cursory at best and characterized by instant willingness to accept claims of miscon-
duct against Proper. 
I conclude that, as in the case of LPN Higbee, Proper was written-up, suspended and terminated 
to punish her for continuing to support the Union at a critical time and to deter others from doing so, 
in violation of Section 8(a)(3). 
C. Status/Treatment of LPNsŠHaida 
LPNs at 
Haida
 are not represented by a union of their own.
 Diane McNulty was employed at 
Haida
 as an LPN for 9 years, from 1987 until her discharge 
on March 9, 1996.  McNulty worked full time on the daylight shift. 
McNulty had been actively involved in efforts to organize the LPNs at 
Haida
. She attended a 
meeting with the union organizer at the local library, signed a union authorization card, participated 
in a ﬁmarch on the bossﬂ with a demand for recognition, wore badges and pins with union insignia, 
and served as a member of the Union™s bargaining committee negotiating a contract for the service 
and maintenance unit. 
About March 4, 1996, McNulty made a request for a schedule change so that she could attend 
contract negotiations.  The request was denied solely on the basis that the LPNs were not in the 
Union. 
On March 9, 1996, McNulty was summoned to the office where Administrator Pauline For-
meck told her that effective immediately she was prohibited her from discussing the Union at any 
time and from wearing union insignia. McNulty agreed to remove union insignia, but asserted she 
would continue to discuss the Union on breaks.  As a result, McNulty was immediately suspended 
and subsequently received a discharge letter, effective March 9. 
Shortly thereafter Sara Sharbaugh was called to the office and the same scenario was repeated. 
Sharbaugh had been employed at 
Haida
 as an LPN for 13 years. Like McNulty, Sharbaugh had 
been actively involved in efforts to organize the LPNs at HAIDA. She agreed to remove union 

insignia and refrain from talking about the Union, but was unwilling to forsake union activities.  
She, too, was immediately suspended and subsequently received a discharge letter. 
During the course of the day all other LPNs (approximately 18) were called to the office indi-
vidually and given the same restrictions. Each promised to comply. 
The interviews were conducted and the discharges were effected by directive of Wayne Chap-
man. The parties agree that the legality of Respondent BE-P™s denying McNulty a schedule change, 
interrogating the LPNs, and discharging McNulty and Sharbaugh is dependent on the status of the 
LPNs at 
Haida
.  If they are statutory supervisors, the actions are lawful because the LPNs are 
outside the protective aegis of the Act. If, on th
e other hand, they are employees the actions violate 

rights protected under the Act. That question is considered below. 
Under Section 2(3) of the Act, ﬁ[t]he term ‚employee™. . . shall not include . . . any individual 
employed as a supervisor . . . .ﬂ  Under Section 2(11), a ﬁsupervisorﬂ is defined as: 
  BEVERLY HEALTH & REHABILITATION SERVICES 663any individual having authority, in the interest of the employer, to hire, transfer, suspend, 
lay off, recall, promote, discharge, assign, reward, or discipline other employees, or respon-
sibly to direct them, or to adjust their grieva
nces, or effectively to recommend such action, 
if in connection with the foregoing the exercise of such authority is not of a merely routine 
or clerical nature, but requires the use of independent judgment. 
 The Haida
 facility is a one-story building divided into four wings, referred to as A, B, C, and D, 
radiating off a central area.  There are about 102Œ104 beds divided fairly equally among the four 
wings. 
On the day shift, the following nursing management are present in the facility: the director of 
nursing (DON), the assistant director of nursin
g (ADON), the RN charge
 nurse, and the facility 
administrator, Formeck. The RN charge nurse is assigned to the nurses™ station and does not 

perform hands-on resident care.  Also on the day shift, there are three LPNs, one assigned to A and 

D wings, one assigned to B wing, and one assigned to C wing.  The LPNs rotate through the wings 
on a periodic basis, either biweekly or monthly.  Finally, on the day shift, there are 10 CNAs, 
assigned 2 per wing and 2 in the shower room.50  The CNAs bid on their jobs under the contract. 
On the second shift, there are the following personnel: the ADON/director of staff develop-
ment; the RN charge nurse, stationed at the nurses™ station; three LPNs assigned to A/D wings, B 
wing, and C wing; and eight CNAs assigned two per wing. 
On the third shift, there are the following personnel: the RN charge nurse stationed on B wing; 
one LPN assigned to A/D and C wings; and four CNAs assigned in pairs, with one pair on A and B 
wings and the other pair on C and D wings. 
Typically, on the first shift, an LPN would spend her workday as follows: 
 7:00Œ7:15 a.m.Šreport 
7:15Œ9:30 or 10:30 a.m.Špass medications 
15 minute break 
paperwork or treatments 
11:00Œ11:30 a.m.Šlunch 
11:30 or 12:00Œ1:00Špass medications 
1:00Œ2:30Štreatments  
15 minute break 
2:45Œ3:30 charting 
 Similarly, on the second or third shift, an LPN would spend 5 hours passing medications, 1 
hour giving treatments, and 2 hours charting. 
The LPNs are paid hourly, punch a timeclock, and are paid overtime. 
According to undisputed and credited testimony, including witnesses (LPN Mary Noel and 
CNA Lolita Roundsley) called by Respondent, LPNs have no involvement in many decisions 

typically reserved to supervisors. Thus, LPNs do not train the nurses aides to become certified, do 
not conduct orientation for the new CNAs, and do not pair new CNAs with experienced CNAs as 
part of the orientation process. (McNulty: 1847; Sharbaugh: 1885; Linda Bernard: 2068; Noel: 
2137.)  LPNs do not make up the schedule for the CNAs, do not assign CNAs to work on particular 
wings, are not involved in awarding of CNA jobs as part of their contractual bidding process, and 
do not tell CNAs which residents they are to care for.51 (McNulty: 1849; Sharbaugh: 1886Œ1887; 
Ada Livingstone: 1958Œ1959; Darlene Prosser: 1974, 1976: and Roundsley: 2116Œ2117.) LPNs do 
not permanently, or temporarily, transfer CNAs to different departments, different days, different 
shifts, or even different wings. (McNulty: 1848; Sharbaugh: 1886; Noel: 2138) LPNs do promote 
CNAs or recommend CNAs for promotion. (McNulty: 1848; Sharbaugh: 1885.) 
LPNs do not assign the breaks and lunchtimes to the CNAs.52 They do not assign the CNAs 
such tasks as filling water pitchers and passing nourishments. (McNulty: 1851; Sharbaugh: 1889Œ
1890; Livingstone: 1959; Prosser: 1976; Roundsley: 2118.) 
                                                          
                                                           
50 There is also a restorative aide 
working on the first shift. The re-
cord does not disclose to whom the restorative aide reports. 
51 The CNAs themselves decide among themselves which residents 
each will care for.  
52 A schedule of CNA break and lunc
htimes is posted at the nurses™ 
station. 
LPNs do not approve CNA requests for vacation or other time off. They do not decide if CNA 
absences are excused or not and they do not have access to attendance records for CNAs. If there 
are calloffs, LPNs do not decide whether to replace the absent CNAs or to work short staffed. LPNs 
are not involved in obtaining replacement CNAs to cover for calloffs. LPNs do not assign or 
approve CNA overtime. (McNulty: 1850Œ1852; Sharbaugh: 1888, 1890; Livingstone: 1958; 
Prosser: 1975; Roundsley: 2116Œ2117; and Noel: 2139Œ2140.)  LPNs do not initial the timecards 
for CNAs if the timeclock malfunctions or if CNAs forget to punch in or out. (McNulty: 1856; 
Sharbaugh: 1891; Livingstone: 1959; Prosser: 1977; Roundsley: 2118; and Noel: 2142.) 
LPNs do not answer grievances filed by CNAs and are not provided a copy of the contract cov-
ering the CNAs by management. (McNulty: 1852; Sharbaugh: 1890; and Noel: 2140.) Nor do they 
lay off CNAs or recommend CNAs for layoff, recall CNAs from layoff or recommend CNAs for 
recall. They do not grant CNAs raises or other financial rewards or make recommendations for such 
rewards. (McNulty: 1850; Sharbaugh: 1887; and Noel: 2139.) LPNs do not complete accident or 
injury reports for the CNAs. (McNulty: 1856; Sharbaugh: 1891.) 
LPNs do not substitute for the RN charge nurse, ADON, or DON, if any of these individuals is 
absent from the facility
.53 (McNulty: 1
856; and Sharbaugh: 1891.)  LPNs do not attend manage-
ment meetings at which strategy for the collective-bargaining negotiations was planned. They did 
not attend management meetings at which strategy for the strike was planned and they were not 
given a copy of the strike contingency plan.  They are not authorized to make purchases on behalf 
of the facility. (McNulty: 1856; Sharbaugh: 1891Œ1892; and Noel: 2143.54) 
With respect to hiring, the record is clear that the LPNs had no involvement in the hiring of 
CNAs before the spring of 1996. (McNulty: 1846; Sharbaugh: 1884; Jane White: 1931, and Depto: 
2041.) DON Settlemeyer admitted that it was only shortly before the strike that LPNs were first 
assigned any responsibilities in connection with hiring.55  (Settlemeyer: 2230.) Even then, as 
credited testimony set forth below makes clear, the LPNs did not hire CNAs or make effective 
recommendations as to the hiring of CNAs. 
Specifically, McNulty in 9 years of employment with Respondent had no involvement in the 
interviewing or hiring of CNAs.  However, in about early March 1996, McNulty was directed by 
ADON Nancy Pietak to participate in two interviews.56  McNulty understood that Pietak had 
independently interviewed the two applicants, and indeed, the ADON was also present for part of 
the time when McNulty met with the applicants.  McNulty made no written report of the interviews.  
She was asked by the ADON if she recommended hiring the applicants and McNulty answered yes.  
McNulty did not know if the applicants were hired, and the record does not reveal whether that was 
the case. 
In addition, LPN Depto in her 6 years of employment at the facility before the spring of 1996, 
had never interviewed anyone.  In March 1996, she was directed to participate in two interviews, 

one conducted by the Pietak ADON and another conducted by an RN charge nurse.  Depto was 
directed to complete a form giving her recommendation on hiring.  In both cases, Depto recom-
mended hiring the applicants.  However, Depto was never informed whether the applicants were 
hired and, subsequently, Depto never saw either applicant working in the facility. 
Similarly, LPN Jane White during her 13 years of 
employment at the facility before the spring 
of 1996, she did not participate in CNA interviews. However, in the spring of 1996, White was 
directed to participate in two interviews, and provided with a list of questions for her use during the 
interviews. White was not asked to make a hiring recommendation.  About 2Œ3 weeks later, she 
was asked to complete a recommendation form for one of the applicants. By that time, that appli-
cant had already been hired and was working at the facility. 
 53 Although LPN Noel testified that she substituted for the RN 
charge nurse, on cross-examination, 
Noel admitted that this ﬁsubstitu-
tionﬂ occurred only when the RN was on lunchbreak and that an RN 
was always present in the facility. 
54 Noel admitted that the only meetings she attended to prepare for 
the strike were ones at wh
ich staffing was discussed. 
55 She further testified that a much earlier attempt to involve the 
LPNs in interviewing was abandoned. 
56 The timing of the interviews indicates that Respondent was hiring 
replacements in anticipation of the strike. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 664Several CNAs, including one called by Respondent, also testified about their interviews, hiring 
and orientation.  They uniformly testified that no LPN was involved in their interview, or subse-
quent orientation. (Livingstone: 1956Œ1957; Prosser: 1973Œ1974; and Roundsley: 2115) 
In view of the above, I find the LPNs had no authority to hire or effectively to recommend hir-
ing CNAs. Certainly in this area the LPNs have not exercised independent judgment as required in 
Section 2(11). To the contrary, the evidence discloses that the purported participation of the LPNs 
in the hiring of replacement employees was little more than a sham. 
LPNs are assigned to evaluate the CNAs on an annual basis, or upon the completion of a proba-
tionary period. The LPN receives an evaluation form with the name of the CNA on it.  Since the 
LPNs are not granted access to the CNA personnel records or attendance records,57 typically the 
ADON either completes the sections of the evaluation dealing with attendance issues and prior 
discipline before giving the form to the LPN, or the ADON attaches a ﬁpost-itﬂ note to the evalua-
tion which includes notations on attendance and prior discipline that the LPN is to write on the 
form.  After the LPN completes the form, it is returned to the ADON for her approval. During the 
ADON™s review, the LPN may be directed to make changes.58  After the ADON approves the 
evaluation, the LPN presents the evaluation to the CNA. (McNulty: 1852Œ1856; Christine Parrish: 
1941Œ1942, 1950Œ1951; Anita Selfridge: 2004Œ2034; and Linda Bernard: 2061Œ2063.) In this 
regard, I note that even the witnesses called on behalf of Respondent, LPN Noel and DON Sedle-
myer, did not dispute these procedures. (Noel: 2145Œ2156; and Sedlemyer: 2209Œ2212.) 
Evaluations completed by the LPNs clearly reveal substantial input from the ADON in the 
process: each evaluation includes the ADON™s59 written comments, her signature, or both. (GC 
Exh. 344ŠHelen Davidson; GC Exh. 345ŠKaren 
Stasko; GC Exh. 346ŠShirley Magulick; GC 
Exh.  347ŠMary Cence; GC Ex
h. 348ŠHelen Thomas; GC Exh. 
349ŠEsther Onderko; GC Exh. 
350ŒTerry Thomas; GC Exh. 351ŠKaren Panaro; GC Exh. 352ŠKaren Michaels; GC Exh. 353Š
Jancie Holland; and GC Exh. 354ŠGerald Michaels.) Longstanding Board precedent holds that 
when, as here, charge nurses perform evaluations that do not, by themselves, affect other employ-
ees™ job status,60 the charge nurses are not supervisors. 
Ten Broeck Commons, 
320 NLRB 806, 813 
(1996); 
Manor West, Inc
., 313 NLRB 956, 959 (1994); 
Providence 
Hospital, 320 NLRB 717, 727Œ
730 (1996); 
Northcrest Nursing Home
, 313 NLRB 491, 498 (1993); 
Ohio Masonic Home
, 295 
NLRB 390, 393 (1989); 
Passavant Health Center
, 284 NLRB 887, 891 (1987); 
Eventide South
, 239 NLRB 287, 288 (1987); 
McAlester General Hospital
, 233 NLRB 589, 591 (1977). Moreover, 
the ADON reviews the evaluations completed by the LPNs and changes those items that the ADON 

believes do not accurately reflect the work of the CNA. 
Ten Broeck Commons
, supra at 813. 
With respect to discipline, clearly before 1996 LPNs played virtually no role in the discipline of 
the CNAs. For example, LPN McNulty in her 9 years of employment at 
Haida
 had never written up 
anyone and did not know where the discipline forms were kept. Similarly, LPN White in her 13 
years was never involved in any discipline of a CNA. 
After the strike, however, when an RN charge nurse wrote up two CNAs for their failure to 
empty the Attends barrel, she directed LPN White, who had not observed the incident, to sign the 
discipline as a witness. LPN Bernard had the same experience when, again after the strike, ADON 
                                                          
 57 It was only shortly before trial that the LPNs were directed to re-
view the CNA personnel files and attendance records themselves. 
58 LPN McNulty was directed by the ADON to change a numerical 
score and did so; and whenever LPN Anita Selfridge wrote comments 
on an evaluation, the ADON gave the evaluation back to her and di-
rected her to redo it. 
59 Most of these evaluations include the comments and signature of 
the current ADON (Pietak), some have the comments and signature of 
the former ADON, Nadine Kirsch. 
60 Indeed the value and utility of CNA evaluations at 
Haida are se-verely circumscribed because CNAs 
are covered by a contract.  Thus, 
evaluations do not form a basis for 
a wage increase or other financial 
reward since those items are controlled by the contract. Nor are evalua-
tions the basis for adverse employment actions such as transfers to a 
different position since the contract c
ontains a procedure for bidding on 
jobs. Moreover, Administrator Formack
 admitted that no CNA has ever 
been terminated based on a poor eval
uation; and Respo
ndent offered no 
evidence of an evaluation being used as a basis for any personnel ac-
tion. 
Pietak wrote up another two CNAs for failing to pull a privacy curtain.  After signing Pietak 
directed Bernard to sign the writeups as well and to present them to the CNAs. 
In her 4 years of employment before the strike, LPN Parrish participated in three writeups, but 
in each case the decision to issue discipline was made by someone higher in management, such as 
the RN charge nurse, ADON, or DON. 
However, since the strike Parrish has participated in four writeups. One involved a Foley bag 
left on the floor.  Parrish advised the RN charge nurse, who then consulted with the DON Settle-
myer.  She directed Parrish to write up the CNA at fault, Kathy Barnosky. On another occasion, 
Parrish discovered that a CNA (Karen Powers) had failed to put a resident in a wheelchair. Parrish 
first discussed the matter with the RN charge nurse who assisted Parrish in drafting the writeup.  
Parrish checked the box on the form indicating that this was a written warning, but was directed by 
the RN charge nurse to reduce the discipline to an oral warning. In the third situation, Parrish was 
directed to issue this writeup by the RN charge nurse, who told her what to write on the form 
stating: ﬁI™m really sorry Chris, but Nancy [ADON Pietak] specifically said you had to do this.ﬂ 
The fourth situation, involved writeups of two CNAs for soiled linen.  Subsequently, the DON 
Settlemyer conducted her own independent investigation of the incident and determined that there 
was insufficient evidence to support the imposition of any discipline. 
During her 13 years of employment at 
Haida
, LPN Selfridge had never written up any CNA. 
However, since the strike, Selfridge was involved in three writeups. In one, ADON Pietak directed 
her to sign writeups for two CNAs (Margaret Moore and Donna Ziblinsky) for failing to pull 
privacy curtains. Selfridge had not observed the incident and Pietak did the writeup but directed 
Selfridge to sign and present them to the CNAs.  On the second occasion, Selfridge could recall 
only writing up CNA Chloe Ludwig for something and that Pietak also signed. The third occasion 
involved a resident who fell while in the care of CNA Betty Lechine.  Selfridge did so, but what she 
wrote did not please Pietak. The latter called her 
to the office and with 
Settlemyer present ordered 
her to rewrite and told her what to write. Thereafter, Selfridge was disciplined herself, for her 
failure to properly issue the discipline to the CNA. 
Four other writeups by LPNs were produced by Respondent in response to subpoena. Each on 
its face shows significant involvement of Pietak and Settlemyer in the writeups. Further, only one 
was issued before the strike, on March 13, 1996. 
As detailed above, the LPNs™ role in the disciplinary process prior to the March 9 alleged dis-
criminations against them was insignificant at best; and despite the subsequent efforts to clothe 
them with responsibility for write-ups, it is abundantly clear that even then LPNs were not permit-
ted effectively to impose discipline or to recommend its imposition. 
The Board has consistently held that in order for the charge 
nurse™s discipline to confer superv
isory status, the discipline must 
lead to personnel action, without the independent investigation or 
review of other management personnel. 
Ten Broeck Commons
, supra at 812;
 Manor West, Inc.
, supra at 958; 
Northcrest Nursing 
Home, supra
 at 492Œ498, 505Œ507; 
Waverly-Cedar Falls Health 
Care, 297 NLRB 390, 392 (1989); 
Passavant Health Center
, supra 
at 889. As is readily apparent in the instant case, the LPNs do not 
exercise independent judgment in
 the imposition of discipline. 
With respect to the nature of direction LPNs provide over the work of the CNAs, the evidence 
leaves no doubt that the LPNs provide only routine direction to the CNAs and do not responsibly 
direct the work of the CNAs. This conclusion is borne out in the testimony of all of LPNs, including 
the two (Mary Noel and Faye Lenglet) called by the Respondent, as well as by the testimony of the 
ADON/director of staff development, Paula Lloyd. 
The standing operating procedure is as follows: 
Each day, beginning on the first shift, there is a sheet prepared by the RN charge nurse listing 
each resident, by wing.  The particular care requirements for each resident, such as the need to take 
a temperature, monitor input and output of liquids, m
onitor stools, take vital signs, remove a splint, 
or monitor a cough, are noted on the sheet. Information that remains constant is merely xeroxed 
from the master sheet, while other information is written by the RN charge nurse and some 
information is written by the LPNs; the CNAs fill in various blanks indicating such things as if the 
resident moved her bowels. Based on information from report, the LPNs relate the particular 
resident care requirements to the CNAs who are actually responsible for performing basic tasks.  As 
noted, the LPNs spend the bulk of their workday performing hands-on resident care.  While the 
 BEVERLY HEALTH & REHABILITATION SERVICES 665LPNs are working on the floor, the CNAs report unusual resident conditions to the LPNs who 
either deal with the situations themselves or if 
the conditions are more serious, report the matter to 
the RN charge nurse. (McNulty: 1862Œ1863, 1873Œ1876; Sharbaugh: 1892Œ1896; Parrish: 1946Œ

1948; Selfridge: 2006Œ2008; Bernard: 2056Œ2058; Noel: 2132Œ2134; Lenglet: 2270Œ2272; and 
Lloyd: 2280Œ2283, 2290Œ2291.) 
Typically, LPN McNulty informs the two CNAs on her wing of any particular care require-
ments when she passes medications in the morning. During the day, she asks CNAs how things are 
going, and in order for her to complete her paperwork, she also asks them for specific information 
or reviews paperwork of the CNAs. If CNAs have  questions or if she observes them doing some-
thing incorrectly, she shows them the correct way to perform the task, such as the proper way to 
make a bed or the proper way to lift a resident. Sharbaugh conveys resident care information to the 
CNAs in a manner similar to McNulty.  She also explained that CNAs report unusual resident 
conditions, such as an elevated temperature, a bruise or a bed sore, to her, and that she would pass 
this information on to the RN charge nurse. 
In determining whether the direction of work by charge nurses satisfies the statutory mandate of 
Section 2(11) of the Act, the Board decides whether such direction requires the use of independent 
judgment or whether such direction is merely routine. 
Ten Broeck Commons
, supra at 807. In that 
case, the Board summed up evidence relating to duties of CNAs vis a vis
 LPNs, as follows: 
 The essential duty of the CNA is to take care of elderly people who are no longer able 
to care for themselves.  For the most part, such duties require little skill, are repetitive, and 
at times even unpleasant. 
Every day, CNAs must perform the same care, in the same manner, for the same peo-
ple.  To be sure this is done, the Employer requires that each patient™s particular needs be 
kept in the Aidex.  It is the responsibility of the CNA to consult and follow the Aidex with 
respect to each patient and perform all functions indicated for each resident. 
One of the LPNs™ responsibilities is to be sure that the CNAs are properly performing 
their jobs.  Thus, LPNs make patient rounds and consult the Aidex.  If an LPN sees a patient 
that needs attending to or a job that has not 
been properly done, the LPN will call it to the 
attention of the CNA.  This type of direction does not require the independent judgment of 
Section 2(11). [Supra at 811.] 
 That summary is equally applicable to the situation presented in the instant case, and impels the 
same conclusion, i.e., that the LPNs™ direction of the CNAs herein does not require exercise of 
independent judgment. 
Finally, there is the matter of job description given LPNs. Read in the abstract, the most recent 
description clearly endows them with independent authority characteristic of statutory supervisors. 
The reality however, as shown on this record, is that they never have had nor have they ever 
exercised such authority.  This is seen in the matter of evaluations and discipline analyzed above. In 
reality, the written descriptions merely make it appear that the LPNs are supervisors, when they are 
not. Specifically, I note that item 2 of the job description recites that 
an LPN ﬁreceives the preceding shift report, informs and updates 
staff, and relays report to on-coming shift.ﬂ  In fact it is the RN 
charge nurse who prepares the sheet and it is the RN charge nurse 
who gives reports to the next shift.  Moreover, in relaying resident 
care information to the CNAs, the LPNs are merely functioning as 
a conduit, relating what is set forth on the sheet. 
Another example is item 20 which recites that an LPN ﬁhas responsibility for direct administra-
tive and technical supervision of nursing unit; is in charge of unit with a registered nurse on call and 
located within a 30 minute drive of the facility,ﬂ whereas in practice there is always a registered 
nurse on duty in the facility who invariably exercises that res
ponsibility. Again, item 24 states that 
an LPN ﬁis responsible for assisting in the orientation and training of new nursing personnel.ﬂ As 
the testimony of every LPN cited above makes clear, the LPNs have no involvement whatsoever in 
the training or orientation of the new CNAs. 
Further, item 26 positions the LPN as the one who ﬁprepares written job performance evalua-
tions that are revised and completed by the supervisor and the DNS [director of nursing services] 
and are relied upon for transfers, wage increases, assignments, and/or terminations.ﬂ As detailed 
above, higher management regularly revised the evaluations performed by LPNs; the significance 
of evaluations is sharply diminished by provisions in the contract. A review of the other elements of 
the job description reveals that they fare no better than the items analyzed above. 
It is well established that proper determination of the status of  charge nurses is contingent on 
whether they actually perform supervisory functions, and that a grant of authority on paper, which 
is in practice illusory because it is never exercised, is not sufficient to make a charge nurse a 
supervisor. 
Eventide South
, supra
 at fn. 3; 
Pine Manor Nursing Home
, 238 NLRB 1654, 1655 
(1978); 
North Miami Convalescent Home
, 224 NLRB 1271, 1272 (1976). 
Considering the above and the record as a whole, clearly the LPNs at the 
Haida
 facility are not 
shown to be supervisors within the meaning of the Act.61 I find them entitled to all the protections 

accorded employees under the Act. Accordingly, Respondent BE-P violated Section 8(a)(1) by 
prohibiting them from talking about the Union, by prohibiting them from wearing union buttons 
and insignia anywhere in the facility, and by interrogating them about their union sympathies.  
Further, Respondent violated Section 8(a)(3) by refusing to allow LPN Diane McNulty to change 
her schedule to attend contract negotiations, and by discharging her and Sara Sharbaugh because 
they would not renounce their support for the Union. 
D. Alleged Unlawful Insignia ProhibitionŠYork 
There remains one other allegation of unlawful action with respect to LPNs. In July 1995, LPNs 
Christin Krusnosky and Catherine Verdier voted for representation of  LPNs at 
York
 by Local 
1199P and both had made known their stance by wearing prounion stickers while on duty at the 
facility. 
On February 14, they were called into the office where DON Caroline Nelson, after telling 
them that as LPNs they were not eligible for union membership, ordered them immediately to 
remove union stickers from their uniforms. Although they promptly complied, Verdier commented 

that when recognition came ﬁwe™re going to wear
 them [again].ﬂ Nelson replied, ﬁWell maybe, 
[adding, 
sotto voce, 
as there turned to leave] if you™re still here.ﬂ Respondent BE-P chose not to call 
Nelson as a witness. 
As in the case of LPNs at 
Haida, if the LPNs at 
York
 were not supervisors they had a right to 
wear union insignia and Respondent™s action in ordering them not to do so violated that right.. 
Since their unit was certified on August 27, and the Board upheld the certification on September 23, 
1996,62 I find a violation of Section 8(a)(1). 
VII. SUFFICIENCY OF STRIKE NOTICES UNDER SECTION 
8(G) 
Section 8(g) was added to the Act in 1974 as part of the Nonprofit Hospital Amendments that 
extended coverage to include health care institutions. It provides, inter alia, that a union must give 
10 days written notice of a strike against such institutions. The 10-day notice, according to Con-
gressional Committees sponsoring the legislation,63 wa
s intended to give them sufficient advance 
notice of a strike or picketing to permit timely arrangements for continuity of patient care. 
In this case, the Unions on March 14 and 15 sent to administrators of 15 of the involved nursing 
homes64 and the Federal Mediation and Conciliation Service notices advising that a strike would 

occur at those facilities on March 29. It is conceded that those notices fully comply with Section 
8(g). 
On March 27, however, other letters were sent to the same addressees advising that the Unions 
had extended the strike deadline by 71 hours, from 7 a.m. March 29 to 6 a.m. Monday, April 1. 
Respondents contend that the extension of the strike notices does not comply with ﬁclear and 
unambiguous languageﬂ in the concluding sentence of Section 8(g), to wit: ﬁThe notice, once given, 
                                                          
 61 It is well established that the burden of proving supervisory status 
is on the party asserting it. 
Chevron, U.S.A.
, 309 NLRB 59, 62 (1992), 
enfd. mem. 28 F.3d 107 (9th Cir. 1994); 
George C. Foss Co
. v. NLRB, 
752 F.2d 1407, 1410 (9th Cir. 1985); and 
Tucson Gas & Electric Co
., 
241 NLRB 181 (1979).  
62 A complaint issued on January 31, 1997, as amended April 15, 
1997, in Case 4ŒCAŒ25579 alleging a re
fusal to bargain with the new 
LPN unit in violation of Sec. 8(a)(5) of the Act. 
63 S. Rept 93-766, 93d Cong., 2d Sess. at 4; H. Rept. 93-1051, 93d 
Cong., 2d Sess. at 5. 
64 Monroeville, Clarion, Fayette, Franklin, Haida, Meadville, Mey-
ersdale, Mt. Lebanon, Murray, Ri
chland, William Penn, Reading, Lan-
caster, Caledonia
, and Carpenter.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 666may be extended by the written agreement of both parties.ﬂ Since, admittedly, the Unions™ action in 
extending the deadline was taken unilaterally, Respondent™s argue that the subsequent 3-day strike 
commencing on April 1 was unlawful and, consequently, that they were under no constraint to take 
back the approximate 450 employees who participatedŠeven assuming the strike was in protest 
against unfair labor practices. 
That precise issue was presented and resolved in the ﬁ
Bio-Medicalﬂ 
case, 
Greater New Orleans 
Artificial Kidney Center
. 240 NLRB 432 (1979). There the Board, after citing the following lan-
guage in the Congressional Committee Reports:65 
 It is not the intention of the Committee that a labor organization shall be required to com-
mence a strike or picketing at the precise time specified in the notice; on the other hand, it 
would be inconsistent with the Committee™s intent if a labor organization failed to act 
within a reasonable time after the time specified in the notice.  Thus, it would be unreason-

able, in the Committee™s judgment, if a strike or picketing commenced more than 72 hours 
after the time specified in the notice.  In addition, since the purpose of the notice is to give a 
health care institution advance notice of the actual commencement of a strike or picketing, 
if a labor organization does not strike at the time 
specified in the notice, at least 12 hours no-
tice should be given of the actual time for commencement of the action. 
 went on to adopt the 72-hour window and 12-hour advance notice rule as a parameter for allowing 
extensions of strike times previously announced in notices issued under Section 8(g). In this regard, 
it held that the rule established a reasonable ﬁsubstantial complianceﬂ standard needed to avoid an 
application of Section 8(g) that would produce ﬁan unwarrantedly harsh result [i.e., depriving 
strikers of protected status] not intended by the Congress.ﬂ 
The Bio-Medical
 precedent has been uniformly followed by the Board since 1979.  
Hospital & 
Health Care Employees District 1199-E
 (Federal Hill Nursing Center),
 243 NLRB 23 (1979); 
Bricklayers
 & Allied Craftsmen
 Local 40
 (Lake Shore Hospital)
, 252 NLRB 252 (1980); 
Nurses 
Ana (City of Hope),
 315 NLRB 468 (1994). 
In light of the clear and consistent precedent set by 
Bio-Medical
 and its progeny, any change of 
interpretation in this area is matter for Board dete
rmination; and Respondents™ recourse is at that 
level. 
Iowa Beef Packers, 
supra
. Applying existing policy, I find that the extensions of the strike 
notices satisfied the requirements of Section 8(g). 
VIII.  NATURE OF THE STRIKE 
At each of the 15 homes that experienced a strike, issuance of the strike notice and the decision 
to strike were put to separate votes at meetings conducted by the union representatives.  At these 
meetings, the union representatives enumerated the various perceived unfair labor practices at the 
facility, and in many cases, apprised the members of similar unfair labor practices occurring at other 
facilities as well. The union representatives clearly informed the bargaining unit members that the 
vote was being undertaken to protest Respondents™ unfair labor practices.  It was made clear to 
members that the strike was not in furtherance of the Unions™ demands in contract negotiations. The 
testimony of the union representatives conducting the meetings at each facility as well as the 
testimony of corroborating employee witnesses attending meetings at each facility is consistent and 
credible.  It clearly establishes that the employees voted to strike in protest against persistent and 
numerous unfair labor practices which, on this record are shown to have occurred at each of the 15 
facilities. 
Further, in addition to striking over Respondent™s unfair labor practices in their own facilities, 
the employees struck in sympathy over unfair labor practices at the five other facilities operated by 
Respondents.  That aspect of the strike is also protected under the Act. 
C. K. Smith & Co., 
227 
NLRB 1061, 1072 (1977), enfd. 569 F.2d 162, 165Œ166 (1st Cir. l977). 
Respondents were well aware the strikers were protesting unfair 
labor practices. In their notices, the Unions characterized the strike 
as an unfair labor practice stri
ke; and through picket signs and 
public statements, the Unions and striking employees amply con-
veyed that they were engaged in an unfair labor practice strike.
66                                                           
                                                                                             
65 Id. fn. 63. 
66 The local Unions had supported a ﬁDignityﬂ campaign that made 
general contract demands for all 
nursing home workers in Pennsyl-
vania, including those employed at 
Respondent facilities as well as 
It is well settled that a strike is considered to be an unfair labor practice strike as long as one of 
its objectives is to protest unfair labor practices. 
Kosher Plaza Supermarket
, 313 NLRB 74, 88 
(1993); 
R & H Coal Co.
, 309 NLRB 28 (1992); 
Northern Wire Corp
., 291 NLRB 727 fn. 4 (1988), 
enfd. 887 F.2d 1313 (7th Cir. 1989). This being the case, the fact that frustration over the slow 
progress of contract negotiations may have played a part in the strike vote lacks significance. 
Having established that that Respondent committ
ed the numerous and diverse unfair labor prac-
tices before the strike and, further, that the strike was to protest those unfair labor practices, it 
follows that Respondents had an obligation under the Act immediately to reinstate the strikers to 
their former positions upon their unconditional offer to return to work67 and that their failure so to 
do constitutes an additional unfair labor practice.68
Teledyne Still-Man
, 298 NLRB 982, 985 
(1990); 
American Gypsum Co
., 285 NLRB 100 (1987). It is a violation of Section 8(a) (3) of the 
Act to fail to reinstate such strikers. 
Radio Electric Service Co
., 278 NLRB 531, 535 (1986). See 
also 
NLRB v. Cast Optics Corp
., 458 F.2d 398, 407Œ408 (3d Cir.), cert. denied 409 U.S. 850 (l972); 
Grondorf, Field, Black & Co
., 318 NLRB 996 (1995); 
Orit Corp
., 294 NLRB 695, 699 (l989); 
Accurate Die Casting Co
., 292 NLRB 284 (1989). 
IX. AFFIRMATIVE DEFENSES 
Earlier in this decision I considered and ruled on an affirmative defense asserted by Respon-
dents (JD slip op. at 19). Others are addressed here. 
Respondents claim allegations of the amended complaint are subject to deferral under 
Collyer 
Insulated Wire,
 192 NLRB 837 (1971); and 
Dubo Mfg. Corp.
, 142 NLRB 431 (1963). Since all of 
the collective-bargaining agreements expired before the actions giving rise to the complaint, under 
applicable Board law, those actions presumptively are not arbitrable under the rationale of 
Indiana 
& Michigan Electric Co.
, 284 NLRB 53 (1987). 
Moreover, Board policy is to honor timely requests for deferral under 
Collyer 
when doing so 
would resolve all issues in a case. Here, there are numerous allegations relating to Respondents™ 
failure to comply with its statutory obligation to provide necessary and relevant information request 
by the Unions, and those allegations are not deferrable under the 
Collyer
 policy. Thus, piecemeal 
deferral as suggested by Respondents would run up against Board policy to resolve an entire 
dispute in a single proceeding. 
15th Avenue Iron Works, 
301 NLRB 878, 879 (1991), enfd. 964 
F.2d 1336 (2d Cir. 1992). 
Indeed, Respondents™ assertion that deferral is ingenuous because they are shown to have un-
equivocally refused to process outstanding grievances to arbitration since the expiration of the 

contracts.  Thus, by memorandum dated December 7, 1995, Wayne Chapman (there denominated 
BHRI™s ﬁSenior Regional Director of Associate Relationsﬂ notified administrators of the facilities 
 other facilities owned by entities unre
lated to Respondent.  Literature 
and T-shirts supporting the Dignity
 campaign had the logo ﬁone con-
tract, one fight.ﬂ  The fact that some union members wore such T-shirts 
to union meetings or even on the pick
et line, albeit under coats, jackets 
and rain gear, does not transform what was clearly an unfair labor prac-
tice strike into an economic strike.  
67 Respondents stipulated there wa
s an unconditional offer to return 
to work on behalf of every striker. (Tr. 221.) 
68 At the conclusion of the strike
, about 350 former strikers were 
completely denied reinstatement a
nd an additional 100 were not rein-stated to their former positions at
 15 facilities based on Respondents™ 
claim that it had a right to and did permanently replace the strikers. 

After the strike, Respondent continued to reinstate former strikers only 
as positions became available, without regard to placing them in their 
former classification, department, number of hours or shift.  Typically, 

a former striker was first offered reinstatement as a casual (on call) or 
part-time employee and only 
later, if at all, offe
red a full-time position.  
As casual or part-time employees, many former strikers lost their health 
insurance and other contractual benefits.
 In January 1997, 11 months 
after the 3-day strike, 66 former strikers still had not been offered rein-

statement in any capacity and 237 former strikers who were not rein-
stated to the positions they held before the strike. In addition, other 
former strikers were offered reinstatement to positions that were not 
their former positions and which were, for various reasons, unaccept-
able.  BEVERLY HEALTH & REHABILITATION SERVICES 667involved that the contracts having expired they were, among other things, immediately to effect 
ﬁelimination of the arbitration provision of the grievance procedure.ﬂ 
Accordingly, I find without merit Respondents™ 
Collyer
 and 
Dubo 
defense. 
Other affirmative defenses are likewise without merit. Thus, the record clearly establishes that 
Respondents engaged in conduct violative of the Act (Affirmative defense 1); a comparison of the 

charges and the amended complaint shows that all a
llegations in the complaint were the subject of 
charges (Affirmative defense 2); the formal procedural documents received into the record establish 

that all charges were properly filed and served (Affirmative defense 3); and those documents also 
prove that the complaint was properly served (Affirmative defense 4 in part) and that all allegations 
are timely under Section 10(b) of the Act (Affirmative defense 5). 
X. OVERVIEW 
Considering the record as a whole I perceive a single-unifying 
theme underlying the numerous a
nd varied violations found: Re-
spondents™ abiding determination to demonstrate to employees, 
both members of the Local Unions and prospective members, the 
futility of recourse to unionization and its concomitant need to 
bargain collectively; and in pursuing
 that objective they were more 
than willing to and frequently did resort to unlawful means. 
Among other things, those means include severing important communications links by revok-
ing union access to facilities and bulletin boards, and discrediting unions™ effectiveness by making 
unilateral changes in terms and conditions of employment and dealing directly with represented 
employees. Also utilized were an array of coercive tactics such as blatant surveillance of union 
activities, threats of retaliation, suspension and discharge of union supporters, permanent replace-
ment of unfair labor practice strikers, and humili
ation of those who eventually were recalled by 
assigning them to different shifts, with curtailed working hours and loss of benefits. 
CONCLUSION OF LAW 
Respondents BHRI and BE-P are shown to have violated Section 8(a)(1), (3), and (5) of the Act 
in the particulars and for the reasons stated above, and those violations have affected, and unless 
permanently enjoined will continue to affect, commerce within the meaning of Section 2(6) and (7) 
of the Act. 
REMEDY 
Having found that the named Respondents have engaged in unfair labor practices, I find that 
they must be ordered to cease and desist and to take certain affirmative action designed to effectuate 
the policies of the Act. 
In light of my ﬁbifurcatingﬂ order at 650, the question of whether a single remedial order can 
and should embrace interrelated ﬁBeverlyﬂ Companies has been deferred for resolution by me in a 

separate proceeding which will be set for expeditio
us processing following an all-party conference 
call to be held within 10 days of service of this decision. The issues presented in that proceeding, 

however, concern only whether remedies should extend to any or all of the interrelated Beverly 
Companies, including Respondents BHRI and BE-P, because of asserted common responsibility for 
the unfair labor practices. 
As to those two Respondents, cease-and-desist orders will be directed against each in regard to 
unfair labor practices shown to have occurred at 
facilities admittedly under their direct control and 
supervision. The validity of those orders does not depend on the result of the ﬁextra remedyﬂ sought 

in the bifurcated proceeding; and they are subject to normal appeal procedures commencing on 
service of this decision because, as to those Respon
dents, this is a final decision within the meaning 
of the Board™s Rules and Regulation 102.45. 
Among other things, BHRI and BE-P will be ordered to offer immediate reinstatement to their 
former jobs all employees who went on strike on
 April 1 as well as employees (Sharon Proper, 
Diane McNulty, and Sara Sharbaugh) found to have
 been discriminatorily discharged, and to make 
them and other employees found to have been wrongfully suspended (Connie Kollar) or otherwise 

deprived of income, whole for any loss of wages and other benefits, computed on a quarterly basis 
from date of discharge to date of proper offer of reinstatement, less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Because of the Respondents™ wide-ranging and persistent misconduct, demonstrating a general 
disregard for the employees™ fundamental rights, I find it necessary to issue a broad Order requiring 
them to cease and desist from infringing in any other manner on rights guaranteed employees by 
Section 7 of the Act. 
Hickmott Foods
, 242 NLRB 1357 (1979). 
Disposition 
On these findings of fact and conclusions of law and on the entire record, I issue the following 
two recommended Orders69 
[Recommended Order omitted from publication.] 
 SUPPLEMENTAL DECISION 
On November 26, 1997, I issued an initial decision in this (Beverly IV) case concerning alleged 
unfair labor practices and reserved for determination in a ﬁbifurcatedﬂ proceeding the question of 
whether the above-named Respondents were a single employer and whether extraordinary reme-
dies, including a nationwide cease-and-desist order, are warranted. 
Those issues were tried in Pittsburgh, Pennsylvania, on May 3Œ7 and 18Œ19, 1999.1 
On the entire record, including my observation of the demeanor of the witnesses, and after con-
sidering the brief filed on July 1 by the General Counsel and Respondent™s reply filed on August 2, 

I make the following 
FINDINGS OF FACT 
I.  INTERRELATION OF OPERATIONS
 A.  Corporate Organization 
ROVERT T. WALLACE, Administrative Law Judge. During the period in which the found 
unfair labor practices occurred (late 1995 through mid-1996), the pertinent corporate structure is 
shown to be headed by Beverly Enterprises, Inc. (BEI), a holding company with David Banks as 
chief executive officer. Reporting directly to him are Boyd Hendrickson, chief operating officer and 
the vice presidents in charge of the following departments: legal, business planning and develop-
ment, finance, communication, and asset management. Other department heads reporting directly to 
Hendrickson are vice presidents in charge of information services, labor and employment, quality 
management, marketing and sales, and operational finance. 
Also reporting directly to Hendrickson are the heads of four wholly owned operating entities: 
Respondent Beverly Health and Rehabilitation Servic
es, Inc. (Beverly),2 Pharmacy Corporation of 
America, American Transitional Hospitals, and Sp
ectra Rehab Alliance. During the relevant time 
period, all BEI corporate departments and operating entities were headquartered in Fort Smith, 
Arkansas.3 Each business unit within this corporate system is operated so as ﬁto complement our 
core skilled nursing facility business.ﬂ 
                                                          
 69 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
1 The trial initially opened in Pittsburgh on January 27, 1998, but 
had to be adjourned when counsel 
for Respondents declined to call any 
of the subpoenaed witnesses. The 
General Counsel sought enforcement 
in the United States District Court for the Western District of Pennsyl-
vania on February 4, 1998. The subpoenas were enforced in full by that 
court dated January 13, 1999. On 
February 24, Respondent™s motion 
for stay pending appeal was denied
 and thereafter Respondents with-
drew the appeal. 2 Beverly is currently doing business as Beverly Healthcare, a mar-
keting name adopted subsequent to 
the commencement of the instant 
litigation. 3 All references to ﬁcorporateﬂ ar
e to BEI and/or Beverly, unless 
specifically noted otherwise. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 668Beverly, a successor to Beverly California Corporation, is responsible for all corporate nursing 
homes, approximately 703 in number,4 located in 33 States and the District of Columbia.5 Headed 
by President Bill Mathies,6 it employs about 80,000 associates (including 27,500 certified nursing 
assistants) all of whom are engaged in providing 
health care services. Some of the nursing homes 
are licensed directly to Beverly and others are licensed to wholly owned subsidiaries which in most 
instances are denominated as ﬁBeverly EnterprisesŠ(name of State), Inc.ﬂ7 
In addition to the nursing homes, Beverly also operates (under the name of ﬁBeverly Assisted 
Livingﬂ) a number of retirement communities in 12 States, and (through ﬁHospice Preferred 
Choiceﬂ) free standing hospice home care programs located in 5 cities. 
A sister corporation of Beverly (Pharmacy Corporation of America) provides institutional 
pharmacy services to the nursing homes as well as to the other health care entities. Another sister 
corporation (American Transitional Hospitals) operates acute care facilities, including the full 
management of subacute care units in certain of Beverly™s nursing homes. A third sister corporation 
(Spectra Rehab Alliance) provides rehabilitation management services to the nursing homes.8 
At all pertinent times, Beverly™s nursing homes throughout the country were grouped into seven 
geographic regions, as follows: Northeast (or Region 1); Southeast (Region 2); Florida (Region 3);9 
Missouri Valley (Region 5); North Central (Region 6); Texas (Region 7); and West Coast (Region 
10). Each regional office was under the direction of a regional vice president of operations (VPO) 
located at corporate headquarters who reported directly to President Mathies. Directors of various 
departments in each regional office (operations, associate relations, finance, resident care, rehabili-
tation, and sales.)10 reported to their respective regional VPOs. 
Directors, in turn, had subordinates reporting to them. Thus, administrators of nursing homes 
within a region reported directly to their respec
tive director of operations and other directors 
supervised specialists (e.g., associate relations representatives, financial consultants, nurse consult-

ants, rehab consultants, and account executives) who provided services for nursing homes within 
the respective regions. None of these personnel were employed by or reported to administrators of 
                                                          
                                                           
4 The number of facilities operated by Beverly has varied over time. 
Some of the homes are owned by it or a wholly owned subsidiary such 
as Beverly EnterprisesŠPennsylvania,
 Inc. Others are leased by Bev-
erly; and still others are managed by 
it for other owners. For all practi-
cal purposes, however, Beverly exercises full operational authority over 
leased or managed facilities and does
 not treat them any differently 
than ones it owns. 
5 In addition to operations in the United States, Beverly, through a 
subsidiary (Beverly Japan Corporati
on), was engaged in a joint venture 
with several Japanese companies to
 build long-term care facilities in 
Japan. 
6 Mathies succeeded Hendrickson w
ho had previously served as 
president of Beverly California Corpor
ation, and later, Beverly Health 
and Rehabilitation Services, Inc. Prior 
to being promoted to president, 
Mathies served as vice president (operations) of its West Coast Region.  

Mathies started with Beverly as an
 administrator-in-training, was pro-
moted to administrator, and subsequently promoted to regional man-
ager, before becoming vice president. 
7 In light of the then-pendency of this phase of the case, in my initial 
decision herein I treated the record 
owner and licensee of a number of 
the involved nursing homes (Beverly Enterprises Pennsylvania, Inc.), 
as responsible for unfair labor practices commited at those homes. That 
entity, however, is indisputably shown to be simply a shell through 
which reports are filed with Pennsyl
vania governmental authorities. It 
has no operational functions, is not a statutory employer and is not an 
entity capable of remedying the violations previously found. 
8 In addition to the Beverly Compan
ies, the BEI corporate structure 
includes a number of special purpos
e entities such as Beverly Funding, 
Beverly Indemnity, and Advinet. 
9 On February 1, 1996, Region 3 was merged with Region 2. 
10 In October 1996, Beverly eliminated regional designations. Facili-
ties were divided into groups designa
ted as either ﬁurbanﬂ or ﬁrural.ﬂ 
Each group was put under direction of a group vice president who 

reports to one of two executive vice 
presidents. They, in turn, report 
directly to Mathies. 
nursing homes; rather, they reported through their respective director, to the VPO, who, in turn, 
reported to Beverly president, Mathies. Also providing services to the regions were designated 
Medicare specialists, as well as other designated personnel from the corporate departments of BEI 
such as safety and loss control managers and construction project managers. 
As particularly pertinent, nursing homes in Pennsylvania were included among 108 nursing 
homes in region 1.11 VPO for that region was Claude Lee. Reporting to him were 10 directors of 
operations, each responsible for about 9 to 14 nursing homes as well as regional directors for 
associate relations (Wayne Chapman), finance (Gail Holland), resident care (Judith Buchanan), 
rehab (Diane Griffen), and sales (Stephen Benjamin).12 
B.  Management Mobility/Interrelationships 
Beverly hired Claude Lee in 1983 as director of reimbursement for what was then called the 
southern division. He became comptroller and th
en senior comptroller. When the division was 
dissolved, Lee became director of finance for the southeast region (Region 2) and from about 

November 1991 until about November 1993, he served as VPO for the then existing South Texas 
Region (Region 8). In November 1993, Lee was transferred to Region 1 where he again served as 
VPO. In October 1996, when the regional structur
e was replaced by grouping of facilities, Lee 
became a group vice president in ch
arge of 21 facilities in Alabama. 
Wayne Chapman is a another long-term employee, having commenced his employment in May 
1982 as vice president of administration within the then existing Heritage division, a grouping of 

premium quality nursing homes not limited to a specific geographic area. In 1984, he became vice 
president of human resources for Beverly™s eastern division. Following creation of the regional 
structure in early 1989, he became regional director of human resources for Region 1. In 1991, 
Chapman was transferred to corporate headquarte
rs in Fort Smith and assumed the position of 
director of labor/employee relations. In September 1992, he was reassigned to Region 1 and 
became senior regional director of associate relations. While there, his title was changed to regional 
director of associate relations. In October 1996, he became a group vice president responsible for 
facilities located in central and eastern Pennsylvania and New Jersey. 
These cases were typical. Interchange of management personnel is shown to have been a com-
mon occurrence. Over the years, numerous announcements of management-level job vacancies 
were posted at individual facilities, at the regional level and in the corporate headquarters. Postings 
were often headed as follows: ﬁIn keeping with company [corporate] policy to transfer and promote 
from within whenever practical, the attached positions are available.ﬂ 
Notwithstanding the size and complexity of Beverly™s operations, the management team, in-
cluding those at the very top of the corporate hi
erarchy, have maintained close personal contact 
with other members as well as with facility level associates. For example, following the strike at 

issue in these proceedings BEI™s CEO (Banks) attended meeting (described as a poststrike ﬁdebrief-
ingﬂ) at State College, Pennsylvania, for administrat
ors of the struck facilities. Also attending were 
Beverly President Mathies, as well as Lee and Chapman. 
Banks also communicated directly with associates and lesser level submanagement personnel. 
For example, on October 2, 1995, he issued a memorandum to all associates advising them of the 
corporate reorganization. Again on April 12, 1995, and in connection with a then proposed spinoff 
to Beverly stockholders of stock in Pharmacy Corporation of America, he issued a written general 
advisory concerning a ﬁno tradingﬂ period. And on October 19, 1994, Banks sent a memo directing 
VPOs to distribute a corporate policy on prejudice and discrimination. In the letter he states, ﬁI am 
particularly concerned by the recent involvement of managers and supervisors in inappropriate and 
intolerable behavior;ﬂ and on April 8, 1994, he urged administrators to support a new corporatewide 
marketing program called ﬁShare the Spirit.ﬂ Another example: on March 8, 1994, Banks wrote to 
 11 Other nursing homes within region 1 are in Connecticut, District 
of Columbia, Delaware, Maryland, Massachusetts, North Carolina, 
New Jersey, Virginia, and West Virginia.  
12 As part of the reorganization desc
ribed in fn. 10, a former director 
of operations (William Meenan) beca
me group vice president for nurs-
ing homes located in western Penns
ylvania and former Regional Direc-
tor of Associate Relations Wayne Chapman became group vice presi-

dent for nursing homes located in central and eastern Pennsylvania and 
New Jersey. 
 BEVERLY HEALTH & REHABILITATION SERVICES 669senior and regional management expressing concern about abuses in reimbursement of relocation 
expenses. 
Similarly, Beverly COO Hendrickson maintained 
close personal contact with facility level 
management. Example: As part of the grand prize in a corporatewide census contest held in late 
1995, two top rated administrators were selected to attend a Super Bowl party at his home. 
Beverly President Mathies also communicated directly with facility management. Examples: 
 In October 1996, he wrote to administrators announcing the restructuring 
which eliminated the Regions. 
 On May 23, 1996 he again wrote to administrators asking them to complete 

a survey of clinical services available at their facilities. 
On February 16, 1996, he advised administrators of a nationwide implemen-

tation of a retrofit program designed to upgrade lighting systems within the 

facilities. 
                                                          
In early June 1996, he wrote a letter to all Beverly Managers (with copies to 

all VPOs, Regional Directors, Regional Consultants, Directors of Opera-
tions and Administrators throughout the country) in which he gave an up-
date on the strike involved in this case.13 Therein, he discussed a number of 
developments and specifically addressed the strike as follows: 
 While the unions find it in their own interest to attempt to paint us in as 
negative a light as possible, the vast 
majority of our associates recognize 
that we are trying to do the right thing for everyone: residents, associ-

ates, and families. Recently in Pennsylvania, the union was able to 
mount only a 3-day strike, and even then, so many of our associates dis-
agreed with the strike that the union members at 5 out of 20 facilities in 
Pennsylvania refused to do anything more than mount informational 
pickets. Several hundred members crossed picket lines during the strike, 
a clear repudiation of the union. 
 The administrators in these states were well prepared and made the ef-
fort to conduct a pro-active communications campaign that ensured the 
company™s messages on labor issues were clear and consistent. It™s this 
kind of ﬁgoing the extra mileﬂ for our residents and associates that 
makes me proud of all of you. I™m proud to be in a company where so 
many people pull together and continue to work to care for our residents 
during trying ordeals. 
C.  Purchase and Sale of Facilities 
Decisions as to whether to purchase or sell fac
ilities were made by Beverly and/or BEI. Thus, in 
October 1995, Beverly President Mathies formulated a draft of the business plan for BEI entitled 
ﬁStrategic Vision 2000.ﬂ Among the corporate acti
ons recommended in this plan and subsequently 
undertaken was the divestiture of unprofitable operations in Connecticut, Texas, and Indiana. 
Participation of administrators in the divestit
ure process was limited to listing services being 
provided at affected facilities. They had no say with regard to any ultimate decision on divestiture. 
Once decisions were made, all purchase and sale transactions were handled at the corporate level. 
D.  Licensing 
Another operational function handled above the facility level was the licensing of the individual 
nursing homes. When an administrator received a license renewal application form from State 
authorities, he forwarded it to the regional level where it was completed and sent directly to the 
appropriate State. 
E.  Capital Expenditures 
Within the corporate offices of BEI is a departme
nt of asset management the head of which re-
ports directly to CEO Banks. That department has a division (Corporate Construction) responsible 
 13 On April 3, 1996, while the strike was in progress, Mathies gave 
VPOs an overview of what was happening and commended manage-
ment for ﬁsuccess.ﬂ 
for coordinating renovation of existing nursing homes. For that purpose, it has a number of project 
managers each responsible for designated nursing homes and, collectively, their activities encom-
pass Beverly facilities throughout the country. 
As part of its responsibilities, this division accomplished a nationwide lighting retrofit project 
using designated third-party contractors. It also coordinated a country wide roofing maintenance 
program. 
Although administrators of nursing homes could ask higher management for capital appropria-
tions, their requests had to be approved by a corporate task force comprised of selected Beverly 
VPOs and directors of operations, as well as officers of BEI. 
Under capital appropriations request procedure, administrators are permitted to approve capital 
expenditures up to $5000. Other officials have approval authority as follows: between $5000 and 
$25,000Šdirectors of operations; $25,000 and $100,000ŠVPOs; $100,000 and $250,000Š
Beverly President Mathies; and over $250,000Štwo BEI vice presidents. The procedure also 
permits individual regions to impose more restrictive approval levels. Indeed, the West Coast 
region did so by taking away administrators™ authority to approve any capital expenditures.
 F.  Budget 
Strict corporate oversight of financial matters applies in other areas as well. Creation of budgets 
involves a multistep process that begins with initial drafts prepared at the corporate level based on 
past experience and updated with assumptions about rates of reimbursement, room rates, wages, 
utilities, and other costs. 
For 1996 budgets, the process began August 1, 1995, with personnel from BEI financial de-
partments sending reporting requirements to the re
gional directors of finance. Thereafter, informa-
tion was exchanged among corporate financial personnel. On October 13, 1995, budgets were 
mailed from corporate headquarters to individual facilities. At that point, administrators made 
modifications and submitted the revised budgets to
 their respective director of operations for 
review. The latter reviewed the budgets, usually made changes, and then forwarded a consolidated 

budget for all facilities in their respective regions to appropriate VPOs who, after reviewing them 
and making changes consistent with corporate goals, generated consolidated budgets for areas 
within their responsibilities. 
Consolidated budgets were returned to corporat
e headquarters on or about November 22, 1995. 
Reviews were conducted in Dallas by the VPOs, regional directors of finance, and Beverly Presi-
dent Mathies. The final step was approval by BEI™s board of directors. 
Once facility budgets were approved, administrators were closely monitored by their respective 
directors of operations to assure observance. Examples: 
 A Director in charge of facilities in Kansas, by memo dated March 9, 1995, 
told administrators that ﬁno one can use Other Earnings without approval 
from me. We must get this under control. If you feel you must use Other 
Earnings, give me a call for approval first.ﬂ 
A Director in charge of facilities in Washington, by memo dated April 18, 
1995, informed an administrator that ﬁsince your facility continues to run 
over budget on hours of labor, it is required that, effective today, you fax to 
my office your key factors on a daily basis.ﬂ 
A Director in charge of facilities in Texas, by memo dated November 16, 

1995, to administrators in her Region, addressed labor costs. She reminded 
them that despite her earlier directives the problem of low census and high 
labor costs persisted. She went on to add: ﬁNo more excuses . . . Implement 
measures today and be prepared to discuss them with me in tomorrow™s 
meeting.ﬂ 
A Director, by memo dated April 22, 1996, informed 
administrators in her Region that unnecessary over-

time was being paid, particularly at 5 named nursing 
homes. She directed each administrator to submit a 
corrective plan of action by May 1. 
 Under Beverly™s incentive plan, administrators could receive a bonus based for below budget 
operations. Conversely, failure to operate within budgets has serious consequences. For example, 
on January 19, 1996, VPO Lee wrote that a director™s decision to terminate an administrator was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 670justified because it ﬁwas based on a lack of progress in developing business to offset the significant 
financial losses.ﬂ
 G.  Goods and Services 
Also lodged in the corporate offices of BEI is a department of purchasing the head of which 
reports to a counterpart in Beverly™s asset management department. The latter, in turn, reports 
directly to CEO Banks. The purchasing department negotiates contracts with major vendors and 
provides nursing homes with lists of products available through them. Administrators purchase 
products from the vendors using a computerized order entry system. Items so ordered are shipped 
directly to individual facilities. Vendor invoices, however, are sent to corporate headquarters. 
Virtually every item needed to operate a nursing home is available through the approved list of 
national vendors: nursing and medical supplies, linens and housekeeping supplies, staple foodstuffs, 
business office supplies and promotional items; and, as noted above, pharmaceutical supplies are 
available to the facilities through Beverly™s sister corporation, Pharmacy Corporation of America. 
For inexpensive items not available through this ﬁnormal purchasing channelﬂ administrators were 
urged to pay with a ﬁBeverly Visa Cardﬂ instead of using petty cash. 
Dietary purchases represent the single biggest purchase item for individual nursing homes, after 
wages and benefits. Because of that circumstance, a dietary purchasing procedures task force was 
created under the direction of the executive vice president of development. Among other things, the 
task force recommended creation of corporate 
menu committees corresponding to the regions, 
which would be responsible for menu planning and cost control, and creation of a corporate dietary 
committee responsible for oversight of the dietary program. Further, it was recommended that order 
guides synchronized to the menus be produced and that the corporate purchasing department keep 
track of purchases by the individual facilities which deviated from the guides and/or from the 

approved vendor list. After the recommendations were forwarded both up and down the corporate 
hierarchyŠup to CEO Banks and the BEI executive officers and down to the VPOs, directors of 
operations, and administratorsŠthey were implemented in substantial part. 
One nationwide program of special significance in this litigation was the Attends incontinence 
program. The Attends program was first introduced as a pilot program in facilities in California in 
1994. This was followed by a second pilot program in Pennsylvania, which was later expanded. 
Thereafter, the program was made effective nationwide. This was accomplished in a phased manner 
with specialized training provided throughout the implementation. One of the training manuals 
included a welcoming letter from Beverly™s then President Hendrickson. About 75 percent of the 
facilities participated in the program; the remaining facilities, with the approval of the VPO, opted 
out. Another function closely related to purchasing was inventory. On an annual basis, there was a 
physical inventory conducted at 100 randomly selected facilities which was used as a sample to 
calculate the value of the inventory supply items for ﬁthe entire company.ﬂ The inventory was 
coordinated by corporate personnel and involved direct participation of an observer from Fort 
Smith at each facility selected. Corporate direct
ives to VPOs indicate that overtime would be 
required at selected facilities; and to offset this unanticipated labor cost, the facilities received an 

ﬁincentiveﬂ credit. 
In addition to standardized purchasing, BEI created standardized contracts, which are used in 
obtaining services for the nursing homes. These cover services such as cosmetology, podiatry, and 
dental services, and in fact, cover ﬁalmost every service necessary for operation of [the] facility.ﬂ 
These contracts had to be approved by either the director of operations or the VPO, depending on 
the nature of the service. 
The range and intensity of corporate oversight of facilities is illustrated by a letter sent to 
administrators in region 1 by VPO Lee on August 1, 1994, wherein he gave detailed instructions on 
how to complete the BEI contract forms, even to the extent of advising administrators of the correct 
legal names of their respective facilities. 
Even officials at the highest level are shown as being directly involved in monitoring expenses 
of individual nursing homes. For example, on November 18, 1994, CEO Banks after reviewing 
costs attendant upon use of Federal Express at Fort Smith, directed headquarters personnel to 
reduce or eliminate use of that carrier. At the same time, he told VPOs to do likewise at homes 
within the regions, adding that compliance would be monitored monthly. Similarly, on January 24, 
1994, the executive vice president of development (Bobby Stephens) announced that AT&T was 
selected to be the Company™s primary long distance carrier. Thereafter, on three occasions between 
March 1994 and February 1995, he wrote to VPO Le
e reminding him that certain facilities in region 
1 had not changed to AT&T. 
Stephens also closely monitored purchases of supplies outside the Beverly purchasing system. 
Thus, on February 21, 1995, he wrote informing Lee that a random audit of 19 facilities in Region 1 
revealed substantial purchases outside ﬁour system.ﬂ Therein, Stephens directed Lee to  
 [P]lease let me hear from you in writing that these facilities will be in compliance within ten 

working days, as we will be contacting each of these vendors 
to inform them
 that we will 
not pay for any future invoices from their company unless we have a written contract or 
purchase order from this office. Claude, in the future, on all purchases over a certain dollar 
amount we will require competitive bids and documentation in this office [emphasis his]. 
 A copy of the letter was sent to Banks. 
In a widely circulated internal document dated April 5, 1995, Stephens reported a nationwide 
(1) 35-percent noncompliance in medical supplies/equipment purchasing, (2) that goods valued in 
excess of $1,000,000 monthly were being purchased from unapproved vendors, and (3) that 
purchases of unapproved products from approved vendors continue to occur. This led to recom-
mendations of a task force that the corporate purchasing department generate monthly reports 
detailing purchases made outside the system, that the directors of operations be trained regarding 
the purchasing system and that they, in turn, train facility personnel, and that controls be established 
with approved vendors to avoid purchases of nonapproved products. The recommendation was 
promptly implemented in substantial part. 
H.  Travel 
Travel is another area involving centralized direction by a corporate department (transportation 
and travel) headed by a vice president (Charles Bell) who reports to CEO Banks through Stephens. 

All arrangements for business travel within the Beverly complex are made at corporate level 
through the ﬁBeverly Travel Centerﬂ utilizing corp
orate contracts with designated airlines, hotels 
and car rental agencies. 
In this area also administrators had no discretion to depart from corporate policy. 
I.  Communications 
To enhance intracorporate communication, BEI created a corporate department (information 
technology) under the direction of a vice president (Barry Ganley) who reports to COO Hendrick-
son. As part of the effort to maintain regular contact between the various levels and entities, there are 
at least four types of computer programs in place at individual nursing homes nationwide. These 
programs are used to transfer information betwee
n those facilities and Beverly and BEI at the Fort 
Smith headquarters. One is a long-term program (LTC) used for maintaining clinical records of 
residents. Another handles with accounts receivable. A third (business office) program includes an 
accounts payable element. The fourth (Kronos) is a labor management program which, among other 
things, allows associates to sweep their badges through a timeclock. It also generates punch detail 
time records. 
The decision to use these computer systems was a corporate one, and personnel at that level co-
ordinated installation of the systems and related training programs. Implementation involved 
support personnel from related disciplines, e.g., nursing associates helped implement LTC, while 
financial personnel worked with the Kronos system. Administrators had no discretion as to whether 
or not to utilize the programs. 
In the area of general (noncomputerized) communications, there are numerous examples of a 
regular flow of information from the nursing homes to the corporate level, e.g., weekly ﬁkey 
factorsﬂ reports which include data on inquiries, admissions, average daily census, hours worked by 
licensed nurses and aides employed from a registry, overtime costs, average hours worked daily, 
collection percentages, and the number accidents entailing lost time by associates. The reports are 
transmitted by administrators to their respective directors who use them in preparing consolidated 
key factor reports for facilities in their areas. Those reports are passed on to appropriate VPOs who, 
in turn, generate consolidated regional reports, which they forward to corporate headquarters. 
Other types of information transmitted by the facilities to upper management include: a daily 
census, biweekly payroll data, and weekly reports on rehab and skin conditions. Monthly reports on 
facility status are sent to directors of operations and nurse consultants. 
 BEVERLY HEALTH & REHABILITATION SERVICES 671Other often used upward channels of information are reports of 
periodic meetings and telephone conferences held among the vari-
ous levels of the corporate hierarchy. Some group meetings are 
nationwide in scope, others regionwide, and still others areawide. 
Documents relating to these meetings and conference calls show that even though there was no 
direct line authority between certain levels in the corporate hierarchy, direct communication 
between all levels was common. For example, vice president of labor and employment (Donald 
Dotson), regularly participated at meetings of regional directors of associate Relations and often 
was party to telephone conference calls with the regional directors. These meetings and telephone 
conferences often were used to communicate corporate policy. 
Intracorporate communication also took the form of corporate publications, at least four of 
which are circulated nationwide. One is a newsletter (ﬁBev Caresﬂ) sent to all associates. Another 
newsletter (ﬁInner Circleﬂ) is distributed weekly to all administrators and facility managers. Third is 
ﬁPhysicians Update,ﬂ a newsletter distributed periodic
ally to all facility medical directors. Finally, 
there is a Beverly Enterprises Weekly Labor an
d Employment Report distributed to VPOs and 
regional directors of associate relations.14 
In addition to those publications, newsletters are generated by and circulated in regions. For ex-
ample, ﬁRehab Focusﬂ is a newsletter distributed quarterly within Region 1; and a similar publica-
tion (ﬁCNA News and Viewsﬂ) is distributed in Region 2 to all certified nurses aides on a periodic 
basis.15 
BEI also has a media specialist (Neil Gulsvig) at the corporate level who reports directly to 
CEO Banks. Among other things, he coordinates company response to media inquiries and moni-
tors relations between administrators and the media. To this end, administrators are required to 
report all media inquiries to Gulsvig and he provide
s them with general guidelines for dealing with 
the inquiries as well as specific ﬁtalking pointsﬂ or suggested answers for use in interviews. In 
addition, he drafts letters to the media for them to sign and send. 
J.  Marketing and Sales 
Also reporting to COO Hendrickson is a corporate department (Marketing and Sales), which, in 
turn, receives reports from directors of sales and marketing in the regions. Reporting to them are 
nursing home administrators and account executives. 
Various marketing strategies are employed. One program is the family and friends survey, 
which is conducted on an annual basis nationwide. In 1996, over 78,000 surveys were sent to 
families and friends of residents. Results were complied on a corporate, regional, area, State, and 
facility basis. Results of the surveys were cited in promotional materials as indicative of customer 
satisfaction. Other results were used to identify deficiencies at individual facilities and formed the 
basis for corrective plans of action. For example, a corporate associate relations representative 
urged that an administrator at a particular facilit
y make rounds every day at 11 a.m., that supervi-
sors get involved with the feeding program, and that CNAs not leave the building until their 
replacements arrive.16 
Other marketing-type programs implemented on a nationwide basis are Magical Moments and 
Share the Spirit. Also, within certain regions, there is also a Beverly Gold card available to associ-
ates and family members which offers discounts from participating businesses. Another marketing 
tool is a corporatewide census contest for all administrators. Winners receive cash awards and 
overall winners have been invited to attend a Super Bowl party at the home of COO Hendrickson. 
As with other aspects of Beverly™s operations, there is close corporate monitoring of the manner 
in which facilities implement the various marketing strategies. For example, an associate at the Ft. 
Smith headquarters anonymously made random calls to nursing homes asking for information 
about nationally advertised programs (Medicare Marketing Roll-Out and Military Hiring). When he 
reported to Beverly™s then-President Hendrickson 
that responsible associates at two facilities had 
                                                          
                                                           
14 Distribution was to the human resources personnel, including 
those in Beverly sister companies. 
15 The latter newsletter is circulated 
to regional directors of resident 
care services around the country (copy to Beverly President Mathies) 
by Vice President of Nursing Clare Hendrick. 
16 In addition to surveying family and friends on an annual basis, 
Beverly also surveyed its associ
ates nationwide on an annual basis 

regarding levels of satisfaction and opinions. 
never heard of those programs, the latter promptly communicated his displeasure to the appropriate 
regional director who, in turn, sent a blistering le
tter to his administrators, the concluding portion of 
which reads as follows: 
 Make sure you are aware of these two programs and that your associates (DON and Social 
Worker) are aware of the ins and outs of them also. I cannot emphasize this enough, as we 
feel quite sure that this will not be the last random call and failure on your part to have this 
knowledge could be a 
costly error!
  Educate your associates IMMEDIATELY!!
 [Emphasis in original.] 
 Corporate oversight of the facilities™ marketing efforts included monitoring the average daily 
census for each facility.17 If an individual facility had a low census, specific controls were imple-
mented, e.g., requiring the administrator to complete a form detailing lost revenue opportunities, 
availability inquiries received, circumstances of
 discharges, and prior and planned marketing 
activity. The form had to be signed by the administrator as well as by his department heads. 
In order to standardize the monitoring of fac
ilities™ implementation of sales strategies, Beverly 
established comprehensive sales criteria. It also employed a firm to ﬁmystery shopﬂ nursing homes. 

Employees of the firm, after making anonymous telephone calls to and tours of nursing homes, and 
wrote and forwarded evaluations to directors of operations. 
In addition to its marketing activities, Beverly has contracts with a number referral sources, in-
cluding the Veterans Administration, commercial insurers, and managed care organizations. 
Available also is a BEI owned insurance verification and referral network which assists the facilities 
in investigating patient eligibility and benefit plans and activating the case management process. 
Standardized admissions agreements are used at all facilities. 
K.  Finance 
BEI also has a corporate finance department, which reports to CEO Banks. Within that depart-
ment are several sections each handling specialized financial matters, including payroll, internal 

audit, tax, and risk management.18 The payroll office handles the payroll for the entire corporation 
organization using data from the Kronos time management system described above. The corporate 
payroll department transmits paychecks to the facilities for distribution. All paychecks bear the 
name Beverly Health and Rehabilitation Services, Inc. 
There is also a corporate Medicare unit staffed by a compliance nurse, a claims supervisor as 
well as claims and documentation analysts with 
responsibility for particular regions. In addition, 
there are one or two Medicare specialists assigned to each region who work in the field. The senior 
manager of Medicare training (who reports to the vice president of nursing) maintains regular 
contact with the Medicare specialists by memorand
um and by periodic training sessions. This unit 
prepares all claims for Medicare reimbursement based on resident information entered by the 

facilities into the computer system. Payment is made directly to the Medicare unit. In addition, it 
compiles data on trends in Medicare occupancy rates for all nursing homes for senior corporate 
staff, such as COO Hendrickson and Vice President of Nursing Hendrick, as well as to the VPOs. 
In addition to the Medicare unit, is a corporate level Managed Care Network having case man-
agers, each of whom is responsible for overseeing particular groups of nursing homes. The network 
verifies insurance coverage, provides cost analysis on admissions, negotiates per diem, and per-
forms other related services. Case managers are responsible for overseeing implementation of 
policies contained in a comprehensive manual 
entitled ﬁBeverly Case Management System.ﬂ 
All information related to billings on resident accounts is transmitted from individual facilities 
to corporate headquarters, and all resident accounts are billed from there. Payments on resident 
accounts received at nursing homes are prompt
ly transmitted to corporate headquarters. 
At the direction of the corporate finance department, each nursing home maintains two bank 
accounts: a depository account and a patient trust account. Although the depository account is in the 
name of the facility, the address of the account is listed as corporate headquarters and four corporate 
officers are identified as signatories. 
 17 As discussed supra, average da
ily census was one of the key fac-
tors monitored on a weekly basis. 
18 There are also other special purpose legal entities such as the Bev-
erly Funding Corporation, which was created to refinance corporate 
debt. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 672A section in the finance department (internal audit) performs random audits at nursing homes, 
sometimes spending as much as 2 weeks at a time monitoring, among other things, wage and hour 
compliance, dues-deductions, and timeliness of invoice payments. Internal audits are also con-
ducted on special occasions such as when an administrator leaves a facility. 
In addition to ﬁgeneralﬂ audits, VPOs and directors of operations closely monitor collection of 
accounts receivables by the facilities. For example, on April 29, 1996, VPO Lee wrote to adminis-
trators within Region 1 expressing his ﬁalarmﬂ at the upward trend in past due accounts at certain 
nursing homes. 
Retention of records, both finance related and otherwise, is standardized throughout the Beverly 
complex. 
The corporate finance department also has a tax section, which prepares and files one consoli-
dated tax return for the Beverly complex. It also provides certain tax information directly to resi-
dents of the facilities and their families, informing them of the percentage of the room charge paid 
which represented medical care, which might be deductible from their taxes.  
Another section within the corporate finance department (corporate risk management). obtains 
comprehensive insurance coverage for the nursing homes and also handles workers compensation 
matters for all Beverly Companies. It works closely with another section on safety and loss control. 
L.  Manuals and Forms 
BEI has issued numerous comprehensive manuals dealing with a wide variety of matters, in-
cluding associate relations, benefits administration, business office, code of ethics, corporate human 
relations, dietary, drug testing, outpatient department, recreation services, rehabilitation, and social 
services. Collectively, they govern performance of virtually every aspect of the operation of nursing 
homes. The manuals are listed in a large catalog. Single-spaced, the list takes up 3-1/2 pages. 
The scope and mandatory nature of the manuals (even those not entitled ﬁPolicy and Proce-
dureﬂ) is illustrated by the following extracts: 
 ﬁIt is the Company policy that all Beverly nursing facilities use the central 

supply procedures described in this manual.ﬂ [Central Supply System Man-
ual]; 
ﬁWe know the implementation of the manual is going to require extensive 

education and training as well as support from everyone. To make certain 
the transition goes smoothly, we have developed a roll-out schedule that co-
ordinates with the ‚94 menu schedule.ﬂ [Cover letter from Corporate Direc-
tor of Dietary Services accompanying distribution of the Diet Manual]; 
ﬁThis manual is designed to be a comprehensive guide for the training and 

orientation of the proper techniques, procedures, and services provided by 

the Laundry Departments of Beverly Enterprises, Inc.ﬂ (Cover letter from 
then Executive Vice President of Operations Hendrickson accompanying 
the Laundry Manual; 
ﬁThis manual is designed to be a comprehensive guide for the training and 

orientation of the proper techniques, procedures, and services provided by 

the Housekeeping Departments of Beverly Enterprises, Inc.ﬂ [Cover letter 
from then Executive Vice President of Operations Hendrickson accompany-
ing the Housekeeping Manual]; 
ﬁThe P.M. program is 
NOT
 a reference manual designed to be put on the 
shelf for occasional review. The entire manual 
IS a complete working pro-
gram with work sheets/logs and a calendar [emphasis in original].ﬂ [Preven-

tive Maintenance Manual]; 
ﬁFollow the steps below when you receive your manuals. 
All steps must be 
completed within 90 days of receipt
 [emphasis in original].ﬂ [Infection Con-
trol Program Guidelines]; 
 The Catalog also contains a single-spaced listing of all standardized forms. The list extends over 19 

pages. 
M.  Nursing, Quality Assurance, and Rehabilitation 
As vice president of nursing for BEI, Clare Hendrick maintains regular communications with 
directors of operations and directors of resident care services at the regional level, with nurse 

consultants in each area, and with ad
ministrators at the facility level. 
Examples of her frequent written communications are: a memo dated June 17, 1994, regarding 
proper implementation of a new reporting systemŠresident assessment instrument (RAI); another 
dated October 4, 1995, wherein she instructs administrators on proper use of quality indicators; 
another dated March 7, 1996, in which she instructs directors of operations in regard to pressure 
sores as a key indicator of subpar care; and 
memos dated January 5 an
d 26, and Ma
rch 14, 
1996, updating regional directors of resident care services on, among other things, the Attends program 

and procedures to be followed in connection with State regulatory surveys. 
In addition to the written communications, Hendrick also conducts periodic telephone confer-
ence calls and meetings with directors of resident care services and medicare specialists. In 1996, 
for example, she led four meetings with the directors of resident care services from various regions, 
each session took 1-1/2 to 2-1/2 days and representatives from related disciplines participated. 
As reflected in Hendrick™s activities, corporate monitoring of patient care at individual facilities 
was pervasive and continuing. Administrators were required to notify Hendrick and Beverly 
President Mathies immediately by voice mail whenever any adverse State action was impending or 
taken concerning substandard care. Further, a monthly action list was maintained in which facilities 
were classified as ﬁwatchﬂ or ﬁcriticalﬂ based upon occurrence of certain events, such as the depar-
ture of an administrator or director of nursing, high turnover among CNAs or need for ﬁFrequent 
consultation/Union activity.ﬂ 
Beverly also has a corporate quality assurance department headed by Gene Clarke, who reports 
both to COO Hendrickson and the BEI board of directors.  
In general, before 1996, there were several different types of quality assurance reviews con-
ducted by the quality assurance department: compre
hensive, followup, consultative, and subacute. 
Each facility had a comprehensive quality assurance review annually. This review was a week in 

length and was conducted by quality assurance consultants in the areas of nursing, dietary and 
social work or recreation. The review included observation of the delivery of care, review of 
documentation and interviews with residents, facility associates, and family members. Facilities 
were scored in various categories, and if a facility scored below 90, it was directed to implement a 
corrective plan of action, and a followup review was thereafter conducted. Other quality assurance 
reviews were done on request (consultative) or for those facilities with subacute units. There were 
about 200 quality assurance consultants who, while working out of four field offices around the 
country, reported directly to the quality assurance department. 
In an October 20, 1995, memo to Clarke, COO Hendrickson stated, ﬁIn order for the overall 
objective [reduction of the corporate budget] to be met, we need to reduce the size of the QM 
[Quality Management] budget by 3 million dollars.ﬂ Hendrickson recommended that Clarke meet 
with Beverly President Mathies and Vice President of Nursing Hendrick and ﬁtake the leadership 
role in designing a new program.ﬂ 
Starting in 1996, a new approach, ﬁtotal quality managementﬂ (TQM) and ﬁcontinuous quality 
improvementﬂ (CQI), was implemented at all of the 
business units of BEI, that is: Beverly, Ameri-
can Transitional Hospitals, Pharmacy Corporation of America, Spectra Rehab Alliance, Advinet, 

Hospice Preferred Choice, and Beverly Assisted Living. This was done ﬁ[recognizing that] while 
each line of business is somewhat unique, together they make up an integrated whole.ﬂ 
Under this approach, and with respect to Beverly, five quality indicators (QI) are monitored on 
a corporatewide basis: physical restraints, unplanned weight loss, antipsychotic drugs, medication 

errors, and acquired pressure sores. These indicators are monitored by each facility on a daily basis, 
and reported monthly to the nurse consultant. The nurse consultant then prepares a consolidated QI 
report for the area and submitted it to the director of
 resident care services. The latter then prepares 
a consolidated QI report for the region and submits it to the corporate quality assurance department. 

Thereafter, the corporate nursing department prepares a consolidated QI report for Beverly as a 
whole as well as on a regional basis. These Beverly-wide and regionwide reports are then sent to 
the regions and areas. If they QI reports reveal an incidence above a set norn, a corrective plan must 
be submitted. Under the newprograms, TQM associat
es are responsible for facilities within desig-
nated geographic areas, and they report directly to the corporate quality assurance department. 
Individual facilities had no discretion to modify the QI programs. 
 BEVERLY HEALTH & REHABILITATION SERVICES 673N.  Administrator-in-Training 
Beverly also has an administrator-in-training (AIT) program conducted under the auspices of 
the regional associate relations departments. Under the program, a trainee spends several months 
working at a facility under the guidance of a preceptor gaining hands-on experience in all phases of 
facility operation. On conclusion of training, the successful graduate usually is made an administra-
tion in one of the nursing homes. At times, however, otherwise promising candidates fail to pass the 
Federal Nursing Home Administrator licensing examination. This prompted an area Beverley AIT 
committee member in the West Coast region to opine that  
 the test is written as if the test-taker is an ‚independent™ administrator, as opposed to some-
one from a Beverly-type facility where there is
 general support from regional and corporate 
staff in areas like accounting. Possibly, our AITs approach the test differently from those 
who do not have a support system behind them and consequently must be well versed in all 
areas. 
 On being apprised of that concern, the regional director of human resources recommended re-
gional level review of the AIT program with a view to broadening the scope of instruction given 

trainees. She did not mention any correla
tive broadening of 
responsibilities. 
Because of its particular pertinence to this pr
oceeding, realtionships within the Beverly corpo-
rate complex in regard to labor relations are considered under a separate heading. 
II.  LABOR RELATIONS 
During the relevant time period, Donald Dotson held the position of vice president for labor and 
employment and reported to Boyd Hendrickson, COO of BEI. In that position, he provided numer-
ous services and oversight of labor and employment issues to Beverly. 
Dotson™s responsibility encompasses developing and implementing corporate labor and em-
ployment policy, representing Beverly before labor and employment related Government agencies 

and with employer organizations. He also arranges for and directs management and supervisory 
training in regulatory compliance, supervisor
y skills, and other corporate-mandated labor and 
employment areas. In addition, he is responsible for oversight and management of all union-related 
activities such as union organizing, negotiations, administration of labor contracts, and Beverly™s 
response to union corporate campaigns. 
Dotson is a regular participant in weekly conference calls held by Beverly President Mathies 
with the VPOs. During the course of those calls, he reports on labor issues as they arise. Also, he 
regularly initiates conference calls with regional directors of associate relations which are specifi-
cally directed toward labor law and regulations. The importance of the latter, is highlighted in a 
memo dated May 4, 1995, sent to those directors (with copies to the Beverly president, VPOs 
directors of operations, and to corporate lega
l counsel) in which Dotson emphasized need for 
participation by all regions. Two weeks later in a memo to all VPOs then-President Hendrickson 

fully supported Dotson position. Regional directors of associate relations well understood their 
responsibility to keep Dotson fully informed. 
A major area of Dotson™s responsibilities includes development and implementation of various 
types of labor relations seminars for Beverly personnel around the country. At these seminars, often 
run in conjunction with the corporate law department, information is disseminated to the VPOs and 
the regional directors of associate relations, who are expected to disseminate it to managers and 
supervisors in their regions. In turn, the administrators are expected to implement the rules, policies 
and procedures discussed in the labor relations seminars. Speakers at the various seminars invaria-
bly include management personnel from the highest corporate levels. Example: Speakers at a 
seminar in June 1994 included Hendrickson Mike Flaherty (corporate legal department), Gene 
Clark (corporate vice president of quality assurance), and Neil Gulsvig (corporate communica-
tions). Gulsvig provided press kits and coordinated programs to be used to counteract union spon-
sored negative publicity. 
A seminar on labor and employment law was held in many parts of the country in November 
1994. Speakers included members of the corporate legal department as well as Hendrickson and 
Dotson. Attendees were reminded of ﬁthe Company™s general policy that it would prefer to operate 
without a Union.ﬂ They were told promptly to advise associate relations personnel if and when 
union buttons were worn at nursing homes. Also, they were given literature and forms intended to 
insure that charge nurses had authority sufficient to make them ﬁsupervisorsﬂ within the meaning of 
the Act. The packet concludes: 
 Whether or not a charge nurse is considered a ‚supervisor™ is a very important issue. Man-

agement controls the evidence on this issue to a far greater degree than it does on most other 
labor employment law subjects. The materials that follow are designed to help managers in-
sure the supervisory status of their charge nurses. 
 Seminars continue to be held in these and other labor-related areas; and at every seminar corpo-
rate officials disseminate associate relations policies with which every facility is expected to 

comply. 
Other forms of corporate training in the labor relations area include a videotape on avoidance of 
unfair labor practices intended to be seen by every supervisory associate. 
Another major area of labor relations overseen by Dotson is contract negotiation and admini-
stration. Regional directors of associate relations are required to give him advance notice of expira-
tion dates in labor agreements and also provide their comments on anticipated issues in renewal 
negotiations; and during negotiations, they are required to maintain contact with their respective 
regional directors of associate relations for assistance, counsel, advice, and the presentation of 
uniform corporate responses. 
Significant policy positions which might be incorporated into labor agreements are formulated 
and fully discussed at the corporate level. For example, the advisability of agreeing to union-
security clauses during negotiations in 1996 was reserved for decision by a group composed of 
COO Hendrickson, Beverly President Mathies, Dotson, and VPOs whose regions were involved in 
the negotiations. Regional directors of associate relations were not participants. 
Although nursing home administrators sometimes participate in negotiations affecting their fa-
cilities, they are not ﬁspokespersonsﬂ for Beverly, that role usually is reserved for regional directors 
of associate relations acting in conjunction with the corporate law department and Dotson. 
Throughout the relevant period, Dotson required the regional directors of associate relations 
promptly to inform his office of the onset and progress of any union organizing activity. 
For their part, VPOs were directed to report to corporate headquarters the results of every elec-
tion within their areas of responsibility; and in instances where a union was voted in they were 

required to submit an analysis detailing why the associates felt a union was necessary to represent 
them. A similar explanation was required when 
top management learning 
about organizational 
activity only after a representation petition had been filed. These directives came from then-
President Hendrickson who required that copies of each analysis be sent to Dotson. 
Whenever a petition for representation is filed with the Board, regional directors of associate 
relations are given the following instruction: 
 In order not to waste time or provide information that may be misused, we should not en-
gage in protracted negotiations about stipulated elections. We should simply communicate 
our position to the NLRB without elaboration. If there is a possibility of an acceptable stipu-
lation, our bargaining position is greatly improved if we are at the hearing prepared to pro-
ceed. 
 Related to the requirement to keep Dotson abreast of all union organizing and contract issues, is 
a directive that regional directors of associate relations fax him copies of any ﬁ10-dayﬂ notices 
regarding potential strike activity they might receive, as well as reports on leafleting and picketing 
activities. 
Another example of close corporate involvement in how labor issues are handled at local levels 
is seen in an elaborate public relations ﬁaction planﬂ sent to all regional directors of associate 
relations in mid-April 1994 along with ﬁmedia kits.ﬂ19 Prominent within the plan is a reemphasis of 

need for regional personnel to seek advice from corporate labor lawyers concerning procedures for 
dealing with union information requests, impending wage-hour audits, union organizing, upcoming 
contract negotiations, and disciplinary actions or changes in terms and conditions of employment 
proposed to be taken during an organizing campaign. 
The degree of interrelation between corporate advice and local action in labor matters is illus-
trated by a memo from Dotson sent to the VPO for Region 1 (Claude Lee) in February 1996, just 
                                                          
 19 In addition to orchestrating regional and facility level responses to 
local media in regard to adverse union generated criticisms, corporate 
officials regularly urged regional directors of associate relations and 
their facility administrators to re
plicate and send to public officials 
model letters advocating or 
opposing labor legislation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 674prior to the anticipated strike at the Pennsylvania nursing homes involved in this proceeding. After 
explaining the difference between economic and unfair labor practice strikes, he states: 
 Given the unpredictability of the NLRB, the time it takes to litigate charges, and back pay 

liability for refusing to reinstate strikers who turn out to be ﬁunfair labor practiceﬂ strikers, 
the decision to reinstate or not reinstate hinges on an assessment of the sustainability of the 
union™s unfair labor practice charges and the potential back pay involved. . . . 
We should 
consult about all actions which impact on the situation
, particularly those that could be un-
fair labor practices and accept the fact that many decisions will have to be made in the light 
of subsequent events and circumstances [emphasis added]. 
 Beverly™s procedure regarding labor relations matter are codified in section AR-305 of its asso-
ciate relations manual which reads as follows: 
 A. The administrator [of a nursing home] will immediately advise [corporate] Associ-
ate Relations of any sign of union organizing activity. 
B. The administrator shall not communicate or provide any information to representa-
tives of the National Labor Relations Board (NLRB) except by direction of corpo-
rate labor counsel. If contacted by the NLRB, the administrator shall take the name, 
address, and phone number of the NLRB agent and inform the NLRB agent that she 
will be contacted by the company™s counsel. 
C. The administrator shall immediately notify Associate Relations of any contact by 
the NLRB or when there are questions about compliance with the Labor-Manage-
ment Relations Act. 
D. In those facilities where associates are represented by a union, management will 
strive to have a good working relationship with the union. 
E. Contract negotiations and requests for 
information from the union shall be handled 
by the Regional Director of Associate Relations or her designee. Only the desig-
nated Associate Relations spokesperson can negotiate with the union. 
 With respect to contract negotiations, the record is replete with references to associate relations 
personnel being chosen to negotiate for facilities, and with corporate legal counsel being consulted 

with respect to negotiations. Keith Jewell, corporate legal counsel, conducted negotiations for 
facilities in the region 1 as well as for facilities in the Alabama area. 
Nowhere does the record reflect administrators providing anything but background information 
on specific circumstances at a facility or perhaps knowledge of individual situations, which might 
need to be rectified in a new contract. Indeed, regional associate relations personnel can and do by-
pass administrators and receive financial information directly from facility financial personnel. 
Illustrative is the contract renewal situation on this proceeding. In August 1995, approximately 
8 months after contracts at 20 nursing homes had expired, Labor Relations Manager St. Cyr told 
administrators of the affected facilities to send written recommendations op proposed changes to 
him by September 15, 1995, so that Respondent could begin putting proposals together.  
At the same time Regional Director for Associate Relations Wayne Chapman, after conferring 
with corporate legal and communications departments. created a ﬁmasterﬂ Pennsylvania Labor 
Relations Plan for negotiating renewal contracts on a facility by facility basis. Under the plan, 
experienced negotiators were to be drawn from several regional offices and given direct access to 
corporate officials, including Dotson and Chapman. The latter was to submit written summaries of 
proposals for each facility to the appropriate VPO Claude Lee and Dotson for approval prior to final 
negotiations. The role of facility administrators under 
the plan is purely informational, their primary 

role being conduits for corporate-generated community relations releases. Copies of the plan were 
sent to corporate counsel and Beverly President Mathies. The plan was implemented substantially 
as written. 
Shortly thereafter, in response to a union information request filed on behalf of employees at all 
of the involved facilities, Chapman sent a copy of the request and a guidance sheet with instructions 
on who should collect what documents. As time went on, the requested information was sent to 
Chapman who, upon review and consultation with corporate legal, sent it to the negotiators for 
forwarding to the Union. Although administrators were notified of this activity, they had no part in 
determining information for release. 
The question of whether and to what extent terms of expired contracts would be observed was 
answered by Chapman, again after consultation with corporate counsel and Dotson. For example, 
on December 15, 1995, he told Administrator Dan Landis, by telephone, what to do with respect to 
union dues, and specifically notified Landis that administrators did not need to notify the Union of a 
suspension or termination of an associate under an expired contract. He also informed administra-
tors that there was no need to observe: (1) contractual provisions regarding access of the union 
business agents, (2) contractual provisions regarding union use of bulletin boards, and (3) union 
notification provisions in the event of layoffs or discipline. 
Regarding grievances, administrators lacked authority: (1) to resolve them past the second step 
of the grievance procedure, (2) to approve settlements at the third step, (3) to waive contractual time 
limits for filing arbitrations, or (4) to agree to arbitrate any particular issue. 
Following policy guidelines, administrators at the involved nursing homes took no independent 
action on information requests having to do with labor relations, except insofar as they were 
specifically instructed by their regional director of associate relations (Chapman), and the latter 
invariably acted only upon advice of corporate legal counsel. Union requests for information were 
complied with only through Chapman™s office and only to the extent approved by corporate labor 
counsel. 
When permitted under union contracts, management™s ability to contract out unit work also was 
a matter beyond authority of administrators. For example, in such a situation Chapman was the 
deciding authority regarding facilities in Connecticut, and administrators were simply conduits for 
issuing an already prepared press notice. The same situation applies to matters such as proposed 
changes in disciplinary policy and facility access where decisions are made at corporate or regional 
level and administrators are used simply as channels for passing those decisions on to the union. 
Administrators might be asked for factual input relative to a potential workplace changes, but did 
not have and do not have the authority to process any change themselves. 
Other miscellaneous issues handled at levels higher than administrators include discrepancies 
with respect to payment of union dues; notification to the union of suspensions or discharges; and 
compliance with Board orders. 
High-level corporate officials also were involved even in minutiae relating to union matters. 
Thus, Regional Director Chapman kept Dotson informed with respect to an SEIU ﬁragsheet,ﬂ and 
he also informed Dotson and corporate labor counsel with respect to an LPN™s conversation with an 
NLRB agent in Pittsburgh. 
Examples of corporate centralized control over compliance with other (non-NLRB adminis-
tered) labor related State and Federal laws and re
gulations (and correlative lack of discretion at 
facility level) abound. In the area of affirmative action, for example, there is a corporate EEO 

coordinator who is responsible for overall implementation of and administration of affirmative 
action plans throughout the BEI complex. Administrators at any individual facility simply follow 
the detailed guidelines and submit the numerous forms provided from above. 
They have no author-
ity to deviate. An essentially similar situation exists in regard to compliance with workplace laws 
and regulations within the scope of the Equal Economic Opportunity Commission, the Americans 
With Disabilities Act, the Service Members Occupa
tional Conversion and Training Act, Wage and 
Hour laws, Workers™ Compensation laws, and Occupational Safety and Health Administration 

regulations. 
DISCUSSION AND CONCLUSIONS 
I.  SINGLE EMPLOYER STATUS 
In determining whether related entities constitute a single employer, the Board looks to four 
principal factors: (1) common ownership or financial control; (2) common management; (3) 
functional interrelation of operations; and (4) centralized control of labor relations.20  Further, the 
Board has long held that while no one factor is controlling, centralized control of labor relations is 
particularly significant in determining single-employer status.21 
Common Ownership
. In this case, common ownership is conceded in Beverly™s answer to the 
amended complaint. Therein, it ﬁadmitted that BHR [Beverly Health and Rehabilitation Services, 
                                                          
 20 See Radio & Television Broadcast T
echnicians, Local Union 1264 
v. Broadcast Service of Mobile, Inc.,
 380 U.S. 255, 256 (1965), and 
cases cited therein; Sakrete of Northern California v. NLRB
, 332 F.2d 
902, 905Œ908 (9th Cir. 1964), enfg. 137 NLRB 1220 (1962). 
21 Parklane Hosiery Co., 203 NLRB 597 (1973). See also 
H. A. 
Green Decorating Co., 299 NLRB 157 (1990). 
 BEVERLY HEALTH & REHABILITATION SERVICES 675Inc.] and its nursing home operating regional offices, wholly-owned subsidiaries including BE-P 
[Beverly Enterprises-Pennsylvania, Inc.] and individual facilities have common officers, ownership 
and directors.ﬂ 
Common Management
. As to common management, Beverly in its answer also admits having 
common directors and officers. 
As to its management structure, Beverly™s organizational charts show a top-down, hierarchical 
pyramid of the type common among other large organizations. 
The hierarchy consists of all managerial and supervisory personnel, starting with BEI CEO 
Banks, extending down through BEI senior vice presidents and Beverly President Mathies, as well 
as other management personnel located in the corporate headquarters. It also includes Beverly 
VPOs and managers located in its various geographic regions throughout the country, and further 
extends down to directors of operations and managers within regions, and ultimately, includes 
nursing home administrators and, for some purposes also, directors of nursing at all of Beverly™s 
individual facilities. 
As shown by the employment history of many individuals, there has been a constant transfer 
and interchange of management and supervisory personnel throughout the Beverly complex. 
Transfers occur on the same level, as from one region to another, and also reflect movement up, or 
down, within the corporate structure, as from a regional position to a position in the corporate 
headquarters.22 
In addition, it is clear that Beverly strives in a host of ways to ensure that common policies and 
practices are followed throughout its operations in all matters large and small. This is seen in a host 
of ways described above, including detailed level-by-level review of nursing home budgets, 
culminating in final approval BEI™s board of directors, establishment and rigorous observance of 
standardized purchasing throughout the corporate complex, and from rigorous insistence on con-
formity to corporate standards in all areas of patient care. 
Under this management system, administrators of individual nursing homes possess practically 
no discretion to act independently. In almost all matters affecting their facilities, they are required to 
observe policies established at higher levels and their performance is closely monitored by manag-
ers at the regional level who, in turn, carry out policies approved and overseen at ever higher levels. 
As a result of these vertical and highly integrated operations, the scope and range of responsi-
bilities exercised by Beverly administrators is relatively limited, as is evident from the following 
comment of a Beverly official on why promising administrator-in-training (AIT) candidates fail to 
pass the Federal Nursing Home Administrator licensing examination: 
 the test is written as if the test-taker is an ‚independent™ administrator, as opposed to some-
one from a Beverly-type facility where there is
 general support from regional and corporate 
staff in areas like accounting. Possibl0y, our AITs approach the test differently from those 

who do not have a support system behind them and consequently must be well versed in all 
areas. 
 Apprised of that comment, a higher official recommended regional level review of the AIT 
program with a view to broadening the scope of instruction given trainees. She did not mention any 
correlative broadening of responsibilities. 
In sum, I find common management throughout the Beverly complex. 
Interrelation of Operations
. Nationwide, Beverly™s operations are shown to be thoroughly cen-
tralized and coordinated at the highest corporate level. All of the nursing homes are divided into the 

same departments, i.e., nursing, dietary, housekeeping, laundry, etc.; and the facilities are overseen 
by, and report upward through, the same chain of command. 
As found in more detail above, matters dealing with the overall direction of Beverly™s opera-
tions are decided at the Ft. Smith corporate level, with input from facility level personnel limited to 
providing data (and sometimes recommendations) used in corporate decision making. 
Centralized Control of Labor Relations
. The evidence amply demonstrates that in this area cor-
porate headquarters at Ft. Smith maintains a highl
y integrated, centralized 
procedures under which 
                                                          
 all aspects of an associates™ employment in the Beverly complex is established and closely con-
trolled. Among other things: 
22 See Soule Glass & Glazing Co., 
246 NLRB 792 (1979), enfd. 652 
F.2d 1055 (1st Cir. 1981), where ﬁcommon flow of management per-
sonnel from one corporation to anothe
rﬂ is found indicative of single-
employeer status. 
 Corporate level personnel oversee all compliance with all federal and state 
labor related programs and requirements, and they perform all reporting 

functions. 
Managers and administrators at every level must adhere to policies con-

tained in a comprehensive, corporately generated, manual governing per-
sonnel issues, including labor relations. 
Union activity of any kind, even down to the wearing of union buttons by 
nursing home personnel, must be promptly reported up the corporate chain. 
Reports containing a detailed analyzing what went ﬁwrong or rightﬂ must be 

filed Regional VPOs whenever union elections are held. 
Once a facility becomes unionized, subsequent developments are closely 

monitored at the highest corporate level. 
Contract negotiators are designated by and report directly to Regional Direc-
tors who, in turn maintain constant communication with and directions from 
officials at the corporate level. 
 Based on the above, I conclude that Beverly is a single employer within the meaning of the Act. 
II.  REMEDY 
A.  Nationwide Order 
In its brief, Beverly contends that no justification exists for extending the terms of a cease and 
desist order and notice posting requi
rement beyond any of the 20 faci
lities involved in this litiga-
tion. Accordingly, it argues that separate orders should be drawn up to address the unfair labor 

practices that allegedly occurred at each facility. 
Implicit in that position is a claim that administrators at the respective nursing homes were re-
sponsible for the unlawful practices and acted without knowledge and approval of high authority. 
I find the claim totally at odds with the evidence. 
The role of facility administrations is shown to be severely circumscribed by corporate policies 
and oversight. They had virtually no discretion in many areas, particularly in matters involving 

union activity and responses thereto. In this respect, I find ample justification for, and again quote, a 

Beverly official™s explanation of why otherwise promising candidates for the job of nursing home 
administrator fail to pass licensing examinations. The official states: 
 the test is written as if the test-taker is an ‚independent™ administrator, as opposed to some-
one from a Beverly-type facility where there is
 general support from regional and corporate 
staff in areas like accounting. Possibly, our AITs approach the test differently from those 
who do not have a support system behind them and consequently must be well versed in all 
areas. 
 Indeed, in almost every instance where unfair labor practices are found herein Beverly officials 
above the facility level were either directly involved or, having knowledge of what was happening, 

took no steps to avert violations. 
For example, the record shows that Beverly™s region 1 director for associate relations (Wayne 
Chapman) ordered many of the violative actions found in this case. His immediate subordinate, 
Labor Relations Manager Ron St. Cyr directed others. Further, they did not act independently. On 
the contrary, their actions were directed by or taken with knowledge and approval of Vice President 
for Labor and Employment Donald Dotson, Beverly President Bill Mathies, VPO Claude Lee, and 
corporate legal counsel. 
In light of the above, I conclude that the remedial purposes of the Act would not be served by 
individual orders each tailored to violations committed at each nursing home. Having been corpo-
rately orchestrated a broader remedy is necessary, one which takes into account that the violations 
collectively reflect a deep seated corporate level antiunion animus and 
 abiding determination to demonstrate to employees, both members of the Local Unions and 
prospective members, the futility of recourse to unionization and its concomitant need to 
bargain collectively; and in pursuing that objective [Beverly was] . . . more than willing to 
and frequently did resort to unlawful means. [JD slip op. at 39.] 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 676Should a single nationwide remedial order be issued? 
I conclude that such an order is clearly warranted having in mind that Beverly™s animus towards 
unions and efforts to defeat employees™ protected right to organize is not confined to the particular 
facilities and area involved in this proceeding but extends nationwide. 
In that regard, the instant proceeding is preceded by a plethora of Board cases in which host of 
unfair labor practices were found to have been committed at Beverly owned or controlled nursing 
homes. These include: 
 At least 11 separate cases decided between 1979 and 1987 involving 10 fa-
cilities in 9 States (Michigan, California, Pennsylvania, Alabama, Maryland, 
Hawaii, Arkansas, Iowa, and Indiana).23; 
Beverly I, 
a consolidated case decided in 1993
 involving approximately 134 
violations at 33 facilities in 12 States (Pennsylvania, Arkansas, Texas, Mis-
souri, Washington, Michigan, Massachusetts, Connecticut, Indiana, Illinois, 
Minnesota, and Iowa).24
 Beverly II, 
another consolidated proceeding decided in 19
98 involving ap-
proximately 78 violations at 18 facilities in 9 states (Texas, Indiana, Vir-
ginia, Pennsylvania, Connecticut, California, Minnesota, Wisconsin, and 
West Virginia).25 
 Beverly III, 
still another consolidated case decided in 1998 involving ap-
proximately 28 violations at 9 facilities in 6 states (Pennsylvania, Connecti-

cut, Florida, Illinois, Georgia, and Ohio).26 
                                                           
Separate cases, 6 in number, decided between 1996 and 1998 involving 5 

facilities in 4 States (Connecticut, California, Massachusetts, and Mis-
souri).27 
 In 
Beverly III
 the Board issued a cease and desist order directed against Beverly nursing home 
operations nationwide. Here, evidence of continued interrelation between, indeed integration, of all 
Beverly operations and its propensity to violate the Act is much more detailed and compelling; and 
amply warrants a similar order. 
In reaching this determination, I have considered and rejected an argument in Beverly™s brief 
that a territorially comprehensive order is not need
ed because ﬁthere is absolutely no evidence that 
any facility in Region 1 or even all facilities in 
Pennsylvania, aside from the facilities involved in 
this litigation, are aware of or have been impacted by the alleged unfair labor practices in this case.ﬂ 
Assuming its validity arguendo,28 a
 showing of a general lack of awareness on the part of employ-
                                                                                             
23 Beverly Manor Convalescent Centers
, 242 NLRB 751 (1979), enf. 
denied and remanded 661 F.2d 1095 (6th Cir. 1981), reaffd. 264 NLRB 
966 (1982), remanded 727 F.2d 591 (6th Cir. 1984), reaffd. 275 NLRB 
943 (1985); 
Beverly Manor Convalescent Hospital
, 250 NLRB 355 
(1980); 
Hillview Convalescent Center
, 266 NLRB 758 (1983); 
Beverly 
Enterprises, 272 NLRB 83 (1984); 
Cumberland Nursing Center
, 263 
NLRB 428 (1982); 
Hale Nani Health Center, 279 NLRB 242 (1986); 
Leisure Lodge, 279 NLRB 327 (1986); 
Parkview Gardens Care Center, 280 NLRB 47 (1986); 
Fountainview Place
, 281 NLRB 26 (1986); 
Provincial House Living Center
, 287 NLRB 158 (1987); and 
Beverly 
Manor of Monroeville
, 286 NLRB 1084 (1987). 
24 Beverly Enterprises, 310 NLRB 222 (1993). 
25 Beverly California Corp., 326 NLRB 153 (1998). 
26 Beverly California Corp., 326 NLRB 232 (1998). 
27 Greenwood Health Center
, 322 NLRB 334 (1996), enf denied 139 
F.3d 135 (2d Cir. 1998); 
Beverly Health Care Center
, 322 NLRB 881 
(1997); 
Beverly Manor San Francisco
, 322 NLRB 968 (1997), enfd. 
152 F 3d 928 (9th Cir. 1998); 
Beverly Manor Nursing Home
, 325 
NLRB 598 (1998), enfd. 174 F.3d 13 (1st Cir. 1999); 
Beverly Manor Nursing Home
, 328 NLRB 744 (1999); and 
New Madrid Nursing Cen-
ter, 325 NLRB 166 (1998).
 28 The argument would have me put 
on blinders toward violations at 
other facilities around the country. It also implies that Beverly employ-
ees are media blind and are not aware that the Company is apprehen-
ees that Beverly officials harbor antiunion animus and a proclivity to violate the Act is not neces-
sary. The order herein will have the salutary purpose of informing them of such animus and procliv-
ity and provide some assurance that their right to engage in concerted and union activity is protected 
under the Act. 
B.  Other Special Remedies 
In my prior initial decision, and citing 
a seminal Board case,29 I observed that: 
 Because of the Respondents™ wide-ranging and persistent misconduct, demonstrating a gen-

eral disregard for the employees™ fundamental rights, I find it necessary to issue a broad Or-
der requiring them to cease and desist from infringing in any other manner on rights guaran-
teed employees by Section 7 of the Act. 
 The same conclusion is applicable here. Accordingly, a broad Order will be directed against 
Beverly. 
The General Counsel also seeks an order order requiring Beverly to grant to all of the labor or-
ganizations which filed charges in the present case or in 
Beverly I
, Beverly II, 
and Beverly III 
(the Charging Party Unions), on request: (1) reasonable access to bulletin boards and all places where 
notices to employees are customarily posted; (2) reasonable access to employees at its facilities in 
non-work areas during employees™ nonworktime; and (3) notice of, and equal time and facilities for 
the Charging Party Unions to respond to any address made by Beverly to its employees at any 
location on the question of union representation; and (4) an order requiring Beverly to afford any 
labor organization, including the Charging Party Unions, the right to deliver a 30-minute speech to 
employees on working time prior to any Board election which may be scheduled in which said 
labor organization is a participant; with all of these provisions to remain in effect for a period of 2 
years from the date of Beverly™s posting of any notice to employees required by the Board. 
I am not persuaded that those extraordinary remedies are warranted at this time. 
In addition, the General Counsel asks that Beverly be required to reimburse the the Board for all 
costs and expenses incurred in the investigation, preparation and presentation and conduct before 

the National Labor Relations Board and the courts of that portion of this case which relates to 
Beverly™s status as a single employer within the meaning of the Act as alleged in paragraphs 4, 5, 
and 6 of the amended consolidated complaint issued on June 19, 1996. The basis for this request is 
that Beverly™s denial and defense of this allegation is patently and meritless on its face. 
In the seminal case dealing with reimbursement,30 the Board, after discussing pertinent cases, 
stated: 
 Thus, those cases, when read together, indicated our intent to refrain from assessing litiga-
tion expenses against a respondent, notwithstanding that the respondent may be found to 
have engaged in ﬁclearly aggravated and pervasive misconductﬂ or in the ﬁflagrant repeti-
tion of conduct previously found unlawful,ﬂ where the defenses raised by that respondent 
are ﬁdebatableﬂ rather than ﬁfrivolous.ﬂ 
 In this case I find Beverly™s defense in the matter of the single employer issue not to rise to the 
frivolous level. Accordingly, costs and expenses will not be assessed. 
[Recommended Order omitted from publication.]
  sive about and closely monitors a
ny sign of union activity at nursing 
homes throughout the country. 
29 Hickmott Foods
, 242 NLRB 1357 (1979). 
30 Heck™s Inc., 215 NLRB 765, 767 (1974). 
